Exhibit 10.1

 

 

MULTI-CURRENCY CREDIT AGREEMENT

among

HARMAN INTERNATIONAL INDUSTRIES, INCORPORATED,

HARMAN HOLDING GMBH & CO. KG,

The Several Lenders

from Time to Time Parties Hereto

J.P. MORGAN SECURITIES LLC,

HSBC SECURITIES (USA), INC.

and

UNICREDIT BANK AG, NEW YORK BRANCH

as Joint Lead Arrangers

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

HSBC BANK USA, NATIONAL ASSOCIATION

and

UNICREDIT BANK AG, NEW YORK BRANCH

as Syndication Agents

BANK OF AMERICA, N.A.,

WELLS FARGO BANK, N.A.

and

RBS CITIZENS, N.A.

as Documentation Agents

Dated as of December 1, 2010

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   SECTION 1 DEFINITIONS      2   

1.1.

  Defined Terms      2   

1.2.

  Other Definitional Provisions      30   

1.3.

  Classification of Loans      31    SECTION 2 THE LOANS      31   

2.1.

  Loans      31   

2.2.

  Procedure for Loan Borrowing      31   

2.3.

  Repayment of Loans; Evidence of Debt      32   

2.4.

  Termination or Reduction of Commitments      32   

2.5.

  Prepayments      33   

2.6.

  Conversion and Continuation Options      33   

2.7.

  Minimum Amounts of Tranches      34   

2.8.

  Interest Rates and Payment Dates      34   

2.9.

  Inability to Determine Interest Rate      34   

2.10.

  Commitment Increases      35   

2.11.

  Substitution of Euro for National Currency      36   

2.12.

  Unavailability of Available Foreign Currency      36   

2.13.

  Separate Obligations      37   

2.14.

  Defaulting Lenders      37    SECTION 3 THE LETTERS OF CREDIT      39   

3.1.

  L/C Commitment      39   

3.2.

  Procedure for Issuance of Letters of Credit under this Agreement      39   

3.3.

  Fees, Commissions and Other Charges      40   

3.4.

  L/C Participations      40   

3.5.

  Reimbursement Obligation of the Company      41   

3.6.

  Obligations Absolute      42   

3.7.

  Letter of Credit Payments      42   

3.8.

  Application      43   

3.9.

  Issuance of Letters of Credit Priority for Acceptance of Time Drafts      43
  

3.10.

  Cash Collateralization      43    SECTION 4 CERTAIN PROVISIONS APPLICABLE TO
THE LOANS AND LETTERS OF CREDIT      44   

4.1.

  Facility Fee      44   

4.2.

  Computation of Interest and Fees      44   

4.3.

  Pro Rata Treatment and Payments      45   

4.4.

  Requirements of Law      46   

4.5.

  Taxes      47   

4.6.

  Indemnity      50   

4.7.

  Change of Lending Office      50   

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

4.8.

  Company Controls on Exposure; Calculation of Exposure; Prepayment if Exposure
Exceeds Commitments      51    SECTION 5 REPRESENTATIONS AND WARRANTIES      52
  

5.1.

  Financial Condition      52   

5.2.

  No Change      52   

5.3.

  Corporate Existence; Compliance with Law      52   

5.4.

  Corporate Power; Authorization; Enforceable Obligations      53   

5.5.

  No Legal Bar      53   

5.6.

  No Material Litigation      54   

5.7.

  No Default      54   

5.8.

  Ownership of Real Property; Liens      54   

5.9.

  Intellectual Property      54   

5.10.

  Taxes      54   

5.11.

  Federal Regulations      55   

5.12.

  ERISA      55   

5.13.

  Investment Company Act; Other Regulations      55   

5.14.

  Subsidiaries      55   

5.15.

  Purpose of Loans and Letters of Credit      56   

5.16.

  Accuracy and Completeness of Information      56   

5.17.

  Environmental Matters      56   

5.18.

  Solvency      57   

5.19.

  Collateral Matters      57    SECTION 6 CONDITIONS PRECEDENT      58   

6.1.

  Conditions to Effectiveness      58   

6.2.

  Conditions to Each Extension of Credit      60    SECTION 7 AFFIRMATIVE
COVENANTS      60   

7.1.

  Financial Statements      60   

7.2.

  Certificates; Other Information      61   

7.3.

  Payment of Obligations      62   

7.4.

  Conduct of Business and Maintenance of Existence      62   

7.5.

  Maintenance of Property; Insurance      62   

7.6.

  Inspection of Property; Books and Records; Discussions      62   

7.7.

  Notices      63   

7.8.

  Environmental Laws      64   

7.9.

  Additional Borrower      64   

7.10.

  Information Regarding Collateral      64   

7.11.

  Collateral and Guarantee Requirement; Further Assurances      64    SECTION 8
NEGATIVE COVENANTS      65   

8.1.

  Financial Condition Covenants      65   

8.2.

  Limitation on Indebtedness      65   

8.3.

  Limitation on Liens      69   

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

8.4.

  Limitation on Fundamental Changes      72   

8.5.

  Limitation on Sale of Assets      73   

8.6.

  Limitation on Restricted Payments      74   

8.7.

  Limitation on Investments      75   

8.8.

  Limitation on Transactions with Affiliates      77   

8.9.

  Limitation on Sales and Leasebacks      77   

8.10.

  Limitation on Changes in Fiscal Year      78   

8.11.

  Limitation on Amendment of Material Documents      78   

8.12.

  Limitation on Prepayments of Indebtedness      78   

8.13.

  Hedging Agreements      79   

8.14.

  Maximum Capital Expenditures      79    SECTION 9 EVENTS OF DEFAULT      79   
SECTION 10 THE ADMINISTRATIVE AGENT AND THE JOINT LEAD ARRANGERS      82   

10.1.

  Appointment      82   

10.2.

  Delegation of Duties      82   

10.3.

  Exculpatory Provisions      82   

10.4.

  Reliance by Administrative Agent      83   

10.5.

  Notice of Default      83   

10.6.

  Non-Reliance on Administrative Agent and Other Lenders      83   

10.7.

  Indemnification      84   

10.8.

  Administrative Agent in Its Individual Capacity      84   

10.9.

  Successor Administrative Agent      85   

10.10.

  The Joint Lead Arrangers      85    SECTION 11 MISCELLANEOUS      85   

11.1.

  Amendments and Waivers Generally; Amendments to Schedule      85   

11.2.

  Notices      87   

11.3.

  No Waiver; Cumulative Remedies      89   

11.4.

  Survival of Representations and Warranties      89   

11.5.

  Payment of Expenses and Taxes      89   

11.6.

  Successors and Assigns; Participations and Assignments      90   

11.7.

  Adjustments; Set-off      93   

11.8.

  Judgment      94   

11.9.

  Counterparts      94   

11.10.

  Severability      94   

11.11.

  Integration      95   

11.12.

  GOVERNING LAW      95   

11.13.

  Submission to Jurisdiction; Waivers      95   

11.14.

  Acknowledgements      95   

11.15.

  WAIVERS OF JURY TRIAL      96   

11.16.

  Confidentiality      96   

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

11.17.

  Release of Liens and Guarantees      97   

11.18.

  Interest Rate Limitation      97   

11.19.

  USA PATRIOT Act      97   

 

iv



--------------------------------------------------------------------------------

SCHEDULES

 

Schedule I:

   Lenders and Commitments

Schedule II:

   Administrative Schedule

Schedule III:

   Existing Letters of Credit

Schedule IV:

   Issuing Banks

Schedule V:

   Mandatory Costs Rate

Schedule 1.1:

   Mortgaged Properties

Schedule 5.14:

   Subsidiaries

Schedule 8.2:

   Existing Indebtedness

Schedule 8.7:

   Existing Investments

EXHIBITS

 

Exhibit A:

   Form of Schedule Amendment

Exhibit B:

   Form of Notice of Borrowing

Exhibit C:

   Form of Notice of Continuation/Conversion

Exhibit D:

   Form of Assignment and Acceptance

Exhibit E:

   Form of Exemption Certificate

Exhibit F:

   Form of New Lender Supplement

Exhibit G:

   Form of Commitment Increase Supplement

 

v



--------------------------------------------------------------------------------

MULTI-CURRENCY CREDIT AGREEMENT, dated as of December 1, 2010, among:

(a) HARMAN INTERNATIONAL INDUSTRIES, INCORPORATED, a Delaware corporation (the
“Company”);

(b) HARMAN HOLDING GMBH & CO. KG, a company organized under the laws of Germany
and a Wholly Owned Subsidiary of the Company (the “Additional Borrower”);

(c) the several banks and other financial institutions from time to time parties
to this Agreement (each, a “Lender”; and collectively, the “Lenders”);

(d) HSBC BANK USA, NATIONAL ASSOCIATION and UNICREDIT BANK AG, NEW YORK BRANCH
as the Syndication Agents (the “Syndication Agents”);

(e) BANK OF AMERICA, N.A., WELLS FARGO BANK, N.A. and RBS CITIZENS, N.A. as the
Documentation Agents (the “Documentation Agents”);

(f) J.P. MORGAN SECURITIES LLC, HSBC SECURITIES (USA), INC. and UNICREDIT BANK
AG, NEW YORK BRANCH as the Joint Lead Arrangers (the “Arrangers”); and

(g) JPMORGAN CHASE BANK, N.A., as administrative agent for the Lenders hereunder
(and its successors in such capacity, the “Administrative Agent”).

W I T N E S S E T H:

WHEREAS, the Borrowers have requested the Lenders to make available a credit
facility pursuant to which (a) the Borrowers may borrow revolving credit loans
and (b) one or more Issuing Banks will issue Letters of Credit for the account
of the Company. The proceeds of the Loans and the Letters of Credit shall be
used by the Company and its Subsidiaries for general corporate purposes
including, without limitation, working capital, repayment, prepayment or
purchase of long-term Indebtedness, Acquisitions, Investments and Restricted
Payments.

WHEREAS, the Borrowers have requested that the Loans made, and Letters of Credit
issued, under this Agreement be denominated, at the option of the Company or the
Additional Borrower, as applicable, in United States Dollars or Available
Foreign Currencies; and

WHEREAS, the Lenders are willing to make such credit facility available to the
Borrowers.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein contained, the parties hereto hereby agree as follows:

SECTION 1

DEFINITIONS

1.1. Defined Terms. As used in this Agreement, the following terms shall have
the following meanings:

“ABR”: for any day, a rate per annum equal to the greatest of (a) the Prime Rate
in effect on such day, (b) the Federal Funds Effective Rate in effect on such
day plus  1/2 of 1% and (c) the Adjusted Eurocurrency Rate for Dollars for a one
month Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%; provided that, for the avoidance of
doubt, the Adjusted Eurocurrency Rate for any day shall be based on the rate
appearing on the Reuters Screen LIBOR01 Page (or on any successor or substitute
page) at approximately 11:00 a.m. London time on such day (without any
rounding). Any change in the ABR due to a change in the Prime Rate, the Federal
Funds Effective Rate or the Adjusted Eurocurrency Rate shall be effective from
and including the effective date of such change in the Prime Rate, the Federal
Funds Effective Rate or the Adjusted Eurocurrency Rate, respectively.

“ABR Loans”: Loans in Dollars bearing interest based upon the ABR.

“Acquired Asset Amount”: as of any date of determination, an amount equal to 5%
of the consolidated tangible assets acquired by the Company and its Subsidiaries
after the Effective Date and on or prior to such date of determination pursuant
to Permitted Business Acquisitions.

“Acquisition”: any transaction or series of related transactions for the purpose
of, or resulting in, directly or indirectly, (a) the acquisition by the Company
or any Subsidiary of all or substantially all of the assets of a Person or of
any business or division of a Person or (b) the acquisition by the Company or
any Subsidiary of more than 50% of any class of Voting Stock (or similar
ownership interests) of any Person.

“Additional Borrower Obligations”: the unpaid principal of and interest on the
Loans made to the Additional Borrower and all other financial liabilities of the
Additional Borrower to the Administrative Agent or any Lender (including,
without limitation, interest accruing after the maturity or earlier acceleration
of the Loans to the Additional Borrower and interest accruing on the Loans at
the then-applicable rate provided in this Agreement after the filing of any
petition in bankruptcy, or the commencement of any insolvency, reorganization or
like proceeding relating to the Additional Borrower, whether or not a claim for
post-filing or post-petition interest is allowed or allowable in such
proceeding), whether direct or indirect, absolute or contingent, due or become
due, now existing or hereafter incurred, which may arise under, out of, or in
connection with, this Agreement, the Loans made to the Additional Borrower or
any other document made, delivered or given in connection therewith, in each
case whether on account of principal, interest, indemnities, costs, expenses
(including, without limitation, all fees and disbursements of counsel to the
Administrative Agent or any Lender) or otherwise.

 

2



--------------------------------------------------------------------------------

“Additional Borrower Percentage”: as of the Effective Date, with respect to the
Additional Borrower, 33 1/3%; provided, that upon written notice by the
Borrowers to the Administrative Agent, such percentage (a) may be increased
and/or decreased from time to time and at any time by the Borrowers, and (b) as
of the effective date for any such increase or decrease specified by the
Borrowers in the applicable notice thereof, shall be the percentage so
specified.

“Adjusted Eurocurrency Rate”: (a) with respect to any Eurocurrency Loan
denominated in Dollars for any Interest Period, an interest rate per annum
(rounded upwards, if necessary, to the next  1/100 of 1%) equal to (i) the
Eurocurrency Rate for such Interest Period multiplied by (ii) the Statutory
Reserve Rate and (b) with respect to any Eurocurrency Loan denominated in any
other Currency, an interest rate per annum (rounded upwards, if necessary, to
the next  1/100 of 1%) equal to the sum of (i) the Eurocurrency Rate for such
Interest Period plus (ii) the Mandatory Costs Rate.

“Administrative Schedule”: Schedule II to this Agreement, which contains
interest rate definitions and administrative information in respect of each
Currency and each Class of Loan.

“Affiliate”: as to any Person, any other Person (other than a Subsidiary) which,
directly or indirectly, is in control of, is controlled by, or is under common
control with, such Person. For purposes of this definition, “control” of a
Person means the power, directly or indirectly, either to (a) vote 20% or more
of the securities having ordinary voting power for the election of the board of
directors or equivalent governing body of such Person or (b) direct or cause the
direction of the management and policies of such Person, whether by contract or
otherwise.

“Agreement”: this Multi-Currency Credit Agreement, as amended, supplemented or
otherwise modified from time to time.

“Agreement Currency”: as defined in subsection 11.8(b).

“Annual Available Amount”: at any time, for any fiscal year of the Company, an
amount equal to (a) $175,000,000 minus (b) the aggregate amount of all
(i) Restricted Payments made in reliance on subsection 8.6(b) during such fiscal
year prior to such time, (ii) outstanding Investments made in reliance on
subsection 8.7(t) during such fiscal year prior to such time and (iii) payments
of or in respect of Indebtedness made in reliance on subsection 8.12(f) during
such fiscal year prior to such time.

“Applicable Margin”: for any day, with respect to any Loan, the applicable rate
per annum set forth below under the caption “ABR Spread” or “Eurocurrency
Spread”, as the case may be, based upon the Total Leverage Ratio as of the end
of the fiscal quarter of the Company for which consolidated financial statements
have theretofore been most recently delivered pursuant to subsection 7.1(a) or
(b), as applicable; provided that, until the date of the delivery of the
consolidated financial statements pursuant to subsection 7.1(b) as of and for
the fiscal quarter ended March 31, 2011, the Applicable Margin shall be based on
the rates per annum set forth in Category 2:

 

Total Leverage Ratio:

   ABR
Spread     Eurocurrency
Spread  

Category 1

Less than 1.25 to 1.00.

     0.875 %      1.875 % 

Category 2

Greater than or equal to 1.25 to 1.00 and
less than 2.25 to 1.00.

     1.05 %      2.05 % 

Category 3

Greater than or equal to 2.25 to 1.00 and
less than 3.25 to 1.00.

     1.25 %      2.25 % 

Category 4

Greater than or equal to 3.25 to 1.00.

     1.375 %      2.375 % 

 

3



--------------------------------------------------------------------------------

For purposes of the foregoing, each change in the Applicable Margin resulting
from a change in the Total Leverage Ratio shall be effective during the period
commencing on and including the Business Day following the date of delivery to
the Administrative Agent pursuant to subsection 7.1(a) or 7.1(b) of the
consolidated financial statements indicating such change and ending on the date
immediately preceding the effective date of the next such change.
Notwithstanding the foregoing, the Applicable Margin shall be based on the rates
per annum set forth in Category 4 (a) at any time that an Event of Default has
occurred and is continuing or (b) if the Company fails to deliver the
consolidated financial statements required to be delivered pursuant to
subsection 7.1(a) or 7.1(b) or any certificate required to be delivered pursuant
to subsection 7.2, in each case within the time periods specified herein for
such delivery, during the period commencing on and including the day of the
occurrence of a Default resulting from such failure and until the delivery
thereof.

“Applicable Percentage”: an individual reference to, with respect to the
Company, the Company Percentage or, with respect to the Additional Borrower, the
Additional Borrower Percentage, but not a collective reference to both the
Company Percentage and the Additional Borrower Percentage.

“Application”: in respect of each Letter of Credit issued by an Issuing Bank, an
application, in such form as such Issuing Bank may specify from time to time,
requesting issuance of such Letter of Credit.

“Assignee”: as defined in subsection 11.6(c).

“Assignment and Acceptance”: an Assignment and Acceptance, substantially in the
form of Exhibit D hereto, executed and delivered pursuant to subsection 11.6(c).

“Availability”: as of any date, the aggregate Commitments as of such date minus
Exposure outstanding as of such date.

“Available Amount”: as of any date of determination, an amount (if positive)
equal to the sum of (a) for each fiscal year of the Company ending on or after
the Effective Date and ended prior to such determination date for which
Consolidated Net Income shall have been positive, 25% of such Consolidated Net
Income for such fiscal year, plus (b) the aggregate amount of net cash proceeds
actually received by the Company from any issuance of Capital Stock (other than
Disqualified Stock) of the Company after the Effective Date and at or prior to
such date, plus (c) 100% of the aggregate principal amount of any Indebtedness
(including the

 

4



--------------------------------------------------------------------------------

liquidation preference or maximum fixed repurchase price of any Disqualified
Stock) of the Company or any Subsidiary issued after the Effective Date which
has been converted into or exchanged for Capital Stock (other than Disqualified
Stock) of the Company minus (d) for each fiscal year of the Company commencing
on or after the Effective Date and ended prior to such determination date for
which Consolidated Net Income shall have been negative, the entire amount of the
absolute value of such Consolidated Net Income for such fiscal year, minus
(e) the aggregate amount of all (i) Restricted Payments made in reliance on
subsection 8.6(c) prior to such date, (ii) outstanding Investments made in
reliance on subsection 8.7(s) and (iii) payments of or in respect of
Indebtedness made in reliance on subsection 8.12(g).

“Available Foreign Currencies”: euro, Pounds Sterling, Danish Kroner, Japanese
Yen, Swedish Krona, Swiss Francs, Hong Kong Dollars, Canadian Dollars, Singapore
Dollars, and any other available and freely-convertible foreign currency
selected by the Company and approved by the Administrative Agent in the manner
described in subsection 11.1(b).

“Bankruptcy Event”: with respect to any Person, such Person becomes the subject
of a bankruptcy or insolvency proceeding, or has had a receiver, conservator,
trustee, administrator, custodian, assignee for the benefit of creditors or
similar Person charged with the reorganization or liquidation of its business
appointed for it, or, in the good faith determination of the Administrative
Agent, has taken any action in furtherance of, or indicating its consent to,
approval of, or acquiescence in, any such proceeding or appointment, provided
that a Bankruptcy Event shall not result solely by virtue of any ownership
interest, or the acquisition of any ownership interest, in such Person by a
Governmental Authority or instrumentality thereof, provided, further, that such
ownership interest does not result in or provide such Person with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

“Benefited Lender”: as defined in subsection 11.7(a).

“Board”: the Board of Governors of the Federal Reserve System of the United
States (or any successor).

“Borrower”: an individual reference to the Company or the Additional Borrower,
but not a collective reference to both the Company and the Additional Borrower.

“Borrowers”: a collective reference to both the Company and the Additional
Borrower.

“Borrowing Date”: any Business Day on which a Loan is to be made at the request
of a Borrower under this Agreement.

“Business”: as defined in subsection 5.17.

“Business Day”: (a) when such term is used in respect of any amounts denominated
or to be denominated in (i) any Available Foreign Currency, a London Banking Day
which is also a day on which banks are open for general banking business in
(A) the city which is the principal financial center of the country of issuance
of such Available Foreign Currency, (B) in the case of

 

5



--------------------------------------------------------------------------------

euro only, Frankfurt am Main, Germany (or such other principal financial center
as the Administrative Agent may from time to time nominate for this purpose) and
(C) New York City and (ii) Dollars, (A) in the case of a Eurocurrency Loan, any
fundings, disbursements, payments and settlements in respect of any such
Eurocurrency Loan, or any other dealings to be carried out pursuant to any Loan
Document in respect of any such Eurocurrency Loan, a London Banking Day which is
also a day other than a Saturday or Sunday on which banks are open for general
banking business in New York City, and (B) in the case of an ABR Loan, any
fundings, disbursements, payments and settlements in respect of any such ABR
Loan, or any other dealings to be carried out pursuant to any Loan Document in
respect of any such ABR Loan, a day other than a Saturday or Sunday on which
banks are open for general banking business in New York City, (b) when such term
is used for the purpose of determining the date on which the Eurocurrency Rate
is determined under this Agreement for any Loan denominated in euro for any
Interest Period therefor and for purposes of determining the first and last day
of any Interest Period, references in this Agreement to Business Days shall be
deemed to be references to Target Operating Days and (c) when such term is used
to describe a day on which a request is to be made to an Issuing Bank for
issuance of a Letter of Credit or on which a Letter of Credit is to be issued,
such term shall mean a day other than a Saturday, Sunday or other day on which
commercial banks in the city in which such Issuing Bank’s Issuing Office is
located.

“Canadian Dollars”: the lawful currency of Canada.

“Capital Expenditures”: for any period, the additions to property, plant and
equipment and other capital expenditures of the Company and the Subsidiaries
that are (or should be) set forth in a consolidated statement of cash flows of
the Company for such period prepared in accordance with GAAP, but excluding in
each case any such expenditure (a) constituting reinvestment of (i) the proceeds
of any Disposition of any fixed or capital assets or (ii) insurance proceeds or
condemnation awards in respect of fixed or capital assets, in each case within
365 days of receipt thereof, (b) made by the Company or any Subsidiary as
payment of the consideration for a Permitted Business Acquisition, (c) accounted
for as a capital expenditure of the Company or any Subsidiary to the extent that
such expenses actually are paid for or have been reimbursed by a third party
(excluding the Company or any Subsidiary) and for which neither the Company nor
any Subsidiary has provided or is required to provide or incur, directly or
indirectly, any consideration or obligation to such third party or any other
Person (whether before, during or after such period) and (d) constituting the
purchase price of equipment purchased during such period to the extent the
consideration therefor consists of any combination of (i) used or surplus
equipment traded in at the time of such purchase and (ii) the proceeds of a
concurrent sale of used or surplus equipment, in each case in the ordinary
course of business.

“Capital Lease Obligations”: the obligations of any Person to pay rent or other
amounts under any lease of (or other arrangement conveying the right to use)
real or personal property, or a combination thereof, which obligations are
required to be classified and accounted for as capital leases on a balance sheet
of such Person under GAAP, and the amount of such obligations shall be the
capitalized amount thereof determined in accordance with GAAP.

“Capital Stock”: any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants or options to purchase any of the foregoing.

 

6



--------------------------------------------------------------------------------

“Cash Equivalents”: (a) marketable direct obligations with maturities of one
year or less from the date of acquisition, issued by or fully guaranteed or
insured by (i) the United States Government or any agency or instrumentality
thereof or (ii) any member state of the European Union; (b) marketable general
obligations issued or fully guaranteed by any state, commonwealth or territory
of the United States of America or any political subdivision, agency or taxing
authority of any such state, commonwealth or territory or any public
instrumentality thereof or any other foreign government or any agency or
instrumentality thereof maturing within one year from the date of acquisition
thereof and, at the time of acquisition, which are rated at least A- by S&P or
A-1 by Moody’s; (c) certificates of deposit, time deposits, eurodollar time
deposits, overnight bank deposits, bankers’ acceptances and repurchase
agreements having maturities of one year or less from the date of acquisition
issued, and money market deposit accounts issued or offered, by any Lender or by
any commercial bank organized under the laws of the United States of America or
any state thereof or foreign commercial bank of recognized standing having
combined capital and surplus of not less than $100,000,000 or any bank (or the
parent company of any such bank) whose short-term commercial paper rating from
S&P is at least A-1 or from Moody’s is at least P-2 or an equivalent rating from
another rating agency; (d) commercial paper of an issuer rated at least A-1 by
S&P or P-1 by Moody’s, or carrying an equivalent rating by a nationally
recognized rating agency, if both of the two named rating agencies cease
publishing ratings of investments, and, in either case, maturing within one year
from the date of acquisition; (e) repurchase obligations of any Lender or of any
commercial bank satisfying the requirements of clause (c) of this definition,
having a term of not more than 30 days, with respect to notes or other
securities described in clause (a) of this definition; (f) any notes or other
debt securities or instruments issued by any Person, (i) the payment and
performance of which is premised upon (A) securities issued by any state,
commonwealth or territory of the United States of America or any political
subdivision or taxing authority of such state, commonwealth or territory or any
public instrumentality or agency thereof or any foreign government or (B) loans
originated or acquired by any other Person pursuant to a plan or program
established by any Governmental Authority that requires the payment of not less
than 95% of the outstanding principal amount of such loans to be guaranteed by
(1) a specified Governmental Authority or (2) any other Person (provided that
all or substantially all of such guarantee payments made by such Person are
contractually required to be reimbursed by any other Governmental Authority),
(ii) that are rated at least AAA by S&P and Aaa by Moody’s and (iii) which are
disposed of by the Company or any Subsidiary within one year after the date of
acquisition thereof; (g) shares of money market, mutual or similar funds that
(i) invest in assets satisfying the requirements of clauses (a) through (f) (or
any of such clauses) of this definition, and (ii) have portfolio assets of at
least $1,000,000,000; (h) any other Investment which constitutes a “cash
equivalent” under GAAP as in effect from time to time; and (i) any other notes,
securities or other instruments or deposit-based products consented to in
writing by the Administrative Agent.

“Change of Control”: (a) an event or series of related events by which (i) any
“person” or “group” (as such terms are defined in Sections 13(d) and 14(d) of
the Securities Exchange Act of 1934, as amended) is or becomes the “beneficial
owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange Act, except that
a Person shall be deemed to have “beneficial ownership” of

 

7



--------------------------------------------------------------------------------

all shares that any such Person has the right to acquire without condition,
other than passage of time, whether such right is exercisable immediately or
only after the passage of time), directly or indirectly, of more than 50% of the
total voting power of the then outstanding Voting Stock of the Company or
(ii) the Company consolidates with or merges into another corporation or
conveys, transfers or leases all or substantially all of its properties and
assets (determined on a consolidated basis for the Company and its Subsidiaries
taken as a whole) to any Person or (b) the occurrence of a “Fundamental Change”
(or similar event, however denominated) as defined in the Convertible Notes
Documents.

“Charges”: as defined in subsection 11.18.

“Class”: when used in reference to any Loan, refers to whether the rate of
interest on such Loan is determined by reference to the ABR or the Adjusted
Eurocurrency Rate.

“Code”: the Internal Revenue Code of 1986, as amended from time to time.

“Collateral”: any and all assets, whether real or personal, tangible or
intangible, on which Liens are purported to be granted pursuant to the
Collateral Documents as security for the Obligations.

“Collateral Agreement”: the Guarantee and Collateral Agreement dated as of
December 1, 2010, among the Company, the Additional Borrower, the other Loan
Parties and the Administrative Agent, as amended from time to time and together
with all supplements thereto.

“Collateral and Guarantee Requirement”: at any time, the requirement that:

(a) the Administrative Agent shall have received:

(i) from the Company and each Domestic Subsidiary that is not a Dormant
Subsidiary,

(A) a counterpart of the Collateral Agreement duly executed and delivered on
behalf of such Person or, in the case of any Person that becomes a Domestic
Subsidiary that is not a Dormant Subsidiary after the Effective Date, a
supplement to the Collateral Agreement, in the form specified therein, duly
executed and delivered on behalf of such Person; and

(B) (1) counterparts of a Mortgage with respect to each Mortgaged Property owned
by the Company or such Domestic Subsidiary, duly executed and delivered by the
record owner of such Mortgaged Property, (2) a marked, signed commitment or pro
forma followed by a signed policy of title insurance issued by a nationally
recognized title insurance company insuring the Lien of each such Mortgage as a
valid and enforceable first Lien on the Mortgaged Property described therein,
free of any other Liens except as permitted by subsection 8.3, together with
such endorsements, coinsurance and reinsurance as the Administrative Agent may
reasonably request, (3) if any Mortgaged Property is located in an

 

8



--------------------------------------------------------------------------------

area determined by the Federal Emergency Management Agency to have special flood
hazards, evidence of such flood insurance as may be required under applicable
law, including Regulation H of the Board, and (4) such surveys, abstracts,
appraisals, legal opinions and other documents as the Administrative Agent may
reasonably request with respect to any such Mortgage or Mortgaged Property;

(ii) from each Designated Foreign Subsidiary that is not an Excluded Subsidiary,
a counterpart of (A) the Collateral Agreement or, in the case of any Person that
becomes a Designated Foreign Subsidiary that is not an Excluded Subsidiary after
the Effective Date, a supplement to the Collateral Agreement in the form
specified therein, in each case duly executed and delivered on behalf of such
Person and (B) one or more additional Collateral Documents reasonably acceptable
to the Administrative Agent necessary under the laws of the jurisdiction of such
Designated Foreign Subsidiary to create and perfect the security interests, and
to secure the obligations required to be secured, in accordance with the
Collateral Agreement, which additional Collateral Documents, in the case of any
future Designated Foreign Subsidiary organized in Germany that is not an
Excluded Subsidiary, will be comparable to those entered into on the Effective
Date by the other Designated Foreign Subsidiaries organized in Germany; and

(iii) documents and opinions of the type referred to in paragraphs (b) and
(e) of subsection 6.1 with respect to each such Domestic Subsidiary and
Designated Foreign Subsidiary, all in form and substance reasonably satisfactory
to the Administrative Agent and addressing such other customary matters as the
Administrative Agent may reasonably request;

(b) the Administrative Agent shall have received, to the extent required by the
Collateral Agreement or any other Collateral Document, certificates or other
instruments representing all Capital Stock in any Subsidiary owned by or on
behalf of any Loan Party, together with undated stock powers or other
instruments of transfer with respect thereto endorsed in blank;

(c) (i) all Indebtedness of the Company and each other Subsidiary owing to any
Loan Party shall be evidenced by a promissory note (which may be a global
intercompany note) and (ii) all such Indebtedness described under clause (i),
and all Indebtedness of any other Person in a principal amount of $5,000,000 or
more owing to any Loan Party that is evidenced by a promissory note of which a
Responsible Officer is aware, shall have been pledged pursuant to the Collateral
Documents to the Administrative Agent, and the Administrative Agent shall
receive any promissory notes in respect thereof, together with undated
instruments of transfer with respect thereto endorsed in blank, to the extent
required by the Collateral Agreement or any other Collateral Document;

(d) except as provided in clauses (i) and (ii) of Section 4.03(d) of the
Collateral Agreement, all documents and instruments, including Uniform
Commercial Code

 

9



--------------------------------------------------------------------------------

financing statements, as are necessary or appropriate, in the Administrative
Agent’s reasonable discretion, to create or perfect the Liens intended to be
created by the Collateral Documents shall have been filed, registered or
recorded, to the extent the applicable Loan Party is required to do so, or
delivered to the Administrative Agent for filing, registration or recording; and

(e) to the extent reasonably requested by the Administrative Agent, each Loan
Party shall have used commercially reasonable efforts to obtain all consents and
approvals required to be obtained by it in connection with the execution and
delivery of the Collateral Agreement and all Collateral Documents to which it is
a party, the performance of its obligations under the Collateral Agreement and
such Collateral Documents and the granting by it of the Liens under such
Collateral Documents.

The foregoing definition shall not require the creation or perfection of pledges
of or security interests in, or the obtaining of title insurance, legal opinions
or other deliverables with respect to, particular assets of the Loan Parties if
and for so long as the Administrative Agent, in consultation with the Company,
determines that the cost of creating or perfecting such pledges or security
interests in such assets, or obtaining such title insurance, legal opinions or
other deliverables in respect of such assets, shall be excessive in view of the
benefits to be obtained by the Lenders therefrom. The Administrative Agent may
grant extensions of time for the creation and perfection of security interests
in or the obtaining of legal opinions or other deliverables with respect to
particular assets or the provision of any guarantee by any Subsidiary (including
extensions beyond the Effective Date) where it determines that such action
cannot be accomplished without undue effort or expense by the time or times at
which it would otherwise be required to be accomplished by this Agreement or the
Collateral Documents.

“Collateral Documents”: the Collateral Agreement, the Foreign Pledge Agreements,
the IP Security Agreements, the Mortgages and each other agreement, instrument
or document executed and delivered by any Loan Party to guarantee or secure any
of the Secured Obligations.

“Commercial Letter of Credit”: as defined in subsection 3.1(b).

“Commitment”: as to any Lender, the obligation of such Lender to make and/or
acquire participating interests in Loans and issue and/or acquire participating
interests in Letters of Credit hereunder in an aggregate Dollar Equivalent
Amount at any one time outstanding not to exceed the amount set forth opposite
such Lender’s name on Schedule I, as such amount may be changed from time to
time in accordance with the provisions of this Agreement.

“Commitment Increase Notice”: as defined in subsection 2.10(a).

“Commitment Percentage”: as to any Lender at any time, the percentage which such
Lender’s Commitment then constitutes of the aggregate Commitments, provided that
in the case of subsection 2.14 when a Defaulting Lender shall exist, “Commitment
Percentage” shall mean the percentage of the aggregate Commitments (disregarding
any Defaulting Lender’s Commitment) represented by such Lender’s Commitment. At
any time after the Commitments shall have expired or terminated, “Commitment
Percentage” shall be determined based upon the Commitment most recently in
effect, giving effect to any assignments and to any Lender’s status as a
Defaulting Lender at the time of determination.

 

10



--------------------------------------------------------------------------------

“Commitment Period”: the period from and including the Effective Date to but not
including the Termination Date or such earlier date on which the Commitments
shall terminate as provided herein.

“Commonly Controlled Entity”: any entity (whether or not incorporated) that,
together with the Company is treated as a single employer under Section 414(b)
or (c) of the Code or, for purposes of Section 412 of the Code and Section 302
of ERISA, Section 414 of the Code.

“Company Obligations”: the unpaid principal of and interest on the Loans made to
the Company, all Reimbursement Obligations in respect of Letters of Credit owing
(a) to any Issuing Bank for which such Issuing Bank shall not have been
reimbursed by Lenders or (b) to any Lender in respect of participations acquired
by such Lender in such Reimbursement Obligations, and all other financial
liabilities of the Company to the Administrative Agent, any Issuing Bank (other
than in respect of Reimbursement Obligations reimbursed by Lenders) or any
Lender (including, without limitation, interest accruing at the then-applicable
rate provided in this Agreement after the filing of any petition in bankruptcy,
or the commencement of any insolvency, reorganization or like proceeding,
relating to the Company, whether or not a claim for post-filing or post-petition
interest is allowed or allowable in such proceeding), whether direct or
indirect, absolute or contingent, due or to become due, now existing or
hereafter incurred, which may arise under, out of, or in connection with, this
Agreement, the other Loan Documents, the Loans made to the Company, the Letters
of Credit, or any other document made, delivered or given in connection
therewith, in each case whether on account of principal, interest, reimbursement
obligations, fees, indemnities, costs, expenses (including, without limitation,
all fees and disbursements of counsel to the Administrative Agent, any Issuing
Bank or any Lender) or otherwise.

“Company Percentage”: as of the Effective Date, with respect to the Company,
66 2/3%; provided, that upon written notice by the Borrowers to the
Administrative Agent, such percentage (a) may be increased and/or decreased from
time to time and at any time by the Borrowers, and (b) as of the effective date
for any such increase or decrease specified by the Borrowers in the applicable
notice thereof, shall be the percentage so specified.

“Consolidated Cash Interest Expense”: for any period, the excess of (a) the sum,
without duplication, of (i) the interest expense (including imputed interest
expense in respect of Capital Lease Obligations), net of interest income, of the
Company and its consolidated Subsidiaries for such period, determined on a
consolidated basis in accordance with GAAP, (ii) any interest or other financing
costs becoming payable in cash during such period in respect of Indebtedness of
the Company or its consolidated Subsidiaries to the extent such interest or
other financing costs shall have been capitalized rather than included in
interest expense for such period in accordance with GAAP and (iii) any cash
payments made during such period in respect of obligations referred to in clause
(b)(ii) below that were amortized or accrued in a previous period and (iv) any
cash dividends paid during such period in respect of Disqualified Stock in the
Company minus (b) the sum of (i) to the extent included in interest expense for
such period, noncash amounts attributable to amortization or write-off of
capitalized interest or other financing costs

 

11



--------------------------------------------------------------------------------

paid in a previous period and (ii) to the extent included in interest expense
for such period, noncash interest expense, noncash amounts attributable to
amortization of debt discounts or accrued interest payable in kind for such
period.

“Consolidated EBITDA”: for any period, Consolidated Net Income for such period,
plus, to the extent reflected as a charge in the statement of such Consolidated
Net Income for such period, the sum of (a) taxes, (b) interest, (c) amortization
or write-off of debt discount and debt issuance costs and commissions, discounts
and other fees and charges associated with Indebtedness (including the Loans),
(d) depreciation and amortization, (e) amortization of intangibles (including
but not limited to goodwill) and organization costs, (f) any extraordinary,
unusual or non-recurring expenses or losses (including, whether or not otherwise
includable as a separate item in the statement of such Consolidated Net Income
for such period, non-cash losses on Dispositions outside the ordinary course of
business), provided that cash expenses or losses added pursuant to this clause
(f) shall be limited to an aggregate amount not to exceed $35,000,000 for any
period of four consecutive fiscal quarters and (g) any other non-cash charges
(excluding any non-cash charge that will result in a cash expenditure in a
future period), minus, to the extent included in determining Consolidated Net
Income for such period, (i) any extraordinary, unusual or non-recurring income
or gains (including, whether or not otherwise includable as a separate item in
the statement of Consolidated Net Income for such period, gains on Dispositions
outside of the ordinary course of business) and (ii) any other non-cash items of
income for such period (excluding any non-cash items of income in respect of
which cash will be received in a future period). For purposes of calculating
Consolidated EBITDA for any period in order to determine the Total Leverage
Ratio or the Senior Leverage Ratio, if during such period the Company or any
Subsidiary shall have consummated a Material Acquisition or a Material
Disposition, Consolidated EBITDA for such period shall be calculated after
giving pro forma effect thereto in accordance with subsection 1.2(e).

“Consolidated Net Income”: for any period, the net income of the Company and its
Subsidiaries for such period, determined on a consolidated basis in accordance
with GAAP, provided that there shall be excluded (a) the income of any Person
that is not a consolidated Subsidiary except to the extent of the amount of cash
dividends or similar cash distributions actually paid by such Person to the
Company, the Additional Borrower or, subject to clauses (b) and (c) below, any
other consolidated Subsidiary during such period, (b) the income of, and any
amounts referred to in clause (a) above paid to, any consolidated Subsidiary
(other than the Additional Borrower or any other Subsidiary Loan Party) to the
extent that, on the date of determination, the declaration or payment of cash
dividends or similar cash distributions by such Subsidiary is not permitted
without any prior approval of any Governmental Authority that has not been
obtained or is not permitted by the operation of the terms of the organizational
documents of such Subsidiary, any agreement or other instrument binding upon the
Company or any Subsidiary or any law applicable to the Company or any
Subsidiary, unless such restrictions with respect to the payment of cash
dividends and other similar cash distributions has been legally and effectively
waived, and (c) the income or loss of, and any amounts referred to in clause
(a) above paid to, any consolidated Subsidiary that is not a Wholly Owned
Subsidiary of the Company to the extent such income or loss or such amounts are
attributable to the noncontrolling interest in such consolidated Subsidiary.

 

12



--------------------------------------------------------------------------------

“Consolidated Senior Debt”: at any date, (a) the amount of Consolidated Total
Debt minus (b) the amount of Consolidated Total Debt consisting of Subordinated
Debt.

“Consolidated Total Assets”: at any date, the total book value of the assets of
the Company, the Additional Borrower and the other Subsidiaries as reflected on
a balance sheet prepared on a consolidated basis in accordance with GAAP,
calculated as of the end of the fiscal quarter of the Company for which
consolidated financial statements have theretofore been most recently delivered
pursuant to subsection 7.1(a) or (b), as applicable.

“Consolidated Total Debt”: at any date, without duplication, the sum of the
following, determined on a consolidated basis with respect to the Company and
its Subsidiaries: (a) all obligations for borrowed money (it being understood
that outstanding letters of credit shall not constitute obligations for borrowed
money unless such letters of credit have been drawn on by the beneficiary
thereof and the resulting reimbursement obligations have not been paid), (b) all
Capital Lease Obligations, (c) all obligations under conditional sale or other
title retention agreements relating to property acquired by such Person
(excluding trade accounts payable incurred in the ordinary course of business),
(d) all obligations of such Person in respect of the deferred purchase price of
property or services (including payments in respect of noncompetition agreements
or other arrangements representing acquisition consideration, in each case
entered into in connection with an acquisition, but excluding (i) accounts
payable incurred in the ordinary course of business, (ii) deferred compensation
payable to directors, officers or employees of the Company, the Additional
Borrower or any other Subsidiary and (iii) any purchase price adjustment,
earnout or deferred payment of a similar nature incurred in connection with an
acquisition, except to the extent that the amount payable pursuant to such
purchase price adjustment, earnout or deferred payment obligation is, or
becomes, determinable), (e) all obligations in respect of Securitization
Transactions, (f) all Guarantee Obligations of the Company or any Subsidiary
with respect to obligations of other Persons of any type described in the
foregoing clauses (a) through (e) and (g) all obligations of other Persons of
any type described in the foregoing clauses (a) through (f) secured by any Lien
on property of the Company or any Subsidiary; provided that the amount of
Consolidated Total Debt represented by any such obligations under this clause
(g) at any time shall be the lesser of (i) the fair market value (determined by
the Company in good faith) of such property at such time and (ii) the amount of
such obligations.

“Contractual Obligation”: as to any Person, any provision of any security issued
by such Person or of any material agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Convertible Notes”: the 1.25% Convertible Senior Notes due 2012, issued by the
Company on October 23, 2007, and the Indebtedness represented thereby.

“Convertible Notes Documents”: the Convertible Notes Indenture and all other
instruments, agreements and other documents evidencing or governing the
Convertible Notes or providing for any Guarantee Obligations or other right in
respect thereof.

“Convertible Notes Indenture”: the Indenture dated as of October 23, 2007,
between the Company, as issuer, and Wells Fargo Bank, National Association, as
trustee, under which the Convertible Notes are issued, as amended, supplemented
or otherwise modified from time to time in compliance with this Agreement.

 

13



--------------------------------------------------------------------------------

“Credit Party”: the Administrative Agent, any Issuing Bank or any other Lender.

“Credit Re-Allocation Date”: as defined in subsection 2.10(d).

“Currencies”: the collective reference to Dollars and the Available Foreign
Currencies.

“Danish Kroner”: the lawful currency of Denmark.

“Default”: any event or condition that upon notice, the lapse of time, or both,
would constitute an Event of Default.

“Defaulting Lender”: any Lender that (a) has failed, within two Business Days of
the date required to be funded or paid, to (i) fund any portion of its Loans,
(ii) fund any portion of its participations in Letters of Credit or (iii) pay
over to any Credit Party any other amount required to be paid by it hereunder,
unless, in the case of clause (i) above, such Lender notifies the Administrative
Agent in writing that such failure is the result of such Lender’s good faith
determination that a condition precedent to funding (specifically identified and
including the particular Default, if any) has not been satisfied, (b) has
notified the Company or any Credit Party in writing, or has made a public
statement to the effect, that it does not intend or expect to comply with any of
its funding obligations under this Agreement (unless such writing or public
statement indicates that such position is based on such Lender’s good faith
determination that a condition precedent (specifically identified and including
the particular Default, if any) to funding a loan under this Agreement cannot be
satisfied) or generally under other agreements in which it commits to extend
credit, (c) has failed, within three Business Days after request by a Credit
Party, acting in good faith, to provide a certification in writing from an
authorized officer of such Lender that it will comply with its obligations (and
is financially able to meet such obligations) to fund prospective Loans and
participations in then outstanding Letters of Credit under this Agreement,
provided that such Lender shall cease to be a Defaulting Lender pursuant to this
clause (c) upon such Credit Party’s receipt of such certification in form and
substance satisfactory to it and the Administrative Agent, or (d) has become the
subject of a Bankruptcy Event.

“Designated Foreign Subsidiary”: the Additional Borrower and each Subsidiary
organized under the laws of Germany.

“Disposition”: as defined in subsection 8.5.

“Disqualified Stock”: Capital Stock that by its terms (or by the terms of any
security into which it is convertible or for which it is exchangeable, either
mandatorily or at the option of the holder thereof), or upon the happening of
any event or condition: (a) requires the payment of any dividends or
distributions (other than dividends or distributions payable solely in shares of
Capital Stock that do not constitute Disqualified Stock) prior to the date that
is 180 days after the Termination Date or (b) matures or is mandatorily
redeemable or subject to mandatory repurchase or redemption or repurchase at the
option of the holders thereof, in whole or in part and whether upon the
occurrence of any event, pursuant to a sinking fund obligation, on a fixed

 

14



--------------------------------------------------------------------------------

date or otherwise, or is convertible or exchangeable at the option of the holder
thereof for Indebtedness or Capital Stock (other than Capital Stock that does
not constitute Disqualified Stock), in each case prior to the date that is 180
days after the Termination Date; provided, however, that Capital Stock that
would not constitute Disqualified Stock but for terms thereof giving holders
thereof the right to require the issuer thereof to redeem or purchase such
Capital Stock upon the occurrence of an “event of default”, an “asset sale” or a
“change of control” shall not constitute Disqualified Stock if any such
requirement becomes operative only after repayment in full of all the
Obligations (other than contingent indemnification obligations for which no
claim has been made), the cancellation or expiration of all Letters of Credit
and the termination of the Commitments.

“Dollar Equivalent Amount”: with respect to the amount of any Available Foreign
Currency on any date, the equivalent amount in Dollars of such amount of
Available Foreign Currency, as determined by the Administrative Agent on such
date using the Exchange Rate.

“Dollars” and “$”: dollars in lawful currency of the United States of America.

“Domestic Loan Party”: the Company or any other Loan Party that is a Domestic
Subsidiary.

“Domestic Subsidiary”: any Subsidiary that is not (a) a Foreign Subsidiary,
(b) a Qualified CFC Holding Company (as defined in the Collateral Agreement), or
(c) Harman KG Holding, LLC.

“Dormant Subsidiary”: any Subsidiary that engages in no business or operations
and owns substantially no assets.

“Effective Date”: the date on which the conditions precedent set forth in
subsection 6.1 shall be satisfied, which date is December 1, 2010.

“EMU”: Economic and Monetary Union as contemplated in the Treaty on European
Union.

“EMU Legislation”: the legislative measures of the European Council (including
European Council regulations) for the introduction of, changeover to or
operation of a single or unified European currency (whether known as the euro or
otherwise), being in part the implementation of the third stage of EMU.

“Environmental Laws”: any and all foreign, Federal, state, local or municipal
laws, rules, orders, regulations, statutes, ordinances, codes, judgments,
orders, decrees, enforceable requirements of any Governmental Authority or other
Requirements of Law (including common law) regulating, relating to or imposing
liability or standards of conduct concerning protection of human health or the
environment, as now or may at any time hereafter be in effect, in each case that
is applicable to the Company or any of its Subsidiaries.

“ERISA”: the Employee Retirement Income Security Act of 1974, as amended from
time to time.

 

15



--------------------------------------------------------------------------------

“euro”: the single currency of Participating Member States of the European Union
in accordance with the EMU Legislation.

“Eurocurrency Borrowing”: the collective reference to Eurocurrency Loans, in any
Currency, the then-current Interest Periods with respect to all of which begin
on the same date and end on the same later date (whether or not such Loans shall
originally have been made on the same day).

“Eurocurrency Loan”: any Loan bearing interest based upon a Eurocurrency Rate.

“Eurocurrency Rate”: in respect of each Currency, the rate determined as the
Eurocurrency Rate for such Currency in the manner set forth in the
Administrative Schedule.

“Event of Default”: any of the events specified in Section 9, provided that any
requirement for the giving of notice, the lapse of time, or both, or any other
condition, has been satisfied.

“Exchange Rate”: with respect to any Available Foreign Currency on any date, the
rate at which such Available Foreign Currency may be exchanged into Dollars, as
set forth on such date on the applicable Reuters currency page with respect to
such currency at or about 11:00 A.M. London time on such date. In the event that
such rate does not appear on the applicable Reuters currency page, the “Exchange
Rate” with respect to such Available Foreign Currency shall be determined by
reference to such other publicly available service for displaying exchange rates
as may be agreed upon by the Administrative Agent and the Company or, in the
absence of such agreement, such “Exchange Rate” shall instead be the
Administrative Agent’s spot rate of exchange in the London interbank market or
other market where its foreign currency exchange operations in respect of such
Available Foreign Currency are then being conducted, at or about 10:00 A.M.,
local time, at such date for the purchase of Dollars with such Available Foreign
Currency, for delivery two Business Days later; provided, that if at the time of
any such determination, no such spot rate can reasonably be quoted, the
Administrative Agent may in consultation with the Company use any reasonable
method as it deems applicable to determine such rate, and such determination
shall be conclusive absent manifest error.

“Excluded Subsidiary”: any Designated Foreign Subsidiary (a) that is prohibited
by applicable law from guaranteeing the Obligations, (b) that is an Immaterial
Subsidiary or (c) with respect to which the Administrative Agent, in
consultation with the Company, has determined that the cost of providing a
guarantee shall be excessive in view of the benefits to be obtained by the
Lenders therefrom.

“Excluded Taxes”: with respect to the Administrative Agent, any Lender, any
Issuing Bank or any other recipient of any payment to be made by or on account
of any obligation of a Borrower hereunder, (a) taxes imposed on or measured by
its overall net income (however denominated), and franchise taxes imposed on it
(in lieu of net income taxes), by the jurisdiction (or any political subdivision
thereof) under the laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable lending office is located, (b) any branch profits taxes imposed by
the United States of America or any similar tax imposed by any other
jurisdiction in which a Borrower is located and (c) in the case

 

16



--------------------------------------------------------------------------------

of any Lender, any withholding tax imposed on amounts payable to such Lender
pursuant to any law in effect (including FATCA) on the date such Lender becomes
a party hereto (or designates a new lending office) or is attributable to such
Lender’s failure or inability to comply with subsection 4.5(b) except to the
extent that such Lender (or its assignor, if any) was entitled, at the time of
designation of a new lending office (or assignment), to receive additional
amounts from a Borrower with respect to such withholding tax pursuant to
subsection 4.5(a), in the case of each of (a), (b) and (c), together with any
interest, additions to tax and penalties applicable thereto.

“Existing Credit Agreement”: the Second Amended and Restated Multi-Currency,
Multi-Option Credit Agreement, dated as of March 31, 2009, as amended by the
First Amendment dated as of June 9, 2009 and the Second Amendment dated as of
May 5, 2010, among the Company, the Additional Borrower, the several banks and
other financial institutions from time to time parties thereto, HSBC Bank USA,
National Association, Bayerische Hypo - und Vereinsbank AG, New York Branch and
Bank of Tokyo-Mitsubishi Trust Company, as syndication agents, J.P. Morgan
Securities Inc., as arranger, and JPMorgan Chase Bank, N.A., as administrative
agent.

“Exposure”: at any date, the aggregate Dollar Equivalent Amount of (a) all Loans
then outstanding and (b) the aggregate amount of the L/C Obligations then
outstanding.

“Extensions of Credit”: the collective reference to Loans made and Letters of
Credit issued under this Agreement.

“Facility Fee Rate”: for any day, with respect to any Commitment, the applicable
rate per annum set forth below, based upon the Total Leverage Ratio as of the
end of the fiscal quarter of the Company for which consolidated financial
statements have theretofore been most recently delivered pursuant to
subsection 7.1(a) or (b), as applicable; provided that, until the date of the
delivery of the consolidated financial statements pursuant to subsection 7.1(b)
as of and for the fiscal quarter ended March 31, 2011, the Facility Fee Rate
shall be based on the rates per annum set forth in Category 2:

 

Total Leverage Ratio:

   Facility Fee  

Category 1

Less than 1.25 to 1.00.

     0.375 % 

Category 2

Greater than or equal to 1.25 to 1.00 and

less than 2.25 to 1.00.

     0.45 % 

Category 3

Greater than or equal to 2.25 to 1.00 and

less than 3.25 to 1.00.

     0.50 % 

Category 4

Greater than or equal to 3.25 to 1.00.

     0.625 % 

For purposes of the foregoing, each change in the Facility Fee Rate resulting
from a change in the Total Leverage Ratio shall be effective during the period
commencing on and including the Business Day following the date of delivery to
the Administrative Agent pursuant to subsection 7.1(a) or 7.1(b) of the
consolidated financial statements indicating such change and ending on the date
immediately preceding the effective date of the next such change.

 

17



--------------------------------------------------------------------------------

Notwithstanding the foregoing, the Facility Fee Rate shall be based on the rates
per annum set forth in Category 4 (a) at any time that an Event of Default has
occurred and is continuing or (b) if the Company fails to deliver the
consolidated financial statements required to be delivered pursuant to
subsection 7.1(a) or 7.1(b) or any certificate required to be delivered pursuant
to subsection 7.2, in each case within the time periods specified herein for
such delivery, during the period commencing on and including the day of the
occurrence of a Default resulting from such failure and until the delivery
thereof.

“FATCA”: Sections 1471 through 1474 of the Code, as of the date hereof and any
United States Treasury Regulations and official interpretations thereof issued
after the date hereof.

“Federal Funds Effective Rate”: for any day, the rate of interest per annum
(rounded upwards, if necessary, to the next  1/100 of 1%) of the weighted
average of the rates on overnight Federal funds transactions with members of the
Federal Reserve System arranged by Federal funds brokers, as published on the
next succeeding Business Day by the Federal Reserve Bank of New York, or, if
such rate is not so published for any day that is a Business Day, the average
(rounded upwards, if necessary, to the next  1/100 of 1%) of the quotations for
such day for such transactions received by the Administrative Agent from three
Federal funds brokers of recognized standing selected by it.

“Fee Letter”: the letter agreement, dated October 7, 2010, among the Company,
the Additional Borrower, J.P. Morgan Securities LLC and JPMorgan Chase Bank,
N.A.

“Foreign Loan Party”: the Additional Borrower or any other Loan Party that is a
Foreign Subsidiary.

“Foreign Pledge Agreement”: a pledge or charge agreement with respect to Capital
Stock in a Foreign Subsidiary in form and substance reasonably satisfactory to
the Administrative Agent, as amended, supplemented or otherwise modified from
time to time.

“Foreign Subsidiary”: (a) any Subsidiary that is not incorporated, formed or
organized under the laws of the United States of America, any State thereof, the
District of Columbia or any of the territories or possessions of the United
States of America or any political subdivision thereof and (b) any Subsidiary of
any Subsidiary described in the foregoing clause (a).

“Funding Office”: for each Currency, the Funding Office set forth in respect
thereof in the Administrative Schedule.

“Funding Time”: for each Currency, the Funding Time set forth in respect thereof
in the Administrative Schedule.

“GAAP”: generally accepted accounting principles in the United States of America
in effect from time to time.

“Governmental Authority”: any nation or government, any state or other political
subdivision thereof and any entity exercising applicable executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.

 

18



--------------------------------------------------------------------------------

“Guarantee Obligation”: as to any Person, any obligation, contingent or
otherwise of such Person guaranteeing any Indebtedness of any other third Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including, without limitation, any obligation of the guaranteeing Person (a) to
purchase any such Indebtedness or any property constituting direct or indirect
security therefor, (b) to advance or supply funds (i) for the purchase or
payment of any such Indebtedness or (ii) to maintain working capital or equity
capital of the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor so as to enable such primary obligor to pay such
Indebtedness, (c) to purchase property, securities or services for the purpose
of assuring the owner of any such Indebtedness of the ability of the primary
obligor to make payment of such Indebtedness or (d) otherwise to protect the
owner of any such Indebtedness against loss in respect thereof; provided,
however, that the term Guarantee Obligation shall not include (A) any liability
by endorsement of instruments for deposit or collection or similar transactions
in the ordinary course of business, (B) indemnification obligations of the
Company or any of its Subsidiaries entered into in the ordinary course of
business or (C) obligations of the Company or any of its Subsidiaries under
arrangements entered into in the ordinary course of business whereby the Company
or such Subsidiary sells goods or inventory to other Persons under agreements
obligating the Company or such Subsidiary to repurchase such goods or inventory,
at a price not exceeding the original sale price, upon the occurrence of certain
specified events. The amount of any Guarantee Obligation of any guaranteeing
Person at any time shall be deemed to be the lower of (x) an amount equal to the
stated or determinable amount of the Indebtedness in respect of which such
Guarantee Obligation is made at such time and (y) the maximum amount for which
such guaranteeing Person may be liable pursuant to the terms of the instrument
embodying such Guarantee Obligation at such time, unless such Indebtedness and
such maximum amount for which such guaranteeing Person may be liable are not
stated or determinable, in which case the amount of such Guarantee Obligation
shall be such guaranteeing Person’s maximum reasonably anticipated liability in
respect thereof as determined by the Company in good faith at such time;
provided, however, that for purposes of this definition the liability of the
guaranteeing Person with respect to any obligation as to which a third Person or
Persons are jointly or jointly and severally liable as a guarantor or otherwise
as contemplated hereby and have not defaulted on its or their portions thereof
shall be only as to its pro rata portion of such obligation.

“Hedging Agreement”: any agreement with respect to any swap, forward, future or
derivative transaction or option or similar agreement involving, or settled by
reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value, any similar transaction or any
combination of the foregoing transactions; provided that no phantom stock or
similar plan providing for payments only on account of services provided by
current or former directors, officers, employees or consultants of the Company
or the Subsidiaries shall be a Hedging Agreement.

“Hong Kong Dollars”: the lawful currency of Hong Kong.

“Immaterial Subsidiary”: any Subsidiary for which (a) the consolidated total
assets of such Subsidiary constitute less than or equal to $10,000,000 and,
collectively with all Immaterial Subsidiaries, less than or equal to 5% of the
consolidated total assets of the Company and (b) the consolidated revenues of
such Subsidiary constitute less than or equal to 1% of the consolidated

 

19



--------------------------------------------------------------------------------

revenues of the Company and, collectively with all Immaterial Subsidiaries, less
than or equal to 5% of the consolidated revenues of the Company, in each case as
of the end of or for the most recent period of four consecutive fiscal quarters
of the Company for which financial statements have been delivered pursuant to
subsection 7.1(a) or (b).

“Indebtedness”: of any Person at any date, without duplication, (a) all
obligations of such Person for borrowed money, (b) all obligations of such
Person evidenced by bonds, debentures, notes or similar instruments, (c) all
obligations of such Person under conditional sale or other title retention
agreements relating to property acquired by such Person (excluding trade
accounts payable incurred in the ordinary course of business), (d) all
obligations of such Person in respect of the deferred purchase price of property
or services (including payments in respect of noncompetition agreements or other
arrangements representing acquisition consideration, in each case entered into
in connection with an acquisition, but excluding (i) accounts payable incurred
and paid in the ordinary course of business, (ii) deferred compensation payable
to directors, officers or employees of the Company, the Additional Borrower or
any other Subsidiary and (iii) any purchase price adjustment, earnout or
deferred payment of a similar nature incurred in connection with an acquisition,
except to the extent that the amount payable pursuant to such purchase price
adjustment, earnout or deferred payment obligation is, or becomes,
determinable), (e) all Capital Lease Obligations of such Person, (f) the maximum
aggregate amount of all letters of credit and letters of guaranty in respect of
which such Person is an account party, (g) all obligations, contingent or
otherwise, of such Person in respect of bankers’ acceptances, (h) all
Disqualified Stock in such Person, valued, as of the date of determination, at
the greater of (i) the maximum aggregate amount that would be payable upon
maturity, redemption, repayment or repurchase thereof (or of Disqualified Stock
or Indebtedness into which such Disqualified Stock is convertible or
exchangeable) and (ii) the maximum liquidation preference of such Disqualified
Stock, (i) all Indebtedness of others secured by (or for which the holder of
such Indebtedness has an existing right, contingent or otherwise, to be secured
by) any Lien on property owned or acquired by such Person, whether or not the
Indebtedness secured thereby has been assumed by such Person; provided that the
amount of Indebtedness represented by any such obligations under this clause
(i) at any time shall be the lesser of (A) the fair market value (determined by
the Company in good faith) of such property at such time and (B) the amount of
such Indebtedness, (j) all Guarantee Obligations of such Person of Indebtedness
of others and (k) all obligations in respect of Securitization Transactions. The
Indebtedness of any Person shall include the Indebtedness of any other Person
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such other Person, except to the extent
the terms of such Indebtedness provide that such Person is not liable therefor.

“Information”: as defined in subsection 11.16.

“Insolvency”: with respect to any Multiemployer Plan, the condition that such
plan is insolvent within the meaning of Section 4245 of ERISA.

“Insolvent”: pertaining to a condition of Insolvency.

“Intellectual Property”: as defined in subsection 5.9.

 

20



--------------------------------------------------------------------------------

“Interest Payment Date”: (a) as to any ABR Loan, the last day of each March,
June, September and December to occur while such Loan is outstanding, and the
Termination Date, (b) as to any Eurocurrency Loan having an Interest Period of
three months or less, the last day of such Interest Period and (c) as to any
Eurocurrency Loan having an Interest Period longer than three months, each day
which is three months, or a whole multiple thereof, after the first day of such
Interest Period and the last day of such Interest Period.

“Interest Period”: with respect to any Eurocurrency Loan:

(a) initially, the period commencing on the borrowing, continuation or
conversion date, as the case may be, with respect to such Eurocurrency Loan and
ending one, two, three or six (or, if agreed to by all Lenders, nine or twelve)
months thereafter, as selected by the applicable Borrower of such Loan in its
Notice of Borrowing, Notice of Continuation or Notice of Conversion, as the case
may be, given with respect thereto; and

(b) thereafter, each period commencing on the last day of the next preceding
Interest Period applicable to such Eurocurrency Loan and ending one, two, three
or six (or, if agreed to by all Lenders, nine or twelve) months thereafter, as
selected by the applicable Borrower of such Loan by a Notice of Continuation
with respect thereto;

provided that, all of the foregoing provisions relating to Interest Periods are
subject to the following:

(i) if any Interest Period would otherwise end on a day that is not a Business
Day, such Interest Period shall be extended to the next succeeding Business Day
unless the result of such extension would be to carry such Interest Period into
another calendar month in which event such Interest Period shall end on the
immediately preceding Business Day;

(ii) any Interest Period in respect of any Eurocurrency Loan that would
otherwise extend beyond the Termination Date shall end on the Termination Date;
and

(iii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month.

“Investments” has the meaning specified in subsection 8.7.

“IP Security Agreements”: has the meaning assigned to such term in the
Collateral Agreement.

“ISP”: the “International Standby Practices 1998” as published by the Institute
of International Banking Law and Practice (or such later version thereof as may
be in effect from time to time).

 

21



--------------------------------------------------------------------------------

“Issuing Bank”: each Lender listed as an Issuing Bank in Schedule IV.

“Issuing Office”: in respect of each Issuing Bank, the Issuing Office set forth
for such Issuing Bank in Schedule IV.

“Japanese Yen”: the lawful currency of Japan.

“JPMorgan Chase”: JPMorgan Chase Bank, N.A.

“Judgment Currency”: as defined in subsection 11.8(b).

“L/C Obligations”: at any time, an amount equal to the sum of (a) the aggregate
then undrawn and unexpired amount of the then outstanding Letters of Credit,
(b) the aggregate amount of drawings under Letters of Credit which have not then
been reimbursed pursuant to subsection 3.5(a) and (c) the face amount of each
outstanding and accepted Time Draft.

“L/C Participant”: in respect of each Letter of Credit, each Lender (other than
the Issuing Bank in respect of such Letter of Credit) in its capacity as the
holder of a participating interest in such Letter of Credit.

“Letter of Credit”: as defined in subsection 3.1(a).

“Lien”: any mortgage, pledge, hypothecation, assignment, deposit arrangement,
encumbrance, lien (statutory or other), title defect, charge or other security
interest or any preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever (including, without limitation, any
conditional sale or other title retention agreement).

“Liquidity Amount”: on any date, the sum of (a) the aggregate Dollar Equivalent
Amount of the Unrestricted Cash held by the Company and the other Loan Parties
as of such date plus (b) 50% of Availability as of such date.

“Loan”: a loan made pursuant to subsection 2.1(a).

“Loan Documents”: this Agreement, each Application, the Collateral Agreement and
the other Collateral Documents.

“Loan Parties”: the Company, the Additional Borrower and each Subsidiary Loan
Party.

“London Banking Day”: any day on which banks in London are open for general
banking business, including dealings in foreign currency and exchange.

“Majority Lenders”: as of any date of determination, Lenders the Commitments of
which represent more than 50% of the aggregate Commitments as of such date, or,
if the Commitments have expired or terminated, Lenders the Exposure of which
aggregates more than 50% of the aggregate Exposure as of such date.

“Mandatory Costs Rate”: has the meaning set forth in Schedule V.

 

22



--------------------------------------------------------------------------------

“Material Acquisition”: any Acquisition for which the aggregate consideration
therefor (including Indebtedness assumed in connection therewith, all
obligations in respect of deferred purchase price (including obligations under
any purchase price adjustment but excluding earnout or similar payments) and all
other consideration payable in connection therewith (including payment
obligations in respect of noncompetition agreements or other arrangements
representing acquisition consideration)) exceeds $50,000,000.

“Material Adverse Effect”: a material adverse effect on (a) the business,
operations, property or condition (financial or otherwise) of the Company and
its Subsidiaries taken as a whole or (b) the validity or enforceability of this
or any of the other Loan Documents or the material rights or remedies of the
Administrative Agent or the Lenders hereunder or thereunder.

“Material Disposition”: any Disposition for which the aggregate consideration
therefor (including Indebtedness assumed by the transferee in connection
therewith, all obligations in respect of deferred purchase price (including
obligations under any purchase price adjustment but excluding earnout or similar
payments) and all other consideration payable in connection therewith (including
payment obligations in respect of noncompetition agreements or other
arrangements representing acquisition consideration)) exceeds $50,000,000.

“Material Indebtedness”: Indebtedness (other than Indebtedness under the Loan
Documents), or, solely for purposes of clause (e) of Section 9, obligations in
respect of one or more Hedging Agreements, of any one or more of the Company and
its Subsidiaries in an aggregate principal amount of $50,000,000 or more. For
purposes of determining Material Indebtedness, the “principal amount” of the
obligations of the Company or any Subsidiary in respect of any Hedging Agreement
at any time shall be the maximum aggregate amount (giving effect to any netting
agreements) that the Company or such Subsidiary would be required to pay if such
Hedging Agreement were terminated at such time.

“Materials of Environmental Concern”: any gasoline or petroleum (including crude
oil or any fraction thereof) or petroleum products or any hazardous or toxic
substances, materials or wastes, defined or regulated as such in or under any
Environmental Law, including, without limitation, asbestos, polychlorinated
biphenyls and urea-formaldehyde insulation.

“Maximum Increase Amount”: on any date, an amount equal to (a) $150,000,000
minus (b) the aggregate principal amount of Commitments established pursuant to
subsection 2.10 prior to such date.

“Maximum Rate”: as defined in subsection 11.18.

“Minimum Liquidity Amount”: on any date, the sum of (a) the aggregate principal
amount of outstanding Convertible Notes as of such date plus (b) $100,000,000.

“Moody’s”: Moody’s Investors Service, Inc., or any successor or assignee of the
business of such company in the business of rating debt.

“Mortgage”: a mortgage, deed of trust, assignment of leases and rents or other
Collateral Document granting a Lien on any Mortgaged Property of any Domestic
Loan Party to secure the Secured Obligations, as amended, supplemented or
otherwise modified from time to time. Each Mortgage shall be reasonably
satisfactory in form and substance to the Administrative Agent.

 

23



--------------------------------------------------------------------------------

“Mortgaged Property”: as set forth on Schedule 1.1.

“Multiemployer Plan”: a plan which is a multiemployer plan as defined in
Section 3(37) or 4001(a)(3) of ERISA.

“New Lender”: as defined in subsection 2.10(b).

“New York UCC”: the Uniform Commercial Code as from time to time in effect in
the State of New York.

“Non-Excluded Taxes”: as defined in subsection 4.5(a).

“Non-U.S. Lender”: as defined in subsection 4.5(b).

“Notice of Borrowing”: with respect to a Loan of in any Currency, a notice in
substantially the form of Exhibit B hereto from the applicable Borrower of such
Loan in respect of such Loan, containing the information in respect of such Loan
and delivered to the Person, in the manner and by the time specified for a
Notice of Borrowing in respect of Loans of such Currency in the Administrative
Schedule.

“Notice of Continuation”: with respect to a Loan in any Currency, a notice in
substantially the form of Exhibit C hereto from the applicable Borrower of such
Loan in respect of such Loan, containing the information in respect of such Loan
and delivered to the Person, in the manner and by the time specified for a
Notice of Continuation in respect of such Currency in the Administrative
Schedule.

“Notice of Conversion”: with respect to a Loan in Dollars which the applicable
Borrower of such Loan wishes to convert from a Eurocurrency Loan to an ABR Loan,
or from an ABR Loan to a Eurocurrency Loan, as the case may be, a notice in
substantially the form of Exhibit C hereto from the applicable Borrower of such
Loan setting forth the amount of such Loan to be converted, the date of such
conversion (which, in the case of conversions of Eurocurrency Loans to ABR
Loans, shall be the last day of an Interest Period applicable to such
Eurocurrency Loans) and, in the case of conversions of ABR Loans to Eurocurrency
Loans, the length of the initial Interest Period applicable thereto. Each Notice
of Conversion shall be delivered to the Administrative Agent at its address set
forth in subsection 11.2 and shall be delivered before 11:00 A.M., New York City
time, one Business Day before the requested conversion in the case of
conversions to ABR Loans, and before 11:00 A.M., New York City time, three
Business Days before the requested conversion in the case of conversions to
Eurocurrency Loans.

“Obligations”: the Company Obligations and the Additional Borrower Obligations.

“Offered Increase Amount”: as defined in subsection 2.10(a).

“Other Connection Taxes”: with respect to any Lender, taxes imposed as a result
of a present or former connection between such Lender and the jurisdiction
imposing such taxes

 

24



--------------------------------------------------------------------------------

(other than a connection arising from such Lender having executed, delivered,
enforced, become a party to, performed its obligations under, received payments
under, received or perfected a security interest under, or engaged in any other
transaction pursuant to, or enforced, this Agreement, or sold or assigned an
interest in this Agreement).

“Parent”: with respect to any Lender, any Person as to which such Lender is,
directly or indirectly, a subsidiary.

“Participant”: as defined in subsection 11.6(b).

“Participating Member States”: each country that adopts or has adopted the euro
as its currency in accordance with EMU Legislation.

“Payment Office”: for each Currency, the Payment Office set forth in respect
thereof in the Administrative Schedule.

“Payment Time”: for each Currency, the Payment Time set forth in respect thereof
in the Administrative Schedule.

“PBGC”: the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA.

“Perfection Certificate”: as defined in the Collateral Agreement.

“Permitted Business Acquisition”: any Acquisition meeting the following
requirements: (a) no Default or Event of Default shall have occurred and be
continuing after giving pro forma effect to such Acquisition and any related
incurrence of Indebtedness, (b) such Acquisition shall be consummated in
accordance with applicable laws, (c) 50% of the outstanding Capital Stock or
other ownership interests of any acquired or newly formed Person must be owned
directly by the Company or a Subsidiary and such Person shall become a
Subsidiary, (d) the aggregate consideration paid therefor, together with the
aggregate consideration paid for any other such purchase or acquisition
consummated after the Effective Date in reliance on subsection 8.7(d)
(including, in each case, all obligations in respect of deferred purchase price
(including obligations under any purchase price adjustment but excluding earnout
or similar payments) and all other consideration payable in connection therewith
(including payment obligations in respect of noncompetition agreements or other
arrangements representing acquisition consideration)) shall not exceed
$50,000,000 in any fiscal year of the Company; provided that the limitation set
forth in this clause (d) shall not apply to any Acquisition if, at the time of
and after giving pro forma effect to such Acquisition and any related incurrence
of Indebtedness, the Senior Leverage Ratio would be less than 2.75 to 1.0 and
(e) the Company shall be in compliance, on a pro forma basis, with the financial
covenants contained in clauses (a), (b) and (c) of subsection 8.1 recomputed as
at the last day of the most recently ended fiscal quarter of the Company, and
the Company shall have delivered to the Administrative Agent an officer’s
certificate to such effect.

“Person”: an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.

 

25



--------------------------------------------------------------------------------

“Plan”: at a particular time, any employee pension benefit plan (other than a
Multiemployer Plan) subject to the provisions of Title IV of ERISA or
Section 412 of the Code or Section 302 of ERISA sponsored, maintained or
contributed to by the Company or a Commonly Controlled Entity.

“Pounds Sterling”: British Pounds Sterling, the lawful currency of the United
Kingdom.

“Prepayable Indebtedness”: any Indebtedness of the Company and its Subsidiaries,
other than Indebtedness consisting of (a) the Convertible Notes,
(b) Indebtedness subordinated in right of payment to the Loan Document
Obligations and (c) Indebtedness existing or incurred pursuant to clause (i),
(p) or (s) of subsection 8.2.

“Prime Rate”: the rate of interest per annum publicly announced from time to
time by JPMorgan Chase as its prime rate in effect at its principal office in
New York City; each change in the Prime Rate shall be effective from and
including the date such change is publicly announced as being effective.

“Properties”: as defined in subsection 5.17(a).

“Quotation Day”: in respect of (a) the determination of the Eurocurrency Rate
for any Interest Period for Loans in Dollars or in any Available Foreign
Currency (other than the euro or the Pound Sterling), the day which is (i) at
least two London Banking Days prior to the first day of such Interest Period and
(ii) a day on which banks are open for general banking business in the city
which is the principal financial center of the country of such Available Foreign
Currency; (b) any Interest Period for the euro, the day which is two Target
Operating Days prior to the first day of such Interest Period; and (c) any
Interest Period for Pounds Sterling, the first day of such Interest Period.

“Register”: as defined in subsection 11.6(d).

“Regulation U”: Regulation U of the Board of Governors of the Federal Reserve
System as in effect from time to time.

“Reimbursement Obligation”: in respect of each Letter of Credit, the obligation
of the account party thereunder to reimburse the Issuing Bank for all drawings
made thereunder in accordance with Section 4 and the Application related to such
Letter of Credit.

“Reorganization”: with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.

“Reportable Event”: any of the events set forth in Section 4043 of ERISA or in
the regulations thereunder with regard to a Plan (excluding those events as to
which the thirty (30) day notice period is waived).

“Requirement of Law”: as to any Person, the Certificate of Incorporation and
By-Laws or other organizational or governing documents of such Person, and any
material law, treaty, rule or regulation or determination of an arbitrator or a
court or other Governmental Authority, in each case applicable to or binding
upon such Person or any of its property or to which such Person or any of its
property is subject.

 

26



--------------------------------------------------------------------------------

“Responsible Officer”: the chief executive officer, the president, or the chief
financial officer of the Company or the Additional Borrower, as the context may
require. Notwithstanding the foregoing, for purposes of subsections 5.17 and
7.7(a), the term “Responsible Officer” shall include, in addition to each of the
foregoing officers, the controller, the treasurer and the general counsel and
any assistant general counsel of the Company.

“Restricted Payments”: has the meaning specified in subsection 8.6.

“S&P”: Standard and Poor’s, a division of The McGraw-Hill Companies, Inc. or any
successor or assignee of the business of such division in the business of rating
debt.

“Sale and Lease-Back Transaction”: as defined in subsection 8.9.

“Schedule Amendment”: each Schedule Amendment, substantially in the form of
Exhibit A hereto, executed and delivered pursuant to subsection 11.1.

“Secured Obligations”: has the meaning set forth in the Collateral Agreement.

“Secured Parties”: has the meaning set forth in the Collateral Agreement.

“Securitization Transaction”: any transfer by a Subsidiary which is not a Loan
Party of accounts receivable or interests therein (a) to a trust, partnership,
corporation, limited liability company or other entity, which transfer is funded
in whole or in part, directly or indirectly, by the incurrence or issuance by
the transferee or successor transferee of Indebtedness or other securities that
are to receive payments from, or that represent interests in, the cash flow
derived from such accounts receivable or interests therein, or (b) directly to
one or more investors or other purchasers. The “amount” or “principal amount” of
any Securitization Transaction shall be deemed at any time to be the aggregate
principal or stated amount of the Indebtedness or other securities referred to
in the first sentence of this definition or, if there shall be no such principal
or stated amount, the uncollected amount of the accounts receivable or interests
therein transferred pursuant to such Securitization Transaction, net of any such
accounts receivables or interests therein that have been written off as
uncollectible.

“Senior Leverage Ratio”: on any date, the ratio of (a) Consolidated Senior Debt
as of such date to (b) Consolidated EBITDA for the period of four consecutive
fiscal quarters of the Company most recently ended on or prior to such date.

“Singapore Dollars”: the lawful currency of Singapore.

“Springing Liquidity Amount”: on any date, the sum of (a) the aggregate Dollar
Equivalent Amount of the Unrestricted Cash held by the Company and the other
Loan Parties as of such date plus (b) 100% of Availability as of such date.

“Standby Letter of Credit”: as defined in subsection 3.1(b).

 

27



--------------------------------------------------------------------------------

“Statutory Reserve Rate”: a fraction (expressed as a decimal), the numerator of
which is the number one and the denominator of which is the number one minus the
aggregate of the maximum reserve percentages (including any marginal, special,
emergency or supplemental reserves) expressed as a decimal established by the
Board to which the Administrative Agent is subject with respect to the Adjusted
Eurocurrency Rate, for eurocurrency funding (currently referred to as
“Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D.
Eurocurrency Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.

“Subordinated Debt”: any unsecured Indebtedness of the Company or any other Loan
Party (i) no part of the principal of which is required to be paid (whether by
way of mandatory sinking fund, mandatory redemption or mandatory prepayment or
otherwise) prior to the 180th day following the Termination Date (except upon
the occurrence of an event of default, change of control, asset sale (provided
that, in the case of asset sales, any such requirement becomes operative only
after repayment in full of all the Obligations (other than contingent
indemnification obligations for which no claim has been made), or event similar
to any of the foregoing), (ii) that does not have the benefit of any Guarantee
Obligation of the Company or any Subsidiary unless (A) if such Guarantee
Obligation is incurred by a Subsidiary, such Subsidiary is a Domestic Subsidiary
and a Subsidiary Loan Party, (B) such Guarantee Obligation is subordinated to
the corresponding Guarantee Obligations of such Subsidiary under the Collateral
Agreement on terms no less favorable to the Lenders than those on which the
obligations of the Company in respect of such Indebtedness are subordinated to
the Obligations of the Company and (C) the terms of such Guarantee Obligation
provide for the release and termination thereof, without action by any party,
upon any release and termination of the corresponding Guarantee Obligation in
respect of the Obligations in connection with the enforcement or exercise of any
rights or remedies of the Secured Parties, (iii) that is subject to
subordination provisions which, insofar as they relate to the Obligations, are
otherwise reasonably determined by the Company to be customary at the time of
issuance for publicly offered subordinated Indebtedness (which shall include,
without limitation, terms providing (A) that no payments of interest will be
made during the continuance of any Default in the payment of the principal of or
interest on the Obligations and (B) that payments of interest on such
Indebtedness will be suspended for a period of at least 180 days during the
continuance of other Events of Default upon notice given by the Administrative
Agent on behalf of the Lenders) and (iv) the terms of which do not include any
financial maintenance covenants.

“Subsidiary”: as to any Person, a corporation, partnership or other entity of
which shares of stock or other ownership interests having ordinary voting power
(other than stock or such other ownership interests having such power only by
reason of the happening of a contingency) to elect a majority of the board of
directors or other managers of such corporation, partnership or other entity are
at the time owned, or the management of which is otherwise controlled, directly
or indirectly through one or more intermediaries, or both, by such Person.
Unless otherwise qualified, all references to a “Subsidiary” or to
“Subsidiaries” in this Agreement shall refer to a Subsidiary or Subsidiaries of
the Company.

 

28



--------------------------------------------------------------------------------

“Subsidiary Loan Party”: each Subsidiary that is, or is required under the terms
of this Agreement to become, a party to any Collateral Document. Unless the
context requires otherwise, the term “Subsidiary Loan Party” shall include the
Additional Borrower.

“Swedish Krona”: the lawful currency of Sweden.

“Swiss Francs”: the lawful currency of Switzerland.

“Target Operating Day”: any day that is not (a) a Saturday or Sunday,
(b) Christmas Day or New Year’s Day or (c) any other day on which the
Trans-European Real-time Gross Settlement Operating System (or any successor
settlement system) is not operating (as determined by the Administrative Agent).

“Termination Date”: December 1, 2015.

“Time Draft”: as defined in subsection 3.9.

“Total Leverage Ratio”: on any date, the ratio of (a) Consolidated Total Debt as
of such date to (b) Consolidated EBITDA for the period of four consecutive
fiscal quarters of the Company most recently ended on or prior to such date.

“Transferee”: as defined in subsection 11.6(f).

“Treaty on European Union”: the Treaty of Rome of March 25, 1957, as amended by
the Single European Act of 1986 and the Maastricht Treaty (which was signed at
Maastricht on February 7, 1992 and came into effect on November 1, 1993), as
amended from time to time.

“Uniform Customs”: the Uniform Customs and Practice for Documentary Credits
(1993 Revision), International Chamber of Commerce Publication No. 500, as the
same may be amended, supplemented or otherwise modified from time to time.

“Unrestricted Cash”: as of any date, unrestricted cash and Cash Equivalents
owned by the Company, the Additional Borrower and the other Loan Parties as
would be reflected on a balance sheet prepared on a consolidated basis in
accordance with GAAP as of such date and not controlled by or subject to any
Lien in favor of any creditor (other than Liens created under the Loan Documents
and Liens permitted under clause (o) of subsection 8.3).

“USA PATRIOT Act”: the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001.

“Value”: with respect to any Sale and Lease-Back Transaction, as of any
particular time, an amount equal to (a) the fair market value of such property
at the time of entering into such Sale and Lease-Back Transaction, as determined
in good faith by the Company, (b) divided first by the number of full years of
the term of the lease relating to such Sale and Lease-Back Transaction, and
(c) then multiplied by the number of full years of such term remaining at the
time of determination, without regard to any renewal or extension options
contained in the lease.

 

29



--------------------------------------------------------------------------------

“Voting Stock”: stock of the class or classes pursuant to which the holders
thereof have the general voting power under ordinary circumstances to elect at
least a majority of the Board of Directors of the Company (irrespective of
whether or not at the time stock of any other class or classes shall have or
might have voting power by reason of the happening of any contingency).

“Wholly Owned Subsidiary”: with respect to any Person, a Subsidiary of such
Person, all of the Capital Stock of which (other than directors’ qualifying
shares or nominee or other similar shares that are required to be held by other
Persons under applicable law) are owned, beneficially and of record, by such
Person, another Wholly Owned Subsidiary of such Person or any combination
thereof.

1.2. Other Definitional Provisions. (a) Unless otherwise specified therein, all
terms defined in this Agreement shall have the defined meanings when used in any
certificate or other document made or delivered pursuant hereto.

(b) As used herein and in any certificate or other document made or delivered
pursuant hereto, accounting terms relating to the Company and its Subsidiaries
not defined in subsection 1.1 and accounting terms partly defined in subsection
1.1, to the extent not defined, shall have the respective meanings given to them
under GAAP (but without giving effect to any election under Statement of
Financial Accounting Standards 159 to value any Indebtedness or other
liabilities of the Company or any Subsidiary at “fair value”, as defined
therein).

(c) The words “hereof”, “herein” and “hereunder” and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, subsection, Schedule
and Exhibit references are to this Agreement unless otherwise specified.
References to Schedules to this Agreement are references to such Schedules as
the same may from time to time be amended or otherwise modified in accordance
with the terms hereof.

(d) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

(e) All pro forma computations required to be made hereunder giving effect to
any Acquisition or other transaction shall be calculated after giving pro forma
effect thereto (and, in the case of any pro forma computations made hereunder to
determine whether such Acquisition or other transaction is permitted to be
consummated hereunder, to any other such transaction consummated since the first
day of the period covered by any component of such pro forma computation and on
or prior to the date of such computation) as if such transaction had occurred on
the first day of the period of four consecutive fiscal quarters ending with the
most recent fiscal quarter for which financial statements shall have been
delivered pursuant to subsection 7.1(a) or 7.1(b), and, to the extent
applicable, to the historical earnings and cash flows associated with the assets
acquired or disposed of and any related incurrence or reduction of Indebtedness,
and may also reflect (i) any projected synergies or similar benefits expected to
be realized as a result of such event to the extent such synergies or similar
benefits would be permitted to be reflected in financial statements prepared in
compliance with Article 11 of Regulation S-X under the Securities Act and
(ii) any other demonstrable cost-savings and other adjustments not included in
the foregoing clause (i) that are reasonably anticipated by the

 

30



--------------------------------------------------------------------------------

Company to be achieved in connection with any such event within the 12-month
period following the consummation of such event, which the Company determines
are reasonable and as set forth in a certificate of a Financial Officer;
provided that the aggregate additions to Consolidated EBITDA for any such period
of four consecutive fiscal quarters pursuant to this clause (ii) shall not
exceed $25,000,000. If any Indebtedness bears a floating rate of interest and is
being given pro forma effect, the interest on such Indebtedness shall be
calculated as if the rate in effect on the date of determination had been the
applicable rate for the entire period (taking into account any Hedging Agreement
applicable to such Indebtedness if such Hedging Agreement has a remaining term
in excess of 12 months).

(f) Any reference herein to an extension, renewal, refinancing, refunding,
restructuring or replacement of any Indebtedness or Lien shall be deemed to
include successive extensions, renewals, refinancings, refundings, restucturings
or replacements of such Indebtedness or Lien.

1.3. Classification of Loans. For purposes of this Agreement, Loans may be
classified and referred to by Class (e.g., a “Eurocurrency Loan”).

SECTION 2

THE LOANS

2.1. Loans. (a) Subject to the terms and conditions hereof, each Lender
severally agrees to make loans on a revolving credit basis (“Loans”) to each
Borrower from time to time during the Commitment Period; provided, that no Loan
shall be made if, after giving effect to the making of such Loan and the
simultaneous application of the proceeds thereof, the amount of the Exposure
would exceed the aggregate amount of the Commitments. During the Commitment
Period each Borrower may use the Commitments by borrowing, prepaying the Loans
in whole or in part, and reborrowing, all in accordance with the terms and
conditions hereof.

(b) The Loans may be made in Dollars or any Available Foreign Currency and may
from time to time be (i) Eurocurrency Loans, (ii) in the case of Loans in
Dollars only, ABR Loans or (iii) a combination thereof, as determined by the
applicable Borrower thereof and set forth in the Notice of Borrowing or Notice
of Conversion with respect thereto; provided, that no Eurocurrency Loan shall be
made after the day that is one month prior to the Termination Date.

2.2. Procedure for Loan Borrowing. Each Borrower may request the Lenders to make
Loans to such Borrower on any Business Day during the Commitment Period by
delivering a Notice of Borrowing. Each borrowing of Loans shall be in an amount
equal to (a) in the case of ABR Loans, $1,000,000 or a whole multiple thereof
(or, if the then aggregate undrawn amount of the Commitments is less than
$1,000,000, such lesser amount) and (b) in the case of Eurocurrency Loans,
(i) if in Dollars, $2,000,000 or increments of $500,000 thereafter and (ii) if
in any Available Foreign Currency, an amount in such Available Foreign Currency
of which the Dollar Equivalent Amount is at least $2,000,000. Upon receipt of
any such Notice of Borrowing from a Borrower, the Administrative Agent shall
promptly notify each Lender thereof. Subject to the terms and conditions hereof,
each Lender will make the amount of its pro rata share of each such borrowing
available to the Administrative Agent for the account of the applicable

 

31



--------------------------------------------------------------------------------

Borrower requesting such Loan at the Funding Office, and at or prior to the
Funding Time, for the Currency of such Loan in funds immediately available to
the Administrative Agent; provided, that each Lender has the option of making
any portion of each such borrowing available to the Administrative Agent through
a branch or affiliate of such Lender. Such borrowing will then be made available
to the applicable Borrower requesting such Loan at the Funding Office, in like
funds as received by the Administrative Agent.

2.3. Repayment of Loans; Evidence of Debt. (a) Each Borrower hereby
unconditionally promises to pay to the Administrative Agent for the account of
each Lender on the Termination Date (or such earlier date on which the Loans
become due and payable pursuant to Section 9), the then unpaid principal amount
of each Loan made by such Lender to such Borrower. Each Borrower hereby further
agrees to pay interest on the unpaid principal amount of the Loans made to such
Borrower from time to time outstanding from the Effective Date until payment in
full thereof at the rates per annum, and on the dates, set forth in subsection
2.8.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing indebtedness of each Borrower to such Lender resulting
from each Loan of such Lender to such Borrower from time to time, including the
amounts of principal and interest payable and paid to such Lender by such
Borrower from time to time under this Agreement.

(c) The Administrative Agent shall maintain the Register pursuant to subsection
11.6(d), and a subaccount therein for each Lender, in which shall be recorded
(i) the amount of each Loan made hereunder, (ii) the Class of each such Loan
and, in the case of each Eurocurrency Loan, each Interest Period applicable
thereto, (iii) the amount of any principal or interest due and payable or to
become due and payable from the applicable Borrower to each Lender under the
applicable Loans and (iv) the amount of any sum received by the Administrative
Agent from each Borrower in respect of the applicable Loans made to such
Borrower, and the amount of each Lender’s share thereof.

(d) The entries made in the Register and the accounts of each Lender maintained
pursuant to subsection 2.3(b) shall, to the extent permitted by applicable law,
be prima facie evidence of the existence and amounts of the obligations of the
applicable Borrower therein recorded; provided, however, that the failure of any
Lender or the Administrative Agent to maintain the Register or any such account,
or any error therein, shall not in any manner affect the obligation of the
applicable Borrower to repay (with applicable interest) the Loans made to such
Borrower by such Lender in accordance with the terms of this Agreement.

2.4. Termination or Reduction of Commitments. The Borrowers shall have the
right, upon not less than three Business Days’ notice to the Administrative
Agent, to terminate the Commitments or, from time to time, to reduce the amount
of the Commitments; provided that the Borrowers shall not terminate or reduce
the Commitments if, after giving effect to any concurrent prepayment of the
Loans in accordance with subsection 2.5, the Exposure would exceed the aggregate
amount of the Commitments. Any such reduction shall be in an amount equal to
$5,000,000 or a whole multiple thereof and shall reduce permanently the
Commitments then in effect. A notice of termination of the Commitments delivered
by the Borrowers may state that such notice is conditioned upon the
effectiveness of other credit facilities, in which case such notice may be
revoked by the Borrowers (by notice to the Administrative Agent on or prior to
the specified effective date) if such condition is not satisfied.

 

32



--------------------------------------------------------------------------------

2.5. Prepayments. (a) Each Borrower may, at any time and from time to time,
prepay the Loans made to such Borrower, in whole or in part, without premium or
penalty, upon at least three Business Days’ irrevocable notice to the
Administrative Agent. Each notice pursuant to the preceding sentence shall
specify the date and amount of the applicable prepayment, the Currency of the
Loans to be prepaid and whether the prepayment is of Eurocurrency Loans, ABR
Loans (in the case of Loans in Dollars) or a combination thereof, and, if of a
combination thereof, the amount allocable to each. Upon receipt of any such
notice the Administrative Agent shall promptly notify each Lender thereof. If
any such notice is given, the amount specified in such notice shall be due and
payable on the date specified therein, together with any amounts payable
pursuant to subsection 4.6 and any accrued interest thereon. Partial prepayments
shall be in an aggregate principal amount of at least $1,000,000.
Notwithstanding the foregoing, a notice of voluntary prepayment delivered by a
Borrower may state that such notice is conditioned upon the effectiveness of
other credit facilities, in which case such notice may be revoked by such
Borrower (by notice to the Administrative Agent on or prior to the specified
effective date) if such condition is not satisfied.

(b) In the event and on each occasion that any cash proceeds are received by or
on behalf of the Company, the Additional Borrower or any other Subsidiary in
respect of any incurrence of any Indebtedness, other than Indebtedness permitted
to be incurred under subsection 8.2, the Company shall, within five Business
Days of the day such cash proceeds are received, prepay Loans in an aggregate
amount equal to the amount of such cash proceeds.

2.6. Conversion and Continuation Options. (a) By giving a Notice of Conversion,
each Borrower may elect from time to time (i) to convert such Borrower’s
Eurocurrency Loans in Dollars to ABR Loans or (ii) to convert such Borrower’s
ABR Loans to Eurocurrency Loans in Dollars; provided that any such conversion of
Eurocurrency Loans may only be made on the last day of an Interest Period with
respect thereto. Upon receipt of any Notice of Conversion the Administrative
Agent shall promptly notify each Lender thereof. All or any part of Eurocurrency
Loans outstanding in Dollars or ABR Loans may be converted as provided in
herein, provided that (A) no ABR Loan may be converted into a Eurocurrency Loan
when any Event of Default has occurred and is continuing and the Administrative
Agent has or the Majority Lenders have determined that such a conversion is not
appropriate and (B) no ABR Loan may be converted into a Eurocurrency Loan after
the date that is one month prior to the Termination Date.

(b) By giving a Notice of Continuation, each Borrower may continue any of its
Eurocurrency Loans as Eurocurrency Loans in the same Currency for additional
Interest Periods.

(c) Each Borrower may convert Loans outstanding in one Currency to Loans of a
different Currency by repaying such Loans in the first Currency and borrowing
Loans of such different Currency in accordance with the applicable provisions of
this Agreement.

 

33



--------------------------------------------------------------------------------

(d) If a Borrower shall fail to timely give a Notice of Continuation or a Notice
of Conversion in respect of any of such Borrower’s Eurocurrency Loans with
respect to which an Interest Period is expiring, such Eurocurrency Loans shall
become due and payable on the last day of such expiring Interest Period.

2.7. Minimum Amounts of Tranches. All borrowings, conversions and continuations
of Loans and all selections of Interest Periods shall be in such amounts and be
made pursuant to such elections so that, after giving effect thereto, the
aggregate principal amount of the Loans comprising (a) each Eurocurrency
Borrowing in Dollars shall be not less than $2,000,000 and (b) each Eurocurrency
Borrowing in any Available Foreign Currency shall be not less than the Dollar
Equivalent Amount in such Currency of $2,000,000.

2.8. Interest Rates and Payment Dates. (a) Each Eurocurrency Loan shall bear
interest for each day during each Interest Period with respect thereto at a rate
per annum equal to the Adjusted Eurocurrency Rate for such Interest Period plus
the Applicable Margin.

(b) Each ABR Loan shall bear interest at a rate per annum equal to the ABR plus
the Applicable Margin.

(c) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by the Borrowers hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal of any Loan, 2% per annum
plus the rate otherwise applicable to such Loan as provided in the preceding
paragraphs of this Section or (ii) in the case of any other amount, 2% per annum
plus the rate applicable to ABR Loans as provided in paragraph (b) of this
Section.

(d) Interest on Loans shall be payable in arrears on each Interest Payment Date;
provided, that interest accruing pursuant to paragraph (c) of this subsection
shall be payable from time to time on demand.

2.9. Inability to Determine Interest Rate. If on or prior to the Quotation Day
for any Interest Period in respect of any Eurocurrency Loan in any Currency:

(a) the Administrative Agent shall have determined (which determination shall be
conclusive absent manifest error) that, by reason of circumstances affecting the
relevant market generally, the Administrative Agent cannot ascertain the
Eurocurrency Rate in accordance with this Agreement for such affected Currency
or such affected Interest Period, or

(b) the Administrative Agent shall have received notice from the Majority
Lenders that the Eurocurrency Rate determined or to be determined for such
affected Interest Period will not adequately and fairly reflect the cost to such
Lenders (as conclusively certified by such Lenders) of making or maintaining
their affected Loans during such affected Interest Period,

(c) the Administrative Agent shall give telecopy or telephonic notice thereof to
the Company and the Lenders as soon as practicable thereafter. If such notice is
given, then (i) any Eurocurrency Loans requested to be made in such affected
Currency on the first day of

 

34



--------------------------------------------------------------------------------

such affected Interest Period shall be made as ABR Loans in Dollars in a Dollar
Equivalent Amount, (ii) any Loans that were to have been converted on the first
day of such affected Interest Period from ABR Loans, to Eurocurrency Loans in
such affected Currency, shall be continued as ABR Loans and (iii) any
Eurocurrency Loans in such affected Currency that were to have been continued as
such shall be converted, on the first day of such Interest Period, to ABR Loans
in Dollars in a Dollar Equivalent Amount. Until such notice has been withdrawn
by the Administrative Agent, no further Eurocurrency Loans in such affected
Currency shall be made or continued as such.

2.10. Commitment Increases. (a) In the event that the Company wishes to increase
the total Commitment at any time and from time to time when no Default or Event
of Default has occurred and is continuing, it shall notify the Administrative
Agent in writing of the amount (the “Offered Increase Amount”) of such proposed
increase (each such notice, a “Commitment Increase Notice”). The Company may, at
its election, from time to time (i) offer one or more of the Lenders the
opportunity to provide all or a portion of the Offered Increase Amount pursuant
to paragraph (c) below and/or (ii) offer one or more additional banks, financial
institutions or other entities reasonably acceptable to the Administrative Agent
the opportunity to provide all or a portion of the Offered Increase Amount
pursuant to paragraph (b) below. Each Commitment Increase Notice shall specify
which Lenders and/or banks, financial institutions or other entities the Company
desires to provide such Offered Increase Amount. The Company or, if requested by
the Company, the Administrative Agent, will notify such Lenders, and/or banks,
financial institutions or other entities of such offer.

(b) Any additional bank, financial institution or other entity which the Company
selects to offer participation in the increased Commitments and which elects to
become a Lender under this Agreement and obtain a Commitment in an amount so
offered and accepted by it pursuant to subsection 2.10(a)(ii) shall execute a
New Lender Supplement with the Borrowers and the Administrative Agent,
substantially in the form of Exhibit F hereto, whereupon such bank, financial
institution or other entity (herein called a “New Lender”) shall become a Lender
for all purposes and to the same extent as if originally a party hereto and
shall be bound by and entitled to the benefits of this Agreement.

(c) Any Lender which accepts an offer to it by the Company to increase its
Commitment pursuant to subsection 2.10(a)(i) shall, in each case, execute a
Commitment Increase Supplement with the Borrowers and the Administrative Agent,
substantially in the form of Exhibit G hereto, whereupon such Lender shall be
bound by and entitled to the benefits of this Agreement with respect to the full
amount of its Commitment as so increased.

(d) If any bank, financial institution or other entity becomes a New Lender
pursuant to subsection 2.10(b) or any Lender’s Commitment is increased pursuant
to subsection 2.10(c), additional Loans made on or after the effectiveness
thereof (the “Credit Re-Allocation Date”) shall be made pro rata based on the
Commitment Percentages in effect on and after such Credit Re-Allocation Date. In
the event that on any such Credit Re-Allocation Date there is an unpaid
principal amount of any Loans, the Borrowers shall make prepayments thereof and
borrowings of Loans so that, after giving effect thereto, the Loans outstanding
are held pro rata based on such new Commitment Percentages.

 

35



--------------------------------------------------------------------------------

(e) Notwithstanding anything to the contrary in this subsection 2.10, in no
event shall any transaction be effected pursuant to this subsection 2.10,
(i) that would increase the aggregate amount of the total Commitments by an
amount greater than the Maximum Increase Amount, as calculated immediately prior
to such transaction, (ii) unless no Default or Event of Default shall have
occurred and be continuing (or would occur after giving effect to such
transaction), (iii) unless the Company and its Subsidiaries shall be in pro
forma compliance with each of the financial covenants specified in subsection
8.1, and (iv) unless each of the representations and warranties made by the
Borrowers in or pursuant to this Agreement or any of the other Loan Documents
shall be true and correct in all material respects on and as of such date as if
made on and as of such date (except to the extent any such representations and
warranties relate, by their terms, to a specific date, in which case such
representations and warranties shall be true and correct in all material
respects on and as of such specific date).

(f) To the extent reasonably requested by the Administrative Agent, it shall be
a condition precedent to any increase in the Commitments pursuant to this
subsection 2.10 that the Administrative Agent shall have received on or prior to
the Credit Re-Allocation Date, for the benefit of the Lenders, (i) legal
opinions of counsel to the Borrowers covering such matters as are customary for
transactions of this type and such other matters as may be reasonably requested
by the Administrative Agent and (ii) any other certificates or documents that
the Administrative Agent shall reasonably request, each in form and substance
reasonably satisfactory to the Administrative Agent. Increases in the
Commitments in accordance with this subsection 2.10 will not require the consent
of the Majority Lenders.

(g) The Administrative Agent will notify all Lenders of each increase in
Commitments pursuant to this subsection.

(h) Notwithstanding anything in subsection 11.1 to the contrary, the
Administrative Agent, at the request of the Borrower, shall, and is hereby
expressly permitted to, (i) amend the Loan Documents and (ii) enter into
additional Collateral Documents, in each case to the extent necessary to
(A) give effect to any increases pursuant to this subsection 2.10, (B) implement
any mechanical changes necessary or advisable in connection therewith or (C) to
cause the additional commitments to be secured by Liens on the Collateral.

2.11. Substitution of Euro for National Currency. If any Available Foreign
Currency is replaced by the euro, unless otherwise agreed by the Company, the
Administrative Agent and the Lenders, the euro may be tendered in satisfaction
of any obligation denominated in such Available Foreign Currency at the
conversion rate specified in, or otherwise calculated in accordance with, the
regulations adopted by the Council of the European Union relating to the euro.
No replacement of an Available Foreign Currency by the euro shall discharge,
excuse or otherwise affect the performance of any obligation of the Company
under this Agreement.

2.12. Unavailability of Available Foreign Currency. If on any Quotation Day
(a) a Lender notifies the Administrative Agent that the Available Foreign
Currency requested is not readily available to it in the amount required or
(b) a Lender notifies the Administrative Agent that compliance with its
obligation to participate in a Loan in the proposed Available Foreign Currency
would contravene a law or regulation applicable to it, the Administrative Agent
will give notice to the relevant Borrower to that effect by 12:00 Noon, New York
time, on that day.

 

36



--------------------------------------------------------------------------------

In this event, any Lender that gives notice pursuant to this subsection will be
required to participate in the Loan in Dollars (in an amount equal to the Dollar
Equivalent Amount) and its participation will be treated as a separate Loan
denominated in Dollars during that Interest Period.

2.13. Separate Obligations. Notwithstanding anything to the contrary contained
herein or in any other Loan Document, the parties hereto acknowledge and agree
that (a) at no time and in no circumstances shall the Additional Borrower be
liable for any Company Obligations or any other indebtedness, liabilities or
obligations of the Company hereunder or under any other Loan Documents, whether
incurred by the Company before, on or after the Effective Date and (b) with
respect to any borrowing by either of the Company or the Additional Borrower of
any Loans hereunder, such Loans are for the applicable requesting Borrower’s own
account, and such Loans and such Borrower’s other obligations hereunder are
obligations of such Borrower and do not constitute joint and several obligations
of both Borrowers (it being understood, however, that (i) the obligations of the
Additional Borrower are guaranteed by, and secured by assets of, the Company and
the other Loan Parties and (ii) the obligations of the Company under the Loan
Documents are guaranteed by, and secured by assets of, the Domestic Loan
Parties, in each case as and to the extent provided in the Collateral
Documents).

2.14. Defaulting Lenders. Notwithstanding any provision of this Agreement to the
contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:

(a) fees shall cease to accrue on the Commitment of such Defaulting Lender
pursuant to subsection 4.1;

(b) the Commitment and Exposure of such Defaulting Lender shall not be included
in determining whether the Majority Lenders have taken or may take any action
hereunder (including any consent to any amendment, waiver or other modification
pursuant to subsection 11.1); provided, for the avoidance of doubt, that nothing
in this subsection 2.14(b) shall affect the rights of any Defaulting Lender
under the proviso to the first sentence of subsection 11.1(a);

(c) if any L/C Obligations exist at the time such Lender becomes a Defaulting
Lender then:

(i) all or any part of the L/C Obligations of such Defaulting Lender shall be
reallocated among the non-Defaulting Lenders in accordance with their respective
Commitment Percentages but only to the extent the aggregate amount of all
non-Defaulting Lenders’ Exposure following such reallocation does not exceed the
total of all non-Defaulting Lenders’ Commitments;

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Company shall, within one Business Day following
notice by the Administrative Agent, cash collateralize for the benefit of the
Issuing Banks only the Company’s obligations corresponding to such Defaulting
Lender’s L/C Obligations (after giving effect to any partial reallocation
pursuant to clause (i) above) in accordance with the procedures set forth in
subsection 3.10 for so long as such L/C Obligations are outstanding;

 

37



--------------------------------------------------------------------------------

(iii) if the Company cash collateralizes any portion of such Defaulting Lender’s
L/C Obligations pursuant to clause (ii) above, the Company shall not be required
to pay any fees to such Defaulting Lender pursuant to subsection 3.3 with
respect to such Defaulting Lender’s L/C Obligations during the period such
Defaulting Lender’s L/C Obligations are cash collateralized;

(iv) if the L/C Obligations of the non-Defaulting Lenders are reallocated
pursuant to clause (i) above, then the fees payable to the Lenders pursuant to
subsection 4.3 shall be adjusted in accordance with such non-Defaulting Lenders’
Commitment Percentages; and

(v) if all or any portion of such Defaulting Lender’s L/C Obligations is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of any Issuing Bank or any other
Lender hereunder, all facility fees that otherwise would have been payable to
such Defaulting Lender (solely with respect to the portion of such Defaulting
Lender’s Commitment that was utilized by such L/C Obligations) and Letter of
Credit fees payable under subsection 3.3 with respect to such Defaulting
Lender’s L/C Obligations shall be payable to such Issuing Bank until and to the
extent that such Defaulting Lender’s L/C Obligations are reallocated and/or cash
collateralized; and

(vi) so long as such Lender is a Defaulting Lender, no Issuing Bank shall be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure and the Defaulting Lender’s then outstanding
L/C Obligations will be 100% covered by the Commitments of the non-Defaulting
Lenders and/or cash collateral will be provided by the Company in accordance
with subsection 2.14(c), and participating interests in any newly issued or
increased Letter of Credit shall be allocated among non-Defaulting Lenders in a
manner consistent with subsection 2.14(c)(i) (and such Defaulting Lender shall
not participate therein).

(d) If (i) a Bankruptcy Event with respect to a Parent of any Lender shall occur
following the date hereof and for so long as such event shall continue or
(ii) any Issuing Bank has a good faith belief that any Lender has defaulted in
fulfilling its obligations under one or more other agreements in which such
Lender commits to extend credit, then such Issuing Bank shall not be required to
issue, amend or increase any Letter of Credit, unless such Issuing Bank shall
have entered into arrangements with the Company or such Lender, satisfactory to
such Issuing Bank, as the case may be, to eliminate any risk to it in respect of
such Lender hereunder.

(e) In the event that the Administrative Agent, the Company and each Issuing
Bank each agrees that a Defaulting Lender has adequately remedied all matters
that caused such Lender to be a Defaulting Lender, then the L/C Obligations of
the Lenders shall be readjusted to reflect the inclusion of such Lender’s
Commitment and on such date such Lender shall purchase at par such of the Loans
of the other Lenders as the Administrative Agent shall determine may be
necessary in order for such Lender to hold such Loans in accordance with its
Commitment Percentage.

 

38



--------------------------------------------------------------------------------

SECTION 3

THE LETTERS OF CREDIT

3.1. L/C Commitment. (a) Subject to the terms and conditions hereof, each
Issuing Bank agrees to issue or amend letters of credit (including Letters of
Credit payable by acceptance of a Time Draft as described in subsection 3.9)
(“Letters of Credit”, which shall include the existing letters of credit
specified on Schedule III which shall be continued and be deemed Letters of
Credit issued and outstanding hereunder) for the account of the Company on any
Business Day during the Commitment Period in such form as shall be reasonably
acceptable to such Issuing Bank; provided, that no Letter of Credit shall be
issued or amended if, after giving effect thereto (i) the aggregate amount of
the Exposure would exceed the aggregate amount of the Commitments, (ii) the
aggregate amount of the L/C Obligations would exceed $60,000,000 or (iii) the
aggregate amount of L/C Obligations in respect of Standby Letters of Credit
would exceed $30,000,000.

(b) Each Letter of Credit shall:

(i) be denominated in Dollars or an Available Foreign Currency and shall be
either (A) a standby letter of credit issued to support any obligations of the
Company or any Subsidiary, contingent or otherwise (a “Standby Letter of
Credit”) or (B) a commercial letter of credit issued in respect of the purchase
of goods and services in the ordinary course of business of the Company and its
Subsidiaries (a “Commercial Letter of Credit”) and,

(ii) expire no later than the earlier of (A) one year after its date of issuance
and (B) five Business Days prior to the Termination Date; provided that any
Letter of Credit with a one-year tenor may provide for the renewal thereof for
additional one-year periods (which shall in no event extend beyond the date
referred to in clause (B) above).

(c) No Issuing Bank shall at any time be obligated to issue any Letter of Credit
hereunder if such issuance would cause such Issuing Bank or any Lender to
violate any applicable Requirement of Law.

3.2. Procedure for Issuance of Letters of Credit under this Agreement. The
Company may from time to time request that an Issuing Bank issue a Letter of
Credit by delivering to such Issuing Bank at its Issuing Office an Application
therefor, completed to the satisfaction of the Issuing Bank, and such other
documents required in connection therewith as such Issuing Bank may reasonably
request. Upon receipt by an Issuing Bank of any Application, such Issuing Bank
will process such Application and any other documents delivered to it in
connection therewith in accordance with its customary procedures and shall
promptly issue the Letter of Credit requested thereby (but in no event shall any
Issuing Bank be required to issue any Letter of Credit earlier than three
Business Days after its receipt of the Application therefor and all such other

 

39



--------------------------------------------------------------------------------

documents required in connection therewith by issuing the original of such
Letter of Credit to the beneficiary thereof or as otherwise may be agreed by
such Issuing Bank and the Company. Such Issuing Bank shall promptly (and in no
event later than the Business Day following its issuance of any Letter of
Credit) advise the Administrative Agent of the terms of such Letter of Credit
(or provide the Administrative Agent with a copy of such Letter of Credit), and
each Lender shall be entitled to receive from the Administrative Agent,
following such Lender’s request therefor, any documents so provided to the
Administrative Agent.

3.3. Fees, Commissions and Other Charges. (a) The Company shall pay to the
Administrative Agent, for the account of the Lenders (including the Issuing
Bank) in Dollars pro rata according to their Commitment Percentages, a letter of
credit commission with respect to each Letter of Credit, computed at a rate
equal to the then Applicable Margin for Eurocurrency Loans on the daily average
amount available to be drawn under such Letter of Credit. Such commissions shall
be payable in arrears on the last Business Day of each March, June, September
and December to occur after the date of issuance of such Letter of Credit and on
the expiration date of such Letter of Credit and shall be nonrefundable. In
addition to the foregoing fees, the Company shall pay to each Issuing Bank for
its own account in Dollars a fronting fee of 0.125% per annum on the aggregate
undrawn and unexpired amount of all outstanding Letters of Credit issued by such
Issuing Bank. Such fronting fees shall be payable in arrears on the last
Business Day of each March, June, September and December and shall be
nonrefundable.

(b) In addition to the foregoing fees and commissions, the Company shall pay or
reimburse the relevant Issuing Bank for such normal and customary costs and
expenses as are incurred or charged by such Issuing Bank in issuing, effecting
payment under, amending or otherwise administering such Letter of Credit.

(c) The Administrative Agent shall, promptly following its receipt thereof,
distribute to the Issuing Bank and the Lenders all fees and commissions received
by the Administrative Agent for their respective accounts pursuant to this
subsection.

3.4. L/C Participations. (a) Each Issuing Bank irrevocably agrees to grant and
hereby grants to each L/C Participant, and, to induce each Issuing Bank to issue
Letters of Credit hereunder, each L/C Participant unconditionally and
irrevocably agrees to accept and purchase and hereby accepts and purchases from
such Issuing Bank, on the terms and conditions hereinafter stated, for such L/C
Participant’s own account and risk, an undivided interest in such Issuing Bank’s
obligations and rights under each Letter of Credit issued by such Issuing Bank
hereunder in an amount equal to the product of such L/C Participant’s Commitment
Percentage times the amount of each draft paid by such Issuing Bank thereunder.
Each L/C Participant unconditionally and irrevocably agrees with each Issuing
Bank that, if a draft is paid under any Letter of Credit issued by such Issuing
Bank for which such Issuing Bank is not reimbursed in full by the Company in
accordance with the terms of this Agreement, such L/C Participant shall pay to
such Issuing Bank upon demand at such Issuing Bank’s Issuing Office an amount
equal to such L/C Participant’s Commitment Percentage of the amount of such
draft, or any part thereof, which is not so reimbursed in the Currency in which
payment of such draft was made and in immediately available funds.

 

40



--------------------------------------------------------------------------------

(b) If any amount required to be paid by any L/C Participant to any Issuing Bank
pursuant to subsection 3.4(a) in respect of any unreimbursed portion of any
payment made by such Issuing Bank under any Letter of Credit is not paid to such
Issuing Bank on the date such payment is due from such L/C Participant, such L/C
Participant shall pay to such Issuing Bank on demand an amount equal to the
product of (i) such amount, times (ii) (A) in the case of any such payment
obligation denominated in Dollars, the Federal Funds Effective Rate or (B) in
the case of any such payment obligation denominated in an Available Foreign
Currency, the rate customary in such Currency for settlement of similar
inter-bank obligations, as quoted by such Issuing Bank, in each case during the
period from and including the date such payment is required to the date on which
such payment is immediately available to the Issuing Bank, times (iii) a
fraction the numerator of which is the number of days that elapse during such
period and the denominator of which is 360. If any such amount required to be
paid by any L/C Participant pursuant to subsection 3.4(a) is not made available
to such Issuing Bank by such L/C Participant within three Business Days after
the date such payment is due, such Issuing Bank shall be entitled to recover
from such L/C Participant, on demand, such amount with interest thereon
calculated from such due date at the rate per annum applicable to ABR Loans. A
certificate of an Issuing Bank submitted to any L/C Participant with respect to
any amounts owing under this subsection shall be conclusive in the absence of
manifest error.

(c) Whenever, at any time after an Issuing Bank has made payment under any
Letter of Credit and has received from any L/C Participant its pro rata share of
such payment in accordance with subsection 3.4(a), the Issuing Bank receives any
payment related to such Letter of Credit (whether directly from the Company or
otherwise), or any payment of interest on account thereof, such Issuing Bank
will distribute to such L/C Participant its pro rata share thereof; provided,
however, that in the event that any such payment received by such Issuing Bank
shall be required to be returned by such Issuing Bank, such L/C Participant
shall return to such Issuing Bank on demand the portion thereof previously
distributed by such Issuing Bank to it.

(d) Each L/C Participant’s obligation to purchase participating interests
pursuant to subsection 3.4(a) shall be absolute and unconditional and shall not
be affected by any circumstance, including (i) any setoff, counterclaim,
recoupment, defense or other right that such L/C Participant or the Company may
have against any Issuing Bank, the Company or any other Person for any reason
whatsoever, (ii) the occurrence or continuance of a Default or an Event of
Default or the failure to satisfy any of the other conditions specified in
Article VII; (iii) any adverse change in the condition (financial or otherwise)
of the Company or any Subsidiary; (iv) any breach of this Agreement or any other
Loan Document by the Company or any other Lender; or (v) any other circumstance,
happening or event whatsoever, whether or not similar to any of the foregoing.

3.5. Reimbursement Obligation of the Company. (a) The Company agrees to
reimburse each Issuing Bank in respect of any Letter of Credit issued by such
Issuing Bank on the Business Day next succeeding the Business Day on which such
Issuing Bank notifies the Company of the date and amount of a draft presented
under such Letter of Credit and paid by such Issuing Bank for the amount of
(i) such draft so paid and (ii) any taxes, fees, charges or other costs or
expenses reasonably incurred by such Issuing Bank in connection with such
payment. Each such payment shall be made to such Issuing Bank at its Issuing
Office in the Currency in which payment of such draft was made and in
immediately available funds.

 

41



--------------------------------------------------------------------------------

(b) Interest shall be payable on any and all amounts remaining unpaid by the
Company under this subsection from the date such amounts are required to be paid
by the Issuing Bank until payment in full at the ABR then in effect plus the
Applicable Margin for ABR Loans then in effect until the third Business Day next
succeeding the date of the relevant notice and thereafter at the rates provided
for above in this paragraph plus 2% per annum.

3.6. Obligations Absolute. (a) The obligations of the Company under this
Section 3 shall be absolute and unconditional under any and all circumstances
and irrespective of any set-off, counterclaim or defense to payment which the
Company may have or have had against any Issuing Bank or any beneficiary of a
Letter of Credit.

(b) The Company also agrees with each Issuing Bank in respect of each Letter of
Credit issued by such Issuing Bank that such Issuing Bank shall not be
responsible for, and the Company’s Reimbursement Obligations under subsection
3.5(a) shall not be affected by, among other things, (i) the validity or
genuineness of documents or of any endorsements thereon, even though such
documents shall in fact prove to be invalid, fraudulent or forged, provided,
that reliance upon such documents by such Issuing Bank shall not have
constituted gross negligence or willful misconduct of such Issuing Bank or
(ii) any dispute between or among the Company and any beneficiary of any Letter
of Credit or any other party to which such Letter of Credit may be transferred
or (iii) any claims whatsoever of the Company against any beneficiary of such
Letter of Credit or any such transferee.

(c) The Issuing Banks shall not be liable for any error, omission, interruption
or delay in transmission, dispatch or delivery of any message or advice, however
transmitted, in connection with any Letter of Credit, except for errors or
omissions caused by such Issuing Bank’s gross negligence or willful misconduct.

(d) The Company agrees that any action taken or omitted by any Issuing Bank
under or in connection with any Letter of Credit or the related drafts or
documents, if done in the absence of gross negligence or willful misconduct and
in accordance with the standards of care specified in the Uniform Customs (with
respect to any commercial Letter of Credit) or the ISP (with respect to any
Standby Letter of Credit), shall be binding on the Company and shall not result
in any liability of such Issuing Bank to the Company.

3.7. Letter of Credit Payments. If any draft shall be presented for payment to
an Issuing Bank under any Letter of Credit, such Issuing Bank shall promptly
notify the Company of the date and amount thereof. The responsibility of the
Issuing Bank to the Company in connection with any draft presented for payment
under any Letter of Credit shall, in addition to any payment obligation
expressly provided for in such Letter of Credit, be limited to determining that
the documents (including each draft) delivered under such Letter of Credit in
connection with such presentment are in compliance with such Letter of Credit.

 

42



--------------------------------------------------------------------------------

3.8. Application. To the extent that any provision of any Application related to
any Letter of Credit is inconsistent with the provisions of this Section 3, the
provisions of this Section 3 shall apply.

3.9. Issuance of Letters of Credit Priority for Acceptance of Time Drafts.
(a) Notwithstanding anything to the contrary contained in this Section 3, the
Company may request that any Letter of Credit permit drawings thereunder to be
by means of acceptance by the Issuing Bank of a time draft (a “Time Draft”)
rather than by payment of a sight draft. Each Time Draft shall (in addition to
satisfying all of the provisions set forth in this Section 3, except to the
extent such provisions conflict with the provisions in this subsection 3.9 (in
which case this subsection 3.9 shall be controlling)) expire no later than the
earliest of (i) 90 days following the acceptance of such Time Draft by the
related Issuing Bank, (ii) five Business Days prior to the Termination Date and
(iii) 180 days after the issuance of the Commercial Letter of Credit pursuant to
which such Time Draft is made. Notwithstanding anything to the contrary in this
Agreement:

(b) in calculating the outstanding amount of L/C Obligations for purpose of
determining the amount of the Commitments available for usage as Letters of
Credit under subsection 3.1(a), the face amount of each outstanding and accepted
Time Draft shall be deemed to constitute L/C Obligations;

(c) in calculating the undrawn face amount of any Letter of Credit for purposes
of determining the amount of Letter of Credit commission payable pursuant to
subsection 3.3(a), each Letter of Credit under which a Time Draft has been
issued and accepted shall be deemed undrawn to the extent of the face amount of
such Time Draft until such Time Draft has been paid; and

(d) each L/C Participant shall be deemed to have an undivided interest equal to
such L/C Participant’s Commitment Percentage in the Issuing Bank’s rights and
obligations under any Time Draft accepted by such Issuing Bank under any Letter
of Credit.

3.10. Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Company receives notice from the
Administrative Agent or the Majority Lenders demanding the deposit of cash
collateral pursuant to this paragraph, the Company shall deposit in an account
with the Administrative Agent, in the name of the Administrative Agent and for
the benefit of the Lenders, an amount in cash equal to the aggregate amount of
the Lenders’ L/C Obligations as of such date plus any accrued and unpaid
interest thereon; provided that the obligation to deposit such cash collateral
shall become effective immediately, and such deposit shall become immediately
due and payable, without demand or other notice of any kind, upon the occurrence
of any Event of Default described in subsection 9.1(f)(i) or (ii). The Company
also shall deposit cash collateral in accordance with this paragraph as and to
the extent required by subsection 2.14(c). Each such deposit shall be held by
the Administrative Agent as Collateral for the payment and performance of the
Obligations. The Administrative Agent shall have exclusive dominion and control,
including the exclusive right of withdrawal, over such account. Other than any
interest earned on the investment of such deposits, which investments shall be
made at the option and sole discretion of the Administrative Agent and at the
Company’s risk and expense, such deposits shall not bear

 

43



--------------------------------------------------------------------------------

interest. Interest or profits, if any, on such investments shall accumulate in
such account. Moneys in such account shall be applied by the Administrative
Agent to reimburse the Issuing Banks for unreimbursed Letter of Credit drawings
for which they have not been reimbursed and, to the extent not so applied, shall
be held for the satisfaction of the reimbursement obligations of the Company for
the outstanding L/C Obligations at such time or, if the maturity of the Loans
has been accelerated, be applied to satisfy other obligations of the Company
under this Agreement. If the Company is required to provide an amount of cash
collateral hereunder as a result of the occurrence of an Event of Default, such
amount (to the extent not applied as aforesaid) shall be returned to the Company
within three Business Days after all Events of Default have been cured or
waived. If the Company is required to provide an amount of cash collateral
hereunder pursuant to subsection 2.14(c) or this subsection 3.10, such amount
(to the extent not applied as aforesaid) shall be returned to the Company as and
to the extent that, after giving effect to such return, the Exposure would not
exceed the aggregate Commitments and no Default shall have occurred and be
continuing.

SECTION 4

CERTAIN PROVISIONS APPLICABLE TO THE LOANS AND LETTERS OF CREDIT

4.1. Facility Fee. (a) Each Borrower agrees to pay to the Administrative Agent
for the account of each Lender such Borrower’s Applicable Percentage of a
facility fee for the period from and including the Effective Date to but
excluding the Termination Date or such earlier date on which the Commitments
shall terminate as provided herein, computed at the Facility Fee Rate in effect
from time to time on the average daily amount of the Commitment (used and
unused) of such Lender during the period for which payment is made (or after the
Termination Date on the average daily amount of the Exposure of such Lender),
payable quarterly in arrears on the last day of each March, June, September and
December and on the Termination Date or such earlier date on which the
Commitments shall terminate as provided herein, commencing on the first of such
dates to occur after the Effective Date.

(b) Each Borrower agrees to pay to the Administrative Agent, for its own account
and for the account of the Lenders, the fees specified in, and in the amounts
and on the dates set forth in, the Fee Letter required to be paid by such
Borrower thereunder.

4.2. Computation of Interest and Fees. (a) Facility fees and, whenever it is
calculated on the basis of the Prime Rate, interest on ABR Loans shall be
calculated on the basis of a 365- (or 366-, as the case may be) day year for the
actual days elapsed; and, otherwise, interest and Letter of Credit commissions
shall be calculated on the basis of a 360-day year for the actual days elapsed.
The Administrative Agent shall as soon as practicable notify the Company and the
Lenders of each determination of a Eurocurrency Rate. Any change in the ABR due
to a change in the Prime Rate, the Federal Funds Effective Rate or the Adjusted
Eurocurrency Rate shall be effective as of the opening of business on the
effective day of such change in the Prime Rate the Federal Funds Effective Rate
or the Adjusted Eurocurrency Rate, respectively. The Administrative Agent shall
as soon as practicable notify the Company and the Lenders of the effective date
and the amount of each such change in interest rate.

 

44



--------------------------------------------------------------------------------

(b) Each determination of an interest rate by the Administrative Agent pursuant
to any provision of this Agreement shall be conclusive and binding on the
Borrowers and the Lenders in the absence of manifest error. The Administrative
Agent shall, at the request of the Company, deliver to the Company a statement
showing the quotations used by the Administrative Agent in determining any
Eurocurrency Rate.

4.3. Pro Rata Treatment and Payments. (a) Each borrowing by a Borrower of Loans
and any reduction of the Commitments of the Lenders shall be made pro rata
according to the respective Commitment Percentages of the Lenders. Each payment
(including each prepayment) by a Borrower on account of principal of and
interest on any Loans shall be made pro rata according to the respective
outstanding principal amounts of the Loans of such Borrower then due and owing
to the Lenders. All payments (including prepayments) to be made by a Borrower
hereunder, whether on account of principal, interest, fees, Reimbursement
Obligations or otherwise, shall be made without set off or counterclaim. All
payments in respect of Loans in any Currency shall be made in such Currency and
in immediately available funds at the Payment Office, and at or prior to the
Payment Time, for Loans of such Currency, on the due date thereof. The
Administrative Agent shall distribute to the Lenders any payments received by
the Administrative Agent promptly upon receipt in like funds as received. If any
payment hereunder becomes due and payable on a day other than a Business Day,
such payment shall be extended to the next succeeding Business Day, and, with
respect to payments of principal, interest thereon shall be payable at the then
applicable rate during such extension.

(b) Unless the Administrative Agent shall have been notified in writing by any
Lender prior to a Borrowing Date in respect of Loans that such Lender will not
make the amount that would constitute its Commitment Percentage of such
borrowing available to the Administrative Agent, the Administrative Agent may
assume that such Lender is making such amount available to the Administrative
Agent, and the Administrative Agent may, in reliance upon such assumption, make
available to the applicable Borrower requesting such Loan a corresponding
amount. If such amount is not made available to the Administrative Agent by the
required time on the Borrowing Date therefor, such Lender shall pay to the
Administrative Agent, on demand, such amount with interest thereon at a rate
equal to (i) in the case of any such Loans denominated in Dollars, the daily
average Federal funds rate, as quoted by the Administrative Agent or (ii) in the
case of any Loans denominated in an Available Foreign Currency, the rate
customary in such Currency for settlement of similar inter-bank obligations, as
quoted by the Administrative Agent, in each case for the period until such
Lender makes such amount immediately available to the Administrative Agent. A
certificate of the Administrative Agent submitted to any Lender with respect to
any amounts owing under this subsection shall be conclusive in the absence of
manifest error. If such Lender’s Commitment Percentage of such borrowing is not
made available to the Administrative Agent by such Lender within three Business
Days of such Borrowing Date, the Administrative Agent shall also be entitled to
recover such amount with interest thereon at the rate per annum applicable to
the applicable Class of Loans in such Currency hereunder, on demand, from the
applicable Borrower of such Loan.

(c) If any Lender shall fail to make any payment required to be made by it
pursuant to subsection 3.4, 4.3(b) or 10.7, then the Administrative Agent may,
in its discretion and notwithstanding any contrary provision hereof, (i) apply
any amounts thereafter received by

 

45



--------------------------------------------------------------------------------

the Administrative Agent for the account of such Lender for the benefit of the
Administrative Agent or the Issuing Banks to satisfy such Lender’s obligations
thereto under such subsection until all such unsatisfied obligations are fully
paid, and/or (ii) hold any such amounts in a segregated account as cash
collateral for, and application to, any future funding obligations of such
Lender under such subsection, in the case of each of clauses (i) and (ii) above,
in any order as determined by the Administrative Agent in its discretion.

4.4. Requirements of Law. (a) If after the Effective Date the adoption of or any
change in any Requirement of Law or in the interpretation thereof by any
Governmental Authority charged with the administration or interpretation thereof
or compliance by any Lender with any request or directive (whether or not having
the force of law) applicable generally in the jurisdiction of such Lender to
banking institutions of the same type as such Lender

(i) shall subject any Lender to any tax of any kind whatsoever with respect to
this Agreement, any Eurocurrency Loan made by it to a Borrower or any Extension
of Credit to a Borrower, or change the basis of taxation of payments to such
Lender in respect thereof (except for Non-Excluded Taxes imposed on or with
respect to any payment made by a Borrower (whether or not any additional amount
is payable by a Borrower pursuant to subsection 4.5) and the imposition of, or
any change in the rate or other basis of, any Excluded Tax payable by such
Lender);

(ii) shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits with or
for the account of, or advances, loans or other extensions of credit by, any
office of such Lender which is not otherwise included in the determination of
the Eurocurrency Rate; or

(iii) shall impose on such Lender any other condition affecting Eurocurrency
Loans made by such Lender to a Borrower, or Extensions of Credit by such Lender
to a Borrower;

and the result of any of the foregoing is to increase the cost to such Lender,
by an amount which such Lender reasonably deems to be material, of making,
converting into, continuing or maintaining Eurocurrency Loans to a Borrower or
issuing for or participating in Letters of Credit of the Company or to reduce
any amount receivable hereunder in respect thereof, and such Lender has no
reasonable means (as it shall determine in its sole discretion acting in good
faith) to avoid such costs or reductions, then, in any such case, the applicable
Borrower of such Loan or, in the case of the Company, with respect to such
Letter of Credit shall promptly pay such Lender following receipt of a
certificate of such Lender in accordance with subsection 4.4(c) such additional
amount or amounts as will compensate such Lender for such increased cost or
reduction suffered. Notwithstanding anything herein to the contrary, the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith
shall be deemed for purposes of this Section to be a change after the Effective
Date, regardless of the date enacted, adopted or issued.

 

46



--------------------------------------------------------------------------------

(b) If any Lender shall have determined that the adoption of or any change in
any Requirement of Law regarding capital adequacy or in the interpretation
thereof by any Governmental Authority charged with the administration or
interpretation thereof or compliance by such Lender or any corporation
controlling such Lender with any request or directive regarding capital adequacy
(whether or not having the force of law) made subsequent to the Effective Date
shall have the effect of reducing the rate of return on such Lender’s or such
corporation’s capital, if any, as a consequence of its obligations hereunder to
a level below that which such Lender or such corporation could have achieved but
for such adoption, change or compliance (taking into consideration such Lender’s
or such corporation’s policies with respect to capital adequacy) by an amount
deemed by such Lender to be material, then from time to time, each Borrower
shall promptly pay to such Lender following receipt of a certificate of such
Lender in accordance with subsection 4.4(c) its Applicable Percentage of such
additional amount or amounts as will compensate such Lender for any such
reduction suffered. Notwithstanding any other provision in this paragraph (b),
no Lender shall be entitled to demand compensation pursuant to this paragraph
(b) if it shall not then be the general practice of such Lender or such
corporation to demand such compensation in similar circumstances under
comparable provisions of other comparable credit agreements.

(c) A certificate of each Lender setting forth such amount or amounts as shall
be necessary to compensate such Lender or such corporation as specified in
paragraph (a) or (b) above, as the case may be, and setting forth in reasonable
detail an explanation of the basis of requesting such compensation in accordance
with paragraph (a) or (b) above, including calculations in detail comparable to
the detail set forth in Certificates delivered to such Lender in similar
circumstances under comparable provisions of other comparable credit agreements,
shall be delivered to the Borrowers and shall be conclusive absent manifest
error. Each Borrower, as required by paragraph (a) or (b) above, shall pay each
Lender the amount shown as due on any such certificate delivered to it within
ten days after its receipt of the same.

(d) Failure on the part of any Lender to demand compensation for any increased
costs or reduction in amounts received or receivable or reduction in return on
capital with respect to any period shall not constitute a waiver of such
Lender’s right to demand compensation with respect to such period or any other
period, except that no Lender shall be entitled to compensation under this
subsection 4.4 for any such costs incurred or any such reduction suffered with
respect to any date unless such Lender shall have notified the Borrowers that it
will demand compensation for such costs or reductions under paragraph (c) above,
not more than six months after the later of (i) such date and (ii) the date on
which such Lender shall have become aware of such costs or reductions. The
protection of this subsection 4.4 shall be available to each Lender regardless
of any possible contention of the invalidity or inapplicability of the law,
rule, regulation, guideline or other change or condition that shall have
occurred or been imposed.

(e) The agreements in this subsection shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.

4.5. Taxes. (a) All payments made by the Borrowers under this Agreement shall be
made free and clear of, and without deduction or withholding for or on account
of, any present or future income, stamp or other taxes, levies, imposts, duties,
charges, fees, deductions or

 

47



--------------------------------------------------------------------------------

withholdings, now or hereafter imposed, levied, collected, withheld or assessed
by any Governmental Authority (other than Excluded Taxes). If any such
non-excluded taxes, levies, imposts, duties, charges, fees deductions or
withholdings (together with any interest, additions to tax and penalties
applicable thereto, “Non-Excluded Taxes”) are required to be withheld from any
amounts payable by a Borrower to the Administrative Agent or any Lender
hereunder, the amounts so payable to the Administrative Agent or such Lender
shall be increased to the extent necessary to yield to the Administrative Agent
or such Lender (after payment of all Non-Excluded Taxes) interest or any such
other amounts payable hereunder at the rates or in the amounts specified in this
Agreement. Whenever any Non-Excluded Taxes are payable by a Borrower, such
Borrower shall timely pay such Non-Excluded Taxes and shall send to the
Administrative Agent for its own account or for the account of such Lender, as
the case may be, a certified copy of an original official receipt received by
such Borrower showing payment thereof. If the applicable Borrower fails to pay
any Non-Excluded Taxes when due to the appropriate taxing authority or fails to
remit to the Administrative Agent the required receipts or other required
documentary evidence, such Borrower shall indemnify the Administrative Agent and
the Lenders for any incremental taxes, interest or penalties that may become
payable by the Administrative Agent or any Lender as a result of any such
failure. Notwithstanding the foregoing, each Borrower shall not be required to
make any payments in respect of Non-Excluded Taxes to any Lender that has
changed the Funding Office at which it maintains the Extensions of Credit to
which such Non-Excluded Taxes relate (other than any such change in Funding
Office made by such Lender pursuant to subsection 4.7 to avoid or minimize the
application or effects of subsection 4.4 or 4.5) in an amount greater than such
Borrower would have been required to pay pursuant to this subsection 4.5 if no
such change in Funding Office had occurred. The agreements in this subsection
shall survive the termination of this Agreement and the payment of the Loans and
all other amounts payable hereunder.

(b) (i) Each Lender that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which a Borrower is
resident for tax purposes, or any treaty to which such jurisdiction is a party,
with respect to payments hereunder or under any other Loan Document shall
deliver to the Company and any other relevant Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law or
reasonably requested by the Company, any other relevant Borrower or the
Administrative Agent, such properly completed and executed documentation
prescribed by applicable law as will permit such payments to be made without
withholding or at a reduced rate of withholding, provided that (except in the
case of taxes imposed by the United States or Germany that are in effect as of
the date hereof) such Lender has received written notice from a Borrower
advising it of the availability of such exemption or reduction and supplying all
applicable documentation. In addition, any Lender, if requested by the Company,
any other relevant Borrower or the Administrative Agent, shall deliver such
other documentation prescribed by applicable law or reasonably requested by the
Company, any other relevant Borrower or the Administrative Agent as will enable
the Company, any other relevant Borrower or the Administrative Agent to
determine whether or not such Lender is subject to backup withholding or
information reporting requirements, provided such Lender is legally able to do
so and provided that (except in the case of taxes imposed by the United States
that are in effect as of the date hereof) such Lender has received written
notice from a Borrower advising it of the availability of any exemption from
such backup withholding or information reporting requirements and supplying all
applicable documentation.

 

48



--------------------------------------------------------------------------------

(ii) Without limiting the generality of the foregoing, each Lender that is not
incorporated, created or organized under the laws of the United States of
America or a state or political subdivision thereof (a “Non-U.S. Lender”) shall:

(A) deliver to the Company and the Administrative Agent (1) two duly completed
copies of either United States Internal Revenue Service Form W-8BEN (with
respect to entitlement to treaty benefits) or W-8ECI, or successor applicable
form, as applicable, (2) in the case of a Non-U.S. Lender claiming exemption
from U.S. Federal withholding tax under Section 871(h) or 881(c) of the Code
with respect to payments of “portfolio interest,” a statement substantially in
the form of Exhibit E hereto and a Form W-8BEN, and (3) any other form
prescribed by applicable law as a basis for claiming exemption from or a
reduction in U.S. Federal withholding tax duly completed together with such
supplementary documentation as may be prescribed by applicable law to permit the
Company to determine the withholding or deduction required to be made; or
applicable successor form, in each case, demonstrating such Non-U.S. Lender’s
entitlement to a complete exemption from or a reduction in U.S. Federal
withholding tax on all payments by the Company under this Agreement,

(B) deliver to the Company and the Administrative Agent two further current
copies of any such form or certification on or before the date that any such
form or certification expires or becomes obsolete and after the occurrence of
any event requiring a change in the most recent form previously delivered by it
to the Company; and

(C) obtain such extensions of time for filing and complete such forms or
certifications as may reasonably be requested by the Company or the
Administrative Agent;

unless in any such case an event (including, without limitation, any change in
treaty, law or regulation) has occurred prior to the date on which any such
delivery would otherwise be required which renders all such forms inapplicable
or which would prevent such Lender from duly completing and delivering any such
form with respect to it and such Lender so advises the Company and the
Administrative Agent of the legal basis therefor. Each Person that shall become
a Lender or a Participant pursuant to subsection 11.6 shall, upon the
effectiveness of the related transfer, be required to provide all of the forms
and statements required pursuant to this subsection, provided that in the case
of a Participant such Participant shall furnish all such required forms and
statements to the Lender from which the related participation shall have been
purchased.

(iii) If a payment made to a Lender under this Agreement would be subject to
U.S. Federal withholding tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Company and the Administrative Agent, at the time or times
prescribed by law and at such time or times reasonably requested by the Company
or the Administrative Agent, such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code)

 

49



--------------------------------------------------------------------------------

and such additional documentation reasonably requested by the Company or the
Administrative Agent as may be necessary for the Company or the Administrative
Agent, as the case may be, (i) to comply with its obligations under FATCA,
(ii) to determine that such Lender has or has not complied with such Lender’s
obligations under FATCA, and (iii) to determine the amount to deduct and
withhold from such payment (or to determine that no amount is required to be
deducted and withheld from such payment). For purposes of this
subsection 4.5(b)(iii), FATCA shall include any amendments made to FATCA after
the date hereof.

(c) Each Lender shall severally indemnify the Administrative Agent for any
income, stamp or other taxes, levies, imposts, duties, charges, fees, deductions
or withholdings, now or hereafter imposed, levied, collected, withheld or
assessed by any Governmental Authority (but, in the case of any Non-Excluded
Taxes for which an additional amount is payable by a Borrower under this
subsection 4.5, only to the extent that the applicable Borrower has not already
indemnified the Administrative Agent for such Non-Excluded Taxes and without
limiting the obligation of a Borrower to do so) attributable to such Lender that
are paid or payable by the Administrative Agent in connection with this
Agreement and any reasonable expenses arising therefrom or with respect thereto,
whether or not correctly or legally imposed or asserted by the relevant
Governmental Authority. The indemnity under this subsection 4.5(c) shall be paid
within ten days after the Administrative Agent delivers to the applicable Lender
a certificate stating the amount so paid or payable by the Administrative Agent.
Such certificate shall be conclusive of the amount so paid or payable absent
manifest error.

4.6. Indemnity. Each Borrower agrees to indemnify each Lender and to hold each
Lender harmless from any loss or reasonable expense which such Lender may
sustain or incur as a consequence of (a) default by such Borrower in making a
borrowing of, conversion into or continuation of a Loan after such Borrower has
given a notice requesting the same in accordance with the provisions of this
Agreement, (b) default by such Borrower in making any prepayment after such
Borrower has given a notice thereof in accordance with the provisions of this
Agreement or (c) the making by such Borrower of a prepayment of Eurocurrency
Loans on a day which is not the last day of an Interest Period or the maturity
date, as the case may be, with respect thereto. Such loss or reasonable expense
shall be equal to the sum of (i) such Lender’s actual costs and expenses
incurred (other than any lost profits) in connection with, or by reason of, any
of the foregoing events and (ii) an amount equal to the excess, if any, as
reasonably determined by such Lender of (A) its cost of obtaining the funds for
the Loan being paid, prepaid, converted or continued (assumed to be the
Eurocurrency Rate applicable thereto) for the period from and including the date
for such payment, prepayment, conversion or continuation to but excluding the
last day of the Interest Period for such Loan over (B) the amount of interest
(as reasonably determined by such Lender) that would be realized by such Lender
in reemploying the funds so paid, prepaid, converted or continued for such
period or Interest Period, as the case may be. A certificate of any Lender
setting forth any amount or amounts, including calculations in reasonable
detail, that such Lender is entitled to receive pursuant to this subsection 4.6
shall be delivered to the applicable Borrower and shall be conclusive absent
manifest error. This covenant shall survive the termination of this Agreement
and the payment of the Loans and all other amounts payable hereunder.

4.7. Change of Lending Office. (a) Each Lender agrees that upon the occurrence
of any event giving rise to the operation of subsection 4.4 or 4.5, it will use
reasonable efforts

 

50



--------------------------------------------------------------------------------

(consistent with legal and regulatory restrictions) to file any certificate or
document requested by the Borrowers or designate a different lending office for
Extensions of Credit affected by such event or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates with the
object of avoiding or minimizing the consequences of such event; provided, that
such filing, designation or assignment is made on terms that, in the sole
judgment of such Lender, cause such Lender and its lending office(s) to suffer
no material economic, legal or regulatory disadvantage; and, provided, further,
that nothing in this subsection 4.7 shall affect or postpone any of the
obligations of the Company or the rights of any Lender pursuant to subsection
4.4 or 4.5.

(b) In the event that any Lender shall have delivered a notice or certificate
pursuant to subsection 4.4 or 4.5, or if any Lender shall default in its
obligations to fund any Loans hereunder, then the Company shall have the right,
but not the obligation, at its expense, upon notice to such Lender and the
Administrative Agent, to replace such Lender with an assignee (in accordance
with and subject to the restrictions contained in subsection 11.6), and such
Lender hereby agrees to transfer and assign without recourse (in accordance with
and subject to the restrictions contained in subsection 11.6) all its interests,
rights and obligations under this Agreement to such assignee; provided, however,
that no Lender shall be obligated to make any such assignment unless (i) such
assignment shall not violate any Requirement of Law, (ii) such assignee shall
pay to the affected Lender in immediately available funds on the date of such
assignment the outstanding principal amount of the Loans made by such Lender
hereunder and (iii) each Borrower shall pay to the affected Lender in
immediately available funds on the date of such assignment the interest accrued
to the date of payment on the Loans made by such Lender hereunder to such
Borrower and all other amounts accrued for such Lender’s account or owed to it
hereunder (including any amount that would be payable to such Lender pursuant to
subsection 4.6 if such assignment were, instead, a prepayment).

4.8. Company Controls on Exposure; Calculation of Exposure; Prepayment if
Exposure Exceeds Commitments. (a) The Company will monitor the borrowings and
repayments of Loans by the Borrowers and the issuance of and drawings under
Letters of Credit and Time Drafts, with the object of preventing any request for
an Extension of Credit that would result in the aggregate amount of the Exposure
being in excess of the Commitments and of promptly identifying and remedying any
circumstance where, by reason of changes in exchange rates, the aggregate amount
of the Exposure does exceed the Commitments. In the event that at any time the
Company determines that the aggregate amount of the Exposure exceeds the
aggregate amount of the Commitments by more than 5%, each Borrower will, as soon
as practicable but in any event within five Business Days of making such
determination, make such repayments or prepayments of Loans made to such
Borrower as shall be necessary to cause the aggregate amount of the Exposure to
no longer exceed the Commitments.

(b) The Administrative Agent will calculate the aggregate amount of the Exposure
(including the aggregate amount of L/C Obligations) from time to time, and in
any event not less frequently than once during each calendar week. In making
such calculations, the Administrative Agent will rely on the information most
recently received by it from Issuing Banks in respect of outstanding Letters of
Credit (including, with respect to such Issuing Banks, the conversion ratios in
respect of the non-Dollar denominated Letters of Credit provided to the
Administrative Agent by such Issuing Banks on the fifteenth day and the end of
each month (or

 

51



--------------------------------------------------------------------------------

on the Business Day next succeeding such days)). Upon making each such
calculation, the Administrative Agent will inform the Company of the results
thereof and, upon the request of any Lender, inform such Lender of the results
thereof.

(c) In the event that on any date the Administrative Agent calculates that the
aggregate amount of the Exposure exceeds the aggregate amount of the Commitments
by more than 5%, the Administrative Agent will give notice to such effect to the
Company. Within five Business Days after receipt of any such notice, each
Borrower will, as soon as practicable but in any event within five Business Days
of receipt of such notice, make such repayments or prepayments of Loans made to
such Borrower as shall be necessary to cause the aggregate amount of the
Exposure to no longer exceed the Commitments.

(d) Any prepayment required to be made pursuant to this subsection 4.8 shall be
accompanied by payment of amounts payable, if any, pursuant to subsection 4.6 in
respect of the amount so prepaid.

SECTION 5

REPRESENTATIONS AND WARRANTIES

To induce the Administrative Agent and the Lenders to enter into this Agreement,
to make the Loans and to issue and/or participate in the Letters of Credit, each
of the Borrowers hereby represents and warrants to the Administrative Agent and
each Lender that:

5.1. Financial Condition. The audited consolidated balance sheet of the Company
and its consolidated Subsidiaries as at June 30, 2010 and the related
consolidated statements of income and of cash flows for the fiscal year ended on
such date, reported on by KPMG LLP and set forth in the Company’s annual report
for the year ended June 30, 2010, as filed with the SEC on Form 10-K present
fairly in all material respects the consolidated financial condition of the
Company and its consolidated Subsidiaries as at such date, and their
consolidated results of operations and cash flows for such fiscal year. The
unaudited consolidated balance sheets of the Company and its consolidated
Subsidiaries as of September 30, 2010 and the related unaudited consolidated
statements of income and cash flows for the three-month period ended on such
date, present fairly in all material respects the consolidated financial
condition of the Company and its consolidated Subsidiaries as of such date, and
their consolidated results of operations and cash flows for the three-month
period then ended (subject to normal year-end audit adjustments and the absence
of footnotes). All such financial statements, including the related schedules
and notes thereto, have been prepared in accordance with GAAP applied
consistently throughout the periods involved (except as approved by the
accountants or Responsible Officer of the Company, as the case may be, and as
disclosed therein).

5.2. No Change. Since June 30, 2010, there has been no development or event
which has had or is reasonably expected to have a Material Adverse Effect.

5.3. Corporate Existence; Compliance with Law. Each of the Company and its
Subsidiaries (a) is duly incorporated or organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation or other
organization, except to the extent, with

 

52



--------------------------------------------------------------------------------

respect to a Subsidiary, where any failure to maintain existence or good
standing would not have a Material Adverse Effect, (b) has the corporate or
other organizational power and authority to own and operate its property, to
lease the property it operates as lessee and to conduct the business in which it
is currently engaged, except to the extent that the lack of any such power or
authority would not reasonably be expected to cause a Material Adverse Effect,
(c) is duly qualified as a foreign corporation or other entity under the laws of
each jurisdiction where its ownership, lease or operation of property or the
conduct of its business requires such qualification except to the extent that
any failure to so qualify would not reasonably be expected to have a Material
Adverse Effect and (d) is in compliance with all applicable Requirements of Law
except to the extent that any failure to so comply is not reasonably expected to
have a Material Adverse Effect.

5.4. Corporate Power; Authorization; Enforceable Obligations. Each Loan Party
has the corporate or organizational power, as applicable, and authority to make,
deliver and perform the Loan Documents to which it is a party and, in the case
of each Borrower, to borrow hereunder and has taken all necessary corporate or
organizational action, as applicable, to authorize the borrowings on the terms
and conditions of this Agreement and to authorize the execution, delivery and
performance of the Loan Documents to which it is a party. No consent or
authorization of, filing with, notice to or other act by or in respect of, any
Governmental Authority or any other Person is required in connection with the
borrowings hereunder or with the execution, delivery, performance, validity or
enforceability of the Loan Documents to which a Loan Party is a party, except
for (i) filings necessary to perfect the Liens on the Collateral granted by the
Loan Parties in favor of the Administrative Agent, (ii) the authorizations,
approvals, actions, notices and filings which have been duly obtained, taken,
given or made and are in full force and effect, (iii) those filings and actions
agreed by the parties to be taken after the Effective Date pursuant to and in
accordance with the terms of the Collateral Documents and (iv) any consent,
authorization, filing or notice, where the failure to obtain any such consent or
authorization or to make any such filing or give any such notice would not
reasonably be expected to have a Material Adverse Effect. This Agreement has
been, and each other Loan Document will be, duly executed and delivered on
behalf of each Loan Party that is a party thereto. This Agreement constitutes,
and each other Loan Document when executed and delivered will constitute, a
valid and binding obligation of each Loan Party that is a party thereto,
enforceable against it in accordance with its terms, except as may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting creditors’ rights or remedies generally and by general equitable
principles (whether enforcement is sought by proceedings in equity or at law).

5.5. No Legal Bar. The execution, delivery and performance of the Loan Documents
to which a Loan Party is a party, the borrowings hereunder and the use of the
proceeds thereof will not (a) violate any Requirement of Law or Contractual
Obligation of the Company or of any of its Subsidiaries except where any such
violation would not reasonably expected to result in a Material Adverse Effect
or (b) result in the creation or imposition of any Lien (except for Liens
created under the Loan Documents) on any of its or their respective properties
or revenues pursuant to any such Requirement of Law or Contractual Obligation
except where any such creation or imposition of any such Lien would not
reasonably be expected to have a Material Adverse Effect.

 

53



--------------------------------------------------------------------------------

5.6. No Material Litigation. No litigation, investigation or proceeding of or
before any arbitrator or Governmental Authority is pending or, to the knowledge
of the Company, threatened by or against the Company or any of its Subsidiaries
or against any of its or their respective properties or revenues (a) with
respect to any of the Loan Documents or any of the transactions contemplated
hereby or thereby or (b) which is reasonably expected to have a Material Adverse
Effect.

5.7. No Default. Neither the Company nor any of its Subsidiaries is in default
under or with respect to any of its Contractual Obligations in any respect which
would reasonably be expected to have a Material Adverse Effect. No Default or
Event of Default has occurred and is continuing.

5.8. Ownership of Real Property; Liens. Each of the Company and its Subsidiaries
has good and marketable title to, or valid leasehold interests in, all of its
material real property, except for minor defects in title and other Liens that
do not interfere in any material respect with such Person’s ability to conduct
its business as presently conducted. All such material real properties are free
and clear of all Liens, other than Liens permitted by subsection 8.3.

5.9. Intellectual Property. The Company and each of its Subsidiaries owns, or is
licensed to use, all trademarks, tradenames, copyrights, technology, know-how
and processes required for the conduct of its business as currently conducted
except for any such failures to own or license which would not reasonably
expected to have a Material Adverse Effect (the “Intellectual Property”). No
claim has been asserted against the Company or any Subsidiary and is pending by
any Person challenging the use by the Company or any Subsidiary of any such
Intellectual Property or the validity or effectiveness of any such Intellectual
Property, nor does the Company know of any valid basis for any such claim,
except, in each case, for any claims that would not reasonably be expected to
have a Material Adverse Effect. To the knowledge of the Company, the use of such
Intellectual Property by the Company and its Subsidiaries does not infringe on
the rights of any Person, except for such claims and infringements that, in the
aggregate, are not reasonably expected to have a Material Adverse Effect.

5.10. Taxes. Each of the Company and its Subsidiaries has filed or caused to be
filed all United States federal income tax returns and all material foreign
income, excise and other tax returns which, to the knowledge of the Company, are
required to be filed by the Company or any such Subsidiary and has paid or made
for the provision of payment of all taxes shown to be due and payable on said
returns or on any assessments made against it or any of its property in respect
thereof received by the Company or its Subsidiaries and all other taxes, fees or
other charges imposed on it or any of its property by any Governmental Authority
(other than any amount the validity of which is currently being contested in
good faith by appropriate proceedings and with respect to which reserves in
conformity with GAAP have been provided on the books of the Company or its
Subsidiaries, as the case may be) except, in each case, (a) taxes that are being
contested in good faith and for which adequate reserves have been provided and
(b) other taxes where any such failure to file or any such failure to pay would
not reasonably be expected to have a Material Adverse Effect; no tax Lien has
been filed in respect of any material amount of unpaid taxes in respect of
which, to the knowledge of the Company, any claim is being asserted, except
where such claim is not reasonably expected to result in a Material Adverse
Effect.

 

54



--------------------------------------------------------------------------------

5.11. Federal Regulations. No part of the proceeds of any Loans will be used for
“purchasing” or “carrying” any “margin stock” within the respective meanings of
each of the quoted terms under Regulation U of the Board as now and from time to
time hereafter in effect. If requested by any Lender or the Administrative
Agent, the Company will furnish to the Administrative Agent and each Lender a
statement to the foregoing effect in conformity with the requirements of said
Regulation U and any applicable forms required from time to time thereunder.

5.12. ERISA. Except as would not reasonably be expected, either individually or
in the aggregate, to have a Material Adverse Effect, (a) neither a Reportable
Event which would reasonably be expected to result in the termination of a Plan
nor a failure of any Plan to satisfy the minimum funding standards (within the
meaning of Section 412 of the Code or Section 302 of ERISA) applicable to such
Plan, in each instance whether or not waived, has occurred during the five-year
period prior to the date on which this representation is made or deemed made on
the date of any Extension of Credit with respect to any Plan; (b) each Plan and
Multiemployer Plan has complied in all material respects with the applicable
provisions of ERISA and the Code; (c) no termination of a Plan has occurred, and
no Lien (other than Liens permitted under subsection 8.3) on assets of the
Company or any Commonly Controlled Entity in favor of the PBGC or a Plan has
arisen, during such five-year period; and (d) the present value of all accrued
benefits under each Plan (based on the assumptions used for purposes of
Statement of Financial Accounting Standards No. 87) did not, as of the last
annual valuation date prior to the date on which this representation is made or
deemed made on the date of any Extension of Credit, exceed the fair market value
of the assets of such Plan allocable to such accrued benefits. Except as would
not reasonably be expected, either individually or in the aggregate, to have a
Material Adverse Effect, (i) neither the Company nor any Commonly Controlled
Entity has had a complete or partial withdrawal from any Multiemployer Plan;
(ii) neither the Company nor any Commonly Controlled Entity would become subject
to any liability under ERISA if (A) the Company or any such Commonly Controlled
Entity were to withdraw completely from all Multiemployer Plans as of the
valuation date most closely preceding the date on which this representation is
made or deemed made or (B) any such Multiemployer Plan is in Reorganization or
Insolvent or is in “endangered” or “critical” status (within the meaning of
Section 432 of the Code or Section 305 of ERISA). The present value (based on
the assumptions used for purposes of Statement of Financial Accounting Standards
No. 106) of the liability of the Company and each Commonly Controlled Entity for
accrued post-retirement benefits to be provided to their current and former
employees under welfare benefit plans (as defined in Section 3(1) of ERISA) does
not, in the aggregate, exceed the fair market value of the assets under all such
plans allocable to such benefits by an amount in excess of $25,000,000.

5.13. Investment Company Act; Other Regulations. No Loan Party is an “investment
company”, or a company “controlled” by an “investment company,” within the
meaning of the Investment Company Act of 1940, as amended. No Loan Party is
subject to regulation under any Federal or State statute or regulation (other
than Regulation X of the Board) which limits its ability to incur Indebtedness
under the Loan Documents.

5.14. Subsidiaries. Schedule 5.14 lists all the Subsidiaries of the Company as
of the Effective Date.

 

55



--------------------------------------------------------------------------------

5.15. Purpose of Loans and Letters of Credit. The proceeds of the Loans and the
Letters of Credit shall be used by the Company and its Subsidiaries for general
corporate purposes including, without limitation, working capital, repayment,
prepayment or purchase of long-term Indebtedness, Acquisitions, Investments and
Restricted Payments.

5.16. Accuracy and Completeness of Information. All written certificates,
documents and written statements heretofore furnished by the Company to the
Lenders for use in connection with this Agreement, and all such information
hereafter furnished by the Company to any Lender for use in connection with this
Agreement, do not and will not, at the time delivered, taken as a whole with all
other certificates, documents and written statements furnished substantially
contemporaneously therewith, contain any untrue statement of a material fact or
omit to state a material fact known to the Company and necessary in order to
make the statements made or to be made, in the light of the circumstances under
which they were or will be made, not misleading.

5.17. Environmental Matters. Except to the extent that any of the following are
not reasonably expected to have a Material Adverse Effect:

(a) The facilities and properties owned, leased or operated by the Company or
any of its Subsidiaries (the “Properties”) do not to the knowledge of any
Responsible Officer of the Company after due inquiry contain and, to the
knowledge of any Responsible Officer of the Company during its period of
ownership, lease or operation of the Properties, have not previously contained,
any Materials of Environmental Concern in amounts or concentrations which
(i) constitute a violation of, or (ii) are reasonably expected to give rise to
liability on the part of the Company or any of its Subsidiaries under, any
applicable Environmental Law.

(b) The Properties and all operations at the Properties are in compliance, and
during the five-year period prior to the date on which this representation is
made or deemed made on the date of any Extension of Credit have been in
compliance, with all applicable Environmental Laws; and there is no
(i) contamination by Materials of Environmental Concern at, under or about the
Properties, or (ii) violation of any Environmental Law with respect to the
Properties or the business operated by the Company or any of its Subsidiaries on
such Properties (the “Business”), which could interfere with the continued
operation of the Properties or impair the fair saleable value thereof.

(c) Neither the Company nor any of its Subsidiaries has received any written
notice of violation, alleged violation, non-compliance, liability or potential
liability regarding or compliance or non-compliance with any applicable
Environmental Laws with regard to any of the Properties or the Business, nor
does any Responsible Officer of the Company have knowledge that any such notice
will be received or is being threatened.

(d) Materials of Environmental Concern have not to the knowledge of any
Responsible Officer of the Company after due inquiry been transported or
disposed of from the Properties in violation of, or in a manner that would
reasonably be expected to give rise to liability on the part of the Company or
any of its Subsidiaries under, any applicable Environmental Law, nor have any
Materials of Environmental Concern to the knowledge of any Responsible Officer
of the Company after due inquiry been generated, treated, stored or disposed of
at, on or under any of the Properties in violation of, or in a manner that would
reasonably be expected to give rise to liability on the part of the Company or
its Subsidiaries under, any applicable Environmental Law.

 

56



--------------------------------------------------------------------------------

(e) No judicial proceeding or governmental or administrative action is pending
or, to the knowledge of any Responsible Officer of the Company, threatened,
under any Environmental Law to which the Company or any Subsidiary is or will be
named as a party with respect to the Properties or the Business, nor are there
any consent decrees or other decrees, consent orders, administrative orders or
other orders, or other administrative or judicial requirements outstanding under
any Environmental Law with respect to the Properties or the Business.

(f) There has been no release of Materials of Environmental Concern at or from
the Properties, or arising from or related to the operations of the Company or
any Subsidiary in connection with the Properties or otherwise in connection with
the Business, in violation of any applicable Environmental Laws.

5.18. Solvency. Immediately after the consummation of the transactions to occur
on the Effective Date, including the making of each Loan to be made on the
Effective Date and the application of the proceeds of such Loans, and after
giving effect to the rights of subrogation and contribution under the Collateral
Agreement, (a) the fair value of the assets of the Company and its Subsidiaries
on a consolidated basis will exceed their debts and liabilities, subordinated,
contingent or otherwise, (b) the present fair saleable value of the assets of
the Company and its Subsidiaries on a consolidated basis will be greater than
the amount that will be required to pay the probable liability on their debts
and other liabilities, subordinated, contingent or otherwise, as such debts and
other liabilities become absolute and matured, (c) the Company and its
Subsidiaries on a consolidated basis will be able to pay their debts and
liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured and (d) the Company and its Subsidiaries
on a consolidated basis will not have unreasonably small capital with which to
conduct the business in which they are engaged, as such business is now
conducted and is proposed to be conducted following the Effective Date.

5.19. Collateral Matters. (a) The Collateral Agreement, upon execution and
delivery thereof by the parties thereto, will, to the extent required therein,
create in favor of the Administrative Agent, for the benefit of the Secured
Parties, a valid and enforceable security interest under the New York UCC in the
Collateral (as defined therein) and (i) when the Collateral (as defined therein)
constituting certificated securities (as defined in the New York UCC) is
delivered to the Administrative Agent, together with instruments of transfer
duly endorsed in blank, the security interest created under the Collateral
Agreement will constitute a fully perfected security interest in all right,
title and interest of the pledgors thereunder in such Collateral, prior and
superior in right to any other Person, to the extent that such security interest
can be perfected under the New York UCC and (ii) when financing statements in
appropriate form are filed in the applicable filing offices, the security
interest created under the Collateral Agreement will constitute a fully
perfected security interest in all right, title and interest of the Loan Parties
in the remaining Collateral (as defined therein) to the extent perfection can be
obtained by filing Uniform Commercial Code financing statements, prior and
superior to the rights of any other Person, except for rights secured by Liens
permitted by subsection 8.3.

 

57



--------------------------------------------------------------------------------

(b) Each Mortgage, upon execution and delivery thereof by the parties thereto,
will create in favor of the Administrative Agent, for the benefit of the Secured
Parties, a legal, valid and enforceable security interest in all the applicable
mortgagor’s right, title and interest in and to the Mortgaged Properties subject
thereto and the proceeds thereof, and when the Mortgages have been filed in the
jurisdictions specified therein, the Mortgages will constitute a fully perfected
security interest in all right, title and interest of the mortgagors in the
Mortgaged Properties and the proceeds thereof, prior and superior in right to
any other Person, but subject to Liens permitted by subsection 8.3.

(c) Upon the recordation of the IP Security Agreements with the United States
Patent and Trademark Office or the United States Copyright Office, as
applicable, and the filing of the financing statements referred to in paragraph
(a) of this subsection, the security interest created under the Collateral
Agreement will constitute a fully perfected security interest in all right,
title and interest of the Loan Parties in the Intellectual Property (as defined
in the Collateral Agreement) in which a security interest may be perfected by
filing in the United States of America, in each case prior and superior in right
to any other Person, but subject to Liens permitted by subsection 8.3 (it being
understood that subsequent recordings in the United States Patent and Trademark
Office or the United States Copyright Office may be necessary to perfect a
security interest in such Intellectual Property acquired by the Loan Parties
after the Effective Date).

(d) Each Collateral Document, other than any Collateral Document referred to in
the preceding paragraphs of this subsection, upon execution and delivery thereof
by the parties thereto and the making of the filings and taking of the other
actions provided for therein, will, to the extent required therein, be effective
under applicable law to create in favor of the Administrative Agent, for the
benefit of the Secured Parties, a valid and enforceable security interest in the
Collateral subject thereto, which security interest will, to the extent required
therein, constitute a fully perfected security interest in all right, title and
interest of the Loan Parties in the Collateral subject thereto, prior and
superior to the rights of any other Person, except for rights secured by Liens
permitted by subsection 8.3.

SECTION 6

CONDITIONS PRECEDENT

6.1. Conditions to Effectiveness. The obligations of the Lenders and the Issuing
Banks to make Extensions of Credit hereunder shall not become effective until
the date on which each of the following conditions shall be satisfied:

(a) Agreement. The Administrative Agent shall have received this Agreement,
executed and delivered by each Lender, the Company and the Additional Borrower.

(b) Evidence of Authority. The Administrative Agent shall have received such
documents and certificates as the Administrative Agent may reasonably request
relating to the organization, existence and good standing of each Loan Party,
the authorization of the transactions contemplated hereby and any other legal
matters relating to the Loan Parties, the Loan Documents or such transactions,
all in form and substance reasonably satisfactory to the Administrative Agent.

 

58



--------------------------------------------------------------------------------

(c) Fees. The Administrative Agent shall have received all fees and other
amounts due and payable on or prior to the Effective Date, including, to the
extent invoiced, payment or reimbursement of all fees and expenses (including
fees, charges and disbursements of counsel) required to be paid or reimbursed by
any Loan Party under the Fee Letter or any Loan Document.

(d) Financial Statements. The Administrative Agent shall have received the
financial statements described in subsection 5.1.

(e) Legal Opinions. The Administrative Agent shall have received, with a
counterpart for each Lender, the following executed legal opinions, in each case
in form and substance reasonably satisfactory to the Administrative Agent:

(i) the executed legal opinion of Wachtell, Lipton, Rosen & Katz, special New
York counsel to the Loan Parties;

(ii) the executed legal opinion of Morris, Nichols, Arsht & Tunnell LLP, special
Delaware counsel to the Loan Parties;

(iii) the executed legal opinion of the general counsel of the Company; and

(iv) the executed legal opinions of Beiten Burkhardt and Hengeler Mueller.

Each such legal opinion shall cover such other matters incident to the
transactions contemplated by this Agreement as the Administrative Agent may
reasonably require.

(f) The Collateral and Guarantee Requirement shall be satisfied. The
Administrative Agent shall have received a completed Perfection Certificate,
dated the Effective Date and signed by a Responsible Officer of the Company,
together with all attachments contemplated thereby, including the results of a
search of the Uniform Commercial Code (or equivalent) filings made with respect
to the Loan Parties in the jurisdictions contemplated by the Perfection
Certificate and copies of the financing statements (or similar documents)
disclosed by such search.

(g) All principal, premium, if any, interest, fees and other amounts outstanding
or accrued under the Existing Credit Agreement, whether or not at the time due,
shall have been or shall concurrently be paid in full, the commitments
thereunder shall have been or shall concurrently be terminated and all
guarantees and Liens existing in connection therewith shall have been or shall
concurrently be discharged and released, and the Administrative Agent shall have
received reasonably satisfactory evidence thereof, or other arrangements for
such discharge and release that are satisfactory to the Administrative Agent
shall have been made. None of the Company, the Additional Borrower or any other
Subsidiary shall have outstanding any Indebtedness, other than Indebtedness
permitted by subsection 8.2.

 

59



--------------------------------------------------------------------------------

(h) The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by the chief executive officer or the chief financial
officer of the Company, confirming compliance with the conditions set forth in
the first sentence of paragraph (f) of this subsection, in the last sentence of
paragraph (g) of this subsection and in paragraphs (a) and (b) of subsection
6.2.

(i) The Lenders shall have received all documentation and other information
required by bank regulatory authorities under applicable “know your customer”
and anti-money laundering rules and regulations, including the USA PATRIOT Act.

6.2. Conditions to Each Extension of Credit. The agreement of each Lender to
make any Extension of Credit requested to be made by it on any date is subject
to the satisfaction of the following conditions precedent:

(a) Representations and Warranties. Each of the representations and warranties
made by the Borrowers in or pursuant to this Agreement shall be true and correct
in all material respects on and as of such date as if made on and as of such
date (except to the extent any such representations and warranties relate, by
their terms, to a specific date, in which case such representations and
warranties shall be true and correct in all material respects on and as of such
specific date).

(b) No Default. No Default or Event of Default shall have occurred and be
continuing on such date or after giving effect to the Extensions of Credit
requested to be made on such date.

Each request by a Borrower for an Extension of Credit hereunder shall constitute
a representation and warranty by the Borrowers as of the date on which such
Extension of Credit is to be made that the conditions contained in paragraphs
(a) and (b) of this subsection have been satisfied.

SECTION 7

AFFIRMATIVE COVENANTS

Each Borrower hereby agrees that, so long as the Commitments remain in effect or
any amount is owing by a Borrower to any Lender or the Administrative Agent
hereunder the Company shall and (except in the case of delivery of financial
information, certifications, reports and notices) shall cause each of its
Subsidiaries to:

7.1. Financial Statements. Furnish to each Lender:

(a) promptly upon becoming available, but in any event within 90 days after the
end of each fiscal year of the Company, a copy of the consolidated balance sheet
of the Company and its consolidated Subsidiaries as at the end of such fiscal
year and the related consolidated statements of income and cash flows for such
year, setting forth in each case in comparative form the figures for the
previous fiscal year, reported on without a “going concern” or like
qualification or exception with respect to such audited consolidated financial
statements, by KPMG LLP or other independent certified public accountants of
nationally recognized

 

60



--------------------------------------------------------------------------------

standing (it being understood that the report referred to in this sentence is
the report with respect to the Company’s audited consolidated financial
statements and not any report with respect to the effectiveness of the Company’s
internal controls over financial reporting);

(b) promptly upon becoming available, but in any event not later than 45 days
after the end of each of the first three quarterly periods of each fiscal year
of the Company, commencing with the fiscal quarter ending September 30, 2010,
the unaudited consolidated balance sheet of the Company and its consolidated
Subsidiaries as at the end of such quarter and the related unaudited
consolidated statements of income and cash flows of the Company and its
consolidated Subsidiaries for such quarter and for the portion of the Company’s
fiscal year ended at such quarter, setting forth in each case in comparative
form the figures for the corresponding previous quarter and the corresponding
portion of the Company’s previous fiscal year, certified by a Responsible
Officer of the Company as being fairly stated in all material respects (subject
to normal year-end audit adjustments and the absence of footnotes);

(c) all such financial statements shall be complete and correct in all material
respects and shall be prepared in reasonable detail and in accordance with GAAP
applied consistently throughout the periods reflected therein and with prior
periods (except as approved by such accountants or officer, as the case may be,
and disclosed therein); and

(d) promptly after the same are sent, copies of all financial statements and
reports which the Company sends to its stockholders generally, and promptly
after the same are filed, copies of all financial statements and periodic
reports which the Company may make to, or file with, the U.S. Securities and
Exchange Commission (the “SEC”);

provided, that any documents required to be delivered pursuant to subsection
7.1(a) or (b) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Company posts such documents, or provides a link thereto, on the Company’s
website on the internet at the following website address: www.harman.com; or
(ii) on which such documents are posted on the Company’s behalf on
IntraLinks/IntraAgency or another relevant website, if any, to which each Lender
and the Administrative Agent have access (whether a commercial, third-party or
SEC website or whether sponsored by the Administrative Agent); provided that the
Company shall notify (which may be by facsimile or electronic mail) the
Administrative Agent and each Lender of the posting of any such documents and
provide to the Administrative Agent by electronic mail electronic versions
(i.e., soft copies) of such documents to the extent such Lender or the
Administrative Agent reasonably demonstrates that it cannot access or obtain
such documents.

7.2. Certificates; Other Information. Furnish to each Lender:

(a) concurrently with the delivery of the financial statements referred to in
subsection 7.1(a), a certificate of the independent certified public accountants
(which certificate may be limited to accounting matters and disclaim
responsibility for legal interpretations) reporting on such financial statements
stating whether to its knowledge there exists on the date of such certificate
any Default or Event of Default, and, if any such Default or Event of Default
exists, specifying such Default or Event of Default in such certificate;

 

61



--------------------------------------------------------------------------------

(b) concurrently with the delivery of the financial statements referred to in
subsections 7.1(a) and (b), a certificate of a Responsible Officer of the
Company stating, to the best of such Officer’s knowledge, whether any Default or
Event of Default exists on the date of such certificate and, if any such Default
or Event of Default exists, specifying such Default or Event of Default in such
certificate;

(c) within 45 days after the end of each of the first three fiscal quarters in
each fiscal year of the Company, and within 90 days after the end of each fiscal
year of the Company, a certificate of the chief financial officer of the Company
showing in reasonable detail the computations required to calculate the
financial covenants set forth in subsection 8.1; and

(d) promptly, such additional available information regarding the business or
financial condition of the Company or any of its Subsidiaries (not otherwise
required to be delivered to the Administrative Agent or any Lender under any
Loan Document) as the Administrative Agent, or any Lender acting through the
Administrative Agent, may from time to time reasonably request.

7.3. Payment of Obligations. Pay, discharge or otherwise satisfy (or renew or
extend) at or before maturity or before they become delinquent, as the case may
be, all its obligations of whatever nature, except (a) where the amount or
validity thereof is currently being contested in good faith by appropriate
proceedings and reserves in conformity with GAAP with respect thereto have been
provided on the books of the Company or its Subsidiaries, as the case may be, or
(b) to the extent that any such failure to so pay, discharge or satisfy would
not be reasonably expected to have a Material Adverse Effect.

7.4. Conduct of Business and Maintenance of Existence. (a) Continue to engage in
business of the same general type as now conducted by it and any other
businesses and activities related, ancillary or incidental thereto and
(b) preserve, renew and keep in full force and effect its corporate or other
organizational existence and (c) take all reasonable action required to maintain
all rights, privileges and franchises required in the conduct of its business,
except (i) in the case of clause (b) above, as otherwise permitted pursuant to
subsection 8.4 and subsection 8.5 and (ii) in the case of clause (c) above, as
otherwise permitted pursuant to subsection 8.5 and to the extent any other
failure to do so would not reasonably be expected to have a Material Adverse
Effect; and comply with all Contractual Obligations and Requirements of Law
except to the extent that any failure to comply therewith would not be
reasonably expected to have a Material Adverse Effect.

7.5. Maintenance of Property; Insurance. Keep all property useful and necessary
in its business in good working order and condition (ordinary wear and tear
excepted) except for any failures to so maintain such property that would not
have a Material Adverse Effect; maintain with financially sound and reputable
insurance companies insurance on all such property on an “all risk” basis in a
manner reasonably comparable to other similarly situated companies; and furnish
to the Administrative Agent, upon written request, certificates as to the
insurance carried.

7.6. Inspection of Property; Books and Records; Discussions. Keep proper books
of records and account in which entries which are full, true and correct in all
material respects and in conformity with GAAP and all applicable material
Requirements of Law shall be made of all

 

62



--------------------------------------------------------------------------------

dealings and transactions in relation to its business and activities; and permit
representatives of the Lenders and of the Administrative Agent to visit and
inspect any of its material properties and examine and make abstracts from any
of its books and records at any reasonable time, upon reasonable prior written
notice delivered to the Company and as often as may reasonably be desired and to
discuss the business, operations, properties and financial condition of the
Company and its Subsidiaries with officers and employees of the Company and its
Subsidiaries and with its independent certified public accountants; provided
that all such inspections shall be coordinated by the Lenders and the
Administrative Agent, and by the Administrative Agent with the Company in order
to minimize disruption of the Company’s or any of its Subsidiaries’ business.

7.7. Notices. Promptly give notice to the Administrative Agent and each Lender
of:

(a) the occurrence of any Default or Event of Default upon any Responsible
Officer obtaining knowledge thereof;

(b) any default or event of default under any Contractual Obligations of the
Company or any of its Subsidiaries which would reasonably be expected to have a
Material Adverse Effect;

(c) any litigation, investigation or proceeding of or before any arbitrator or
Governmental Authority by or against the Company or any of its Subsidiaries in
which there is a reasonable expectation of a determination adverse to the
Company or such Subsidiary that would reasonably be expected to have a Material
Adverse Effect;

(d) any of the following events, as soon as possible, and in any event within 30
days after the Company knows thereof: (i) the occurrence (or, with respect to
any Reportable Event for which advance notice to the PBGC is required under
ERISA, expected occurrence) of any Reportable Event with respect to any Plan or
Multiemployer Plan, a failure of the Company or a Commonly Controlled Entity to
make any required contribution to a Plan or Multiemployer Plan, the creation of
any Lien (other than Liens permitted under subsection 8.3) on the assets of the
Company or any Commonly Controlled Entity in favor of the PBGC or a Plan or
Multiemployer Plan or any withdrawal of the Company or a Commonly Controlled
Entity from, or the termination, Reorganization or Insolvency of, any
Multiemployer Plan, or the determination that such Multiemployer Plan is in
“endangered” or “critical” status (within the meaning of Section 432 of the Code
or Section 305 of ERISA) or (ii) the institution of proceedings or the notice of
the intention to institute proceedings by the PBGC or the Company or any
Commonly Controlled Entity or any Multiemployer Plan with respect to the
withdrawal from, or the termination, Reorganization or Insolvency of, any Plan
or Multiemployer Plan, if in the case of any such event under clause (i) and
clause (ii) above such event would have a Material Adverse Effect; and

(e) any other development or event which would reasonably be expected to have a
Material Adverse Effect.

 

63



--------------------------------------------------------------------------------

Each notice pursuant to this subsection shall be accompanied by a statement of a
Responsible Officer of the Company setting forth details of the occurrence
referred to therein and stating what action the Company proposes to take with
respect thereto.

7.8. Environmental Laws. (a) Comply with all applicable Environmental Laws and
obtain and comply with and maintain any and all licenses, approvals,
notifications, registrations or permits required to be obtained and maintained
by the Company or its Subsidiaries by applicable Environmental Laws, except to
the extent that any failure to so obtain, comply or maintain would not be
reasonably expected to have a Material Adverse Effect.

(b) Conduct and complete all investigations and all remedial, removal and other
actions in respect of any Materials of Environmental Concern required to be
conducted or completed by the Company or its Subsidiaries under Environmental
Laws and promptly comply with all lawful orders and directives of all
Governmental Authorities applicable to the Company or its Subsidiaries regarding
Environmental Laws except to the extent that (i) the same are being contested in
good faith by appropriate proceedings or (ii) any failure to conduct, complete
or comply would not be reasonably expected to have a Material Adverse Effect.

7.9. Additional Borrower. In the case of the Company, at all times while the
Additional Borrower is a borrower hereunder, ensure that the Additional Borrower
is a Wholly Owned Subsidiary of the Company.

7.10. Information Regarding Collateral. The Company will furnish to the
Administrative Agent prompt written notice of any change (a) in the legal name
of any Loan Party, as set forth in its organizational documents, (b) in the
jurisdiction of organization or the form of organization of any Loan Party
(including as a result of any merger or consolidation) or (c) in the
organizational identification number, if any, or, with respect to any Loan Party
organized under the laws of a jurisdiction that requires such information to be
set forth on the face of a Uniform Commercial Code financing statement, the
Federal Taxpayer Identification Number of such Loan Party. No later than ten
Business Days after any change referred to in the preceding sentence, the
Company shall confirm to the Administrative Agent that all filings have been
made under the Uniform Commercial Code (or that the Company has provided to the
Administrative Agent all information required or reasonably requested by the
Administrative Agent in order for it to make such filings), and all other
actions have been taken, that are required so that such change will not at any
time adversely affect the validity, perfection or priority of any Lien on any of
the Collateral.

7.11. Collateral and Guarantee Requirement; Further Assurances. The Company, the
Additional Borrower and each other Loan Party will execute any and all further
documents, financing statements, agreements and instruments, and take all such
further actions (including the filing and recording of financing statements and
other documents), that may be required under any applicable law, or that the
Administrative Agent may reasonably request, to cause the Collateral and
Guarantee Requirement to be and remain satisfied at all times or otherwise to
effectuate the provisions of the Loan Documents, all at the expense of the Loan
Parties. The Company will provide to the Administrative Agent, from time to time
upon request, evidence reasonably satisfactory to the Administrative Agent as to
the perfection and priority of the Liens created or intended to be created by
the Collateral Documents.

 

64



--------------------------------------------------------------------------------

SECTION 8

NEGATIVE COVENANTS

Each Borrower hereby agrees that, so long as the Commitments remain in effect or
any amount is owing to any Lender or the Administrative Agent hereunder or under
any other Loan Document, the Company shall not, directly or indirectly:

8.1. Financial Condition Covenants.

(a) Interest Coverage Ratio. Permit the ratio of (i)(A) Consolidated EBITDA
minus (B) Capital Expenditures to (ii) Consolidated Cash Interest Expense, in
each case for any period of four consecutive fiscal quarters of the Company
ending on any date, to be less than 3.25 to 1.0.

(b) Total Leverage Ratio. Permit the Total Leverage Ratio as of the last day of
any fiscal quarter of the Company to exceed 4.0 to 1.0.

(c) Senior Leverage Ratio. Permit the Senior Leverage Ratio as of the last day
of any fiscal quarter of the Company to exceed 3.0 to 1.0.

(d) Minimum Liquidity. Permit the Liquidity Amount to be less than the Minimum
Liquidity Amount as of any day on or after June 30, 2012 when the Convertible
Notes or any of them remain outstanding.

(e) Springing Minimum Liquidity. Permit the Springing Liquidity Amount to be
less than $450,000,000 for any period of five consecutive days if, on each of
the first day and the fifth day of such period, the aggregate amount of
outstanding Investments made pursuant to subsection 8.7(f)(iii) is greater than
the greater of (i) $150,000,000 and (ii) 5% of the Consolidated Total Assets,
calculated as of the time of incurrence of the most recent Investment made
pursuant to such subsection.

8.2. Limitation on Indebtedness. Create, incur, assume or suffer to exist, or
permit any Subsidiary to create, incur, assume or suffer to exist, any
Indebtedness, except:

(a) Indebtedness created under the Loan Documents;

(b) Indebtedness of the Company or any Subsidiary to the Company or any other
Subsidiary; provided that (i) such Indebtedness shall not have been transferred
to any other Person, (ii) any such Indebtedness owing by any Loan Party to any
Subsidiary that is not a Loan Party shall be subordinated to the Obligations on
terms customary for intercompany subordinated Indebtedness, as reasonably
determined by the Administrative Agent, (iii) any such Indebtedness owing to any
Loan Party shall be evidenced by a promissory note that shall have been pledged
pursuant to the Collateral Agreement or other Collateral Document and (iv) any
such Indebtedness of any Subsidiary that is not a Loan Party to any Loan Party
shall be incurred in compliance with subsection 8.7;

 

65



--------------------------------------------------------------------------------

(c) Indebtedness outstanding on the Effective Date and listed on Schedule 8.2
and any extension, renewal, refinancing, refunding, replacement or restructuring
of any such Indebtedness from time to time (in whole or in part), provided that
the outstanding principal amount of any such Indebtedness may not be increased,
except to the extent such increase is permitted to be incurred under any other
clause of this subsection 8.2;

(d) Indebtedness of any Person which becomes a Subsidiary or is merged with or
into or consolidated or amalgamated with the Company or any Subsidiary after the
Effective Date, provided that (i) such Indebtedness existed at the time such
Person became a Subsidiary or of such merger, consolidation or amalgamation and
was not created in anticipation thereof and (ii) immediately after such Person
becomes a Subsidiary or such merger, consolidation or amalgamation no Default or
Event of Default shall have occurred and be continuing; and any extension,
renewal, refinancing, refunding, replacement or restructuring of any such
Indebtedness from time to time (in whole or in part), provided that the
outstanding principal amount of any such Indebtedness may not be increased,
except to the extent such increase is permitted to be incurred under any other
clause of this subsection 8.2;

(e) (i) Indebtedness of the Company or any other Subsidiary incurred to finance
the acquisition, construction or improvement of any fixed or capital assets,
including Capital Lease Obligations and any Indebtedness assumed in connection
with the acquisition of any such assets (provided that such Indebtedness is
incurred or assumed prior to or within 90 days after such acquisition or the
completion of such construction or improvement and the principal amount of such
Indebtedness does not exceed the cost of acquiring, constructing or improving
such fixed or capital assets) and (ii) any extension, renewal, refinancing,
refunding, replacement or restructuring of any such Indebtedness from time to
time (in whole or in part); provided that the aggregate principal amount of
Indebtedness permitted by this clause (e) and clause (h)(i) below shall not
exceed $75,000,000 at any time outstanding;

(f) Guarantee Obligations (other than Guarantee Obligations in respect of the
Convertible Notes) arising in respect of guarantees of any Indebtedness
permitted under this subsection 8.2 and incurred in compliance with subsection
8.7;

(g) Indebtedness constituting Investments permitted under subsection 8.7;

(h) Indebtedness arising in respect of transactions constituting Sale and
Lease-Back Transactions (i) permitted under subsection 8.9(a), provided that the
aggregate principal amount of Indebtedness permitted by this clause (h)(i) and
clause (e) above shall not exceed $75,000,000 at any time outstanding and
(ii) permitted under subsection 8.9(b);

(i) Subordinated Debt, provided that, at the time of incurrence of the principal
amount of such Indebtedness and after giving pro forma effect thereto, the Total
Leverage Ratio does not exceed 3.75 to 1.0;

(j) Indebtedness incurred or arising from or in connection with any bid,
performance, surety, statutory, completion, return-of-money or appeal bonds or
similar obligations issued, existing or incurred in the ordinary course of
business;

 

66



--------------------------------------------------------------------------------

(k) Indebtedness owed to any officers or employees of the Company or any
Subsidiary, provided that the aggregate principal amount of all such
Indebtedness shall not exceed $5,000,000 at any time outstanding;

(l) Indebtedness secured by a Lien on any asset or property at the time of
acquisition of such asset or property by the Company or any Subsidiary pursuant
to a transaction not prohibited by this Agreement, and any extension, renewal,
refinancing, refunding, restructuring or replacement thereof, provided that
(i) such Indebtedness (other than any extension, renewal, refinancing,
refunding, restructuring or replacement thereof) existed at the time the asset
or property was so acquired and was not created in contemplation of the
acquisition thereof and (ii) the aggregate principal amount of Indebtedness
permitted by this clause (l) shall not exceed $50,000,000 at any time
outstanding;

(m) Indebtedness arising or incurred as a result of or from the adjudication or
settlement of any litigation or from any arbitration or mediation award or
settlement, in any case involving the Company or any Subsidiary, provided that
the judgment, award(s) and/or settlements to which such Indebtedness relates
would not constitute an Event of Default under subsection 9(h) of this
Agreement;

(n) Indebtedness incurred or arising from or as a result of agreements providing
for indemnification, deferred payment obligations, purchase price adjustments,
earn-out payments or similar obligations;

(o) Indebtedness arising from or in connection with accounts payable (for the
deferred purchase price of property or services) in the ordinary course of
business greater than 90 days past the invoice or billing date which are being
contested in good faith by appropriate proceedings and for which adequate
reserves shall have been established by the Company or any Subsidiary in
conformity with GAAP;

(p) (i) Indebtedness of the Company in respect of the Convertible Notes in an
aggregate principal amount not to exceed $400,000,000 and (ii) any Indebtedness
of the Company and any Guarantee Obligations of any Domestic Subsidiary that is
a Loan Party incurred to refinance the Indebtedness described under clause
(p)(i), or Indebtedness and Guarantee Obligations previously incurred under this
clause (p)(ii), so long as (A) the principal amount of the refinancing
Indebtedness is not greater than the Indebtedness being refinanced, together
with any premium paid, and accrued interest and reasonable fees in connection
therewith thereon and reasonable costs and expenses incurred in connection
therewith, (B) no part of the principal of such refinancing Indebtedness is
required to be paid (whether by way of mandatory sinking fund, mandatory
redemption, mandatory prepayment or otherwise) prior to the 180th day following
the Termination Date (except upon the occurrence of an event of default, a
change of control, an asset sale (provided that, in the case of asset sales with
respect to Collateral, any such requirement becomes operative only after
repayment in full of all the Obligations (other than contingent indemnification
obligations for which no claim has been made)) or event similar to any of the
foregoing); provided that, notwithstanding the foregoing, such refinancing
Indebtedness may provide for nominal amortization customary for institutional
“Tranche B” loans, (C) none of the refinancing Indebtedness has a scheduled
maturity prior to, or weighted average life to maturity shorter than, that of
the Indebtedness being refinanced and

 

67



--------------------------------------------------------------------------------

(D) any agreement evidencing or governing such refinancing Indebtedness and
Guarantee Obligations shall not restrict the granting of Liens by the Company or
any Subsidiary to secure the Secured Obligations;

(q) Indebtedness under Hedging Agreements permitted by subsection 8.13;

(r) Indebtedness (which for the avoidance of doubt shall include, without
duplication, all obligations in respect of Securitization Transactions) of
Subsidiaries that are not Loan Parties, provided that, at the time of incurrence
of any such Indebtedness and after giving effect thereto, the aggregate
principal amount of Indebtedness outstanding pursuant to this clause (r) shall
not exceed the greater of (i) $75,000,000 and (ii) 3% of the Consolidated Total
Assets as of such time (provided, however, that the limitations set forth in
clauses (i) and (ii) shall not restrict the incurrence of any Indebtedness under
this clause (r) so long as (A) such Indebtedness is incurred in order to
refinance Indebtedness previously incurred pursuant to this clause (r), (B) the
principal amount of the refinancing Indebtedness is not greater than the
principal amount of the Indebtedness being refinanced, except by an amount no
greater than accrued and unpaid interest with respect to such refinanced
Indebtedness and reasonable fees, premium and expenses relating to such
refinancing and (C) none of the refinancing Indebtedness has a scheduled
maturity prior to the earlier of the maturity of the Indebtedness being
refinanced and the Termination Date, or weighted average life to maturity
shorter than the lesser of that of the Indebtedness being refinanced and that of
the Obligations), provided further that such Indebtedness may not by guaranteed,
by or otherwise have recourse to, any Loan Party;

(s) other unsecured Indebtedness, provided that (i) no part of the principal of
such Indebtedness is required to be paid (whether by mandatory sinking fund,
mandatory redemption, mandatory prepayment, at the option of any holder thereof
or otherwise), on any date prior to the 180th day following the Termination Date
(except upon the occurrence of an event of default, a change of control, an
asset sale (provided that, in the case of asset sales with respect to
Collateral, any such requirement becomes operative only after repayment in full
of all the Obligations (other than contingent indemnification obligations for
which no claim has been made)) or event similar to any of the foregoing) and
(ii) at the time of incurrence of the principal amount of such Indebtedness, and
after giving pro forma effect thereto, the Senior Leverage Ratio does not exceed
2.75 to 1.0;

(t) any other Indebtedness, provided that at the time of incurrence of any such
Indebtedness and after giving effect thereto, the aggregate principal amount of
Indebtedness outstanding pursuant to this clause (t) shall not exceed the
greater of (i) $150,000,000 and (ii) 5% of the Consolidated Total Assets as of
such time (provided, however, that the limitations set forth in clauses (i) and
(ii) shall not restrict the incurrence of any Indebtedness under this clause (t)
so long as (A) such Indebtedness is incurred in order to refinance Indebtedness
previously incurred pursuant to this clause (t), (B) the principal amount of the
refinancing Indebtedness is not greater than the principal amount of the
Indebtedness being refinanced, except by an amount no greater than accrued and
unpaid interest with respect to such refinanced Indebtedness and reasonable
fees, premium and expenses relating to such refinancing and (C) none of the
refinancing Indebtedness has a scheduled maturity prior to the earlier of the
maturity of the Indebtedness being refinanced and the Termination Date, or
weighted average life to maturity shorter than the lesser of that of the
Indebtedness being refinanced and that of the Obligations);

 

68



--------------------------------------------------------------------------------

(u) letters of credit, bank guarantees, warehouse receipts or similar
instruments issued to support performance obligations and trade letters of
credit (other than obligations in respect of other Indebtedness) in the ordinary
course of business;

(v) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business or other cash management services in
the ordinary course of business; provided, that (x) such Indebtedness (other
than credit or purchase cards) is extinguished within ten Business Days of
notification to the applicable Borrower of its incurrence and (y) such
Indebtedness in respect of credit or purchase cards is extinguished within 60
days from its incurrence;

(w) Indebtedness representing deferred compensation to employees incurred in the
ordinary course of business; and

(x) Indebtedness consisting of any purchase price adjustment, earnout or
deferred payment of a similar nature incurred in connection with any investment
by any Subsidiary, but only to the extent that no payment has at the time
accrued pursuant to such purchase price adjustment, earnout or deferred payment
obligation, or of any indemnification obligation arising in connection with any
investment by any Subsidiary.

8.3. Limitation on Liens. Create, incur, assume or suffer to exist, or permit
any Subsidiary to create, incur, assume or suffer to exist, any Lien upon any of
its property, assets or revenues, whether now owned or hereafter acquired,
except for:

(a) Liens for taxes, assessments or other charges of any Governmental Authority
for claims not yet due or which are being contested in good faith by appropriate
proceedings, provided that adequate reserves with respect thereto are maintained
on the books of the Company or its Subsidiaries, as the case may be, in
conformity with GAAP (or, in the case of Foreign Subsidiaries, generally
accepted accounting principles in effect from time to time in their respective
jurisdictions of incorporation);

(b) Liens of carriers, shippers, suppliers, vendors, warehousemen, mechanics,
materialmen, repairmen and other like Liens arising in the ordinary course of
business which are not overdue for a period of more than 90 days or which are
being contested in good faith by appropriate proceedings;

(c) Liens arising in connection with workers’ compensation, unemployment
insurance, pension plans or systems or other types of social security or other
governmental requirements, Liens securing liability to insurance carriers under
insurance or self-insurance arrangements and Liens arising under ERISA to secure
contingent liabilities not prohibited under this Agreement;

(d) Liens securing the payment or performance of bids, tenders, trade contracts
(other than for borrowed money), leases, regulatory and statutory obligations,
indemnification obligations, surety bonds, tender performance bonds, completion
bonds, return-of-money bonds and other obligations of a like nature (including
Liens to secure health, safety and environmental obligations) incurred in the
ordinary course of business;

 

69



--------------------------------------------------------------------------------

(e) easements, rights-of-way, restrictions, servitudes, encroachments,
covenants, reservations, permits, zoning and building ordinances, municipal and
local regulations, easement agreements, and similar charges, licenses,
concessions, restrictions, conditions or encumbrances on, over or in respect of
any property and other similar encumbrances and defects in title which, in the
aggregate, are not substantial in amount and which do not materially detract
from the value of the properties subject thereto or materially interfere with
the conduct of the business of the Company or such Subsidiary;

(f) Liens in existence on the Effective Date and any extension, renewal,
refinancing, restructuring or replacement from time to time of any such Lien,
provided that (i) no such Lien may be extended to cover any additional property
(other than the same property that secured the Lien so extended, renewed,
refinanced, restructured or replaced (plus additions, accessions, replacements
and improvements to or of such property)), except to the extent such extended
Lien is permitted to be incurred under any other clause of this subsection 8.3,
and (ii) the principal amount of Indebtedness secured thereby is not increased
after the Effective Date (except to the extent any such increase is otherwise
permitted under this Agreement);

(g) Liens on fixed or capital assets acquired, constructed or improved by the
Company or any Subsidiary (plus additions, accessions, replacements and
improvements to or of such property); provided that (i) such Liens secure only
Indebtedness permitted by subsection 8.2(e) and obligations relating thereto not
constituting Indebtedness and (ii) such Liens shall not apply to any other asset
of the Company, the Additional Borrower or any other Subsidiary (except to the
extent such extended Lien is permitted to be incurred under any other clause of
this subsection 8.3); provided further that in the event purchase money
obligations are owed to any Person with respect to financing of more than one
purchase of any fixed or capital assets, such Liens may secure all such purchase
money obligations and may apply to all such fixed or capital assets financed by
such Person;

(h) Liens consisting of (i) landlord’s Liens under leases to which the Company
or any of its Subsidiaries is a party or other Liens on leased property reserved
in leases thereof for rent or for compliance with the terms of such leases,
(ii) rights reserved to or vested in any Governmental Authority to control or
regulate any property of the Company or any of its Subsidiaries, or to use such
property in any manner which does not materially impair the use of such property
for the purposes for which it is held by the Company or any such Subsidiary,
(iii) obligations or duties to any Governmental Authority with respect to any
franchise, grant, license, lease or permit and the rights reserved or vested in
any Governmental Authority or public utility to terminate any such franchise,
grant, license, lease or permit or to condemn or expropriate any property and
(iv) zoning laws and ordinances and municipal regulations;

(i) Liens in favor of customs and revenue authorities arising by operation of
law and arising from or in connection with the payment of customs duties in
connection with the importation of goods;

(j) Liens on any property or assets securing Indebtedness permitted by
subsection 8.2(d) or 8.2(l), provided that (i) such Liens secured such
Indebtedness at the time such property or assets were acquired or such Person
became a Subsidiary or was merged with or into or consolidated or amalgamated
with the Company or any Subsidiary and were not created

 

70



--------------------------------------------------------------------------------

in anticipation thereof, provided that this clause (i) shall not apply to any
extension, renewal, refinancing, refunding, restructuring or replacement of such
Indebtedness, so long as the Liens securing such Indebtedness do not cover any
property or assets other than the same property or assets (plus additions,
accessions, replacements and improvements thereto or thereof) that secured the
Indebtedness so extended, renewed, refinanced, restructured or replaced and
(ii) any such Lien is not extended to cover any other property or assets of the
Company or any Subsidiary (except additions, accessions, replacements and
improvements to or of the property or assets subject to such Lien), except to
the extent such extended Lien is permitted to be incurred under any other clause
of this subsection 8.3;

(k) Liens on goods and inventory acquired by the Company or any Subsidiary in
the ordinary course of business securing the payment to the seller of such goods
or inventory of the purchase price therefor, provided that such Liens are not
extended to encumber any goods and inventory other than goods and inventory to
which such purchase price relates, except to the extent such extended Lien is
permitted to be incurred under any other clause of this subsection 8.3;

(l) Liens arising in connection with letters of credit issued for the account of
the Company or a Subsidiary securing the indemnification or reimbursement
obligations in respect of such letters of credit, provided that such Liens are
not extended to encumber any property other than the property being acquired
through payments made under such letters of credit or the documents of title and
shipping and insurance documents relating to such property, except to the extent
such extended Lien is permitted to be incurred under any other clause of this
subsection 8.3;

(m) Liens on intellectual property acquired by the Company or a Subsidiary (such
as software) securing the obligation of the Company or such Subsidiary to make
royalty or similar payments to the seller of such intellectual property,
provided, that such Liens are not extended to encumber any intellectual property
other than the intellectual property to which such payments relate, except to
the extent such extended Lien is permitted to be incurred under any other clause
of this subsection 8.3;

(n) Liens consisting of judgment or judicial attachment Liens and Liens securing
contingent obligations on appeal or other bonds posted in connection with court
proceedings or judgments, awards or settlements that do not constitute an Event
of Default under subsection 9(h) of this Agreement;

(o) Liens arising under or with respect to banker’s liens, rights of set-off or
similar rights with respect to deposit accounts and securities accounts;

(p) Liens constituting rights of first refusal, options or other contractual
rights to sell, assign or otherwise make a Disposition of any assets or
property, or any interest therein;

(q) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods entered into by the Company or any of
its Subsidiaries in the ordinary course of business of the Company or any of its
Subsidiaries or, in connection with any operating lease entered into in the
ordinary course of business, any precautionary Uniform Commercial Code financing
statements filed in favor or the applicable lessor and covering solely the
applicable leased property;

 

71



--------------------------------------------------------------------------------

(r) Liens on the products and proceeds (including, without limitation, insurance
condemnation and eminent domain proceeds) of and accessions to, and contract or
other rights (including rights under insurance policies and product warranties)
derivative of or relating to, property subject to Liens under any of the clauses
of this subsection 8.3;

(s) Liens created under the Loan Documents;

(t) Liens on assets of the Company and Domestic Subsidiaries securing
Indebtedness permitted under subsection 8.2(p)(ii), provided that no such Liens
shall be permitted to be incurred unless (i) such Liens do not extend to assets
that are not subject to Liens securing the Secured Obligations and (ii) such
Liens are subordinated on a second priority basis to the Liens securing the
Secured Obligations pursuant to an intercreditor agreement approved by the
Majority Lenders;

(u) Liens on assets of Subsidiaries that are not Loan Parties securing
Indebtedness permitted under subsection 8.2(r); and

(v) any other Liens which secure obligations not exceeding in the aggregate
$30,000,000 at any time outstanding;

(w) Liens solely on any cash earnest money deposits made by the Company or any
of the Subsidiaries in connection with any letter of intent or purchase
agreement in respect of any Investment permitted hereunder;

(x) Liens securing obligations in respect of trade-related letters of credit,
banker’s acceptances or bank guarantees permitted under subsection 8.2(u) and
covering the goods (or the documents of title in respect of such goods) financed
by such letters of credit, bankers’ acceptances or bank guarantees and the
proceeds and products thereof;

(y) Liens in favor of any Loan Party; provided that if any such Lien shall cover
any Collateral, the holder of such Lien shall execute and deliver to the
Administrative Agent a subordination agreement in form and substance reasonably
satisfactory to the Administrative Agent; and

(z) Liens deemed to exist in connection with Securitization Transactions
permitted under subsection 8.2(r).

8.4. Limitation on Fundamental Changes. Enter into any merger, consolidation or
amalgamation, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution), or convey, sell, lease, assign, transfer or
otherwise dispose of, all or substantially all of its property as an entirety,
or permit any Subsidiary to do any of the foregoing, except:

(a) any direct or indirect Subsidiary of the Company (other than the Additional
Borrower) may be merged or consolidated with or into the Company (provided that
the Company shall be the continuing or surviving corporation);

 

72



--------------------------------------------------------------------------------

(b) any direct or indirect Subsidiary of the Company may be merged with or into
any one or more Subsidiaries of the Company (provided that (i) if any party to
such merger is a Subsidiary Loan Party, one or more Subsidiary Loan Parties
shall be the continuing or surviving Person or Persons (as applicable), (ii) if
the merger involves a Wholly Owned Subsidiary, a Wholly Owned Subsidiary shall
be the continuing or surviving Person and (iii) if the merger involves the
Additional Borrower, the Additional Borrower shall be the continuing or
surviving Person);

(c) any Subsidiary (other than the Additional Borrower) may sell, lease,
transfer or otherwise dispose of any, all or substantially all of its assets
(upon voluntary liquidation or otherwise) to the Company or any other Subsidiary
(provided that a Subsidiary Loan Party may only sell, lease, transfer or
otherwise dispose of any, all or substantially all of its assets to a Loan
Party);

(d) any merger, consolidation, amalgamation, liquidation, Disposition, or other
transaction, the purpose of which is to effect (i) any transactions permitted by
subsection 8.5 and (ii) any transactions permitted by subsection 8.7; and

(e) any Subsidiary (other than the Additional Borrower) may wind-up, liquidate,
dissolve or change form so long as (i) the Company determines in good faith that
such liquidation, dissolution or change in form is in the best interests of the
Company and is not materially disadvantageous to the Lenders and (ii) no Default
or Event of Default shall then exist.

8.5. Limitation on Sale of Assets. Convey, sell, lease, assign, transfer or
otherwise dispose of, or permit any Subsidiary to convey, sell, lease, assign,
transfer or otherwise dispose of, any of its respective property, business or
assets (including, without limitation, receivables and leasehold interests, but
excluding Capital Stock of the Company), whether now owned or hereafter
acquired, or permit any Subsidiary to issue or sell any shares of such
Subsidiary’s Capital Stock to any Person (any such conveyance, sale, lease,
assignment, transfer or other disposition, a “Disposition”), except:

(a) Dispositions of assets and property that are (i) obsolete, worn, damaged,
uneconomic or otherwise deemed by the Company or any Subsidiary to no longer be
necessary or useful in the operation of the Company’s or such Subsidiary’s
current or anticipated business or (ii) replaced by other assets or property of
similar suitability and value;

(b) Dispositions of cash and Cash Equivalents;

(c) Dispositions of goods and inventory in the ordinary course of business;

(d) Dispositions of accounts receivable (i) in the ordinary course of business
in connection with the compromise or collection thereof, (ii) deemed doubtful or
uncollectible in the reasonable discretion of the Company or any Subsidiary,
(iii) obtained by the Company or any Subsidiary in the ordinary course of
business or the settlement of joint interest billing accounts in the ordinary
course of business or (iv) granted to settle collection of accounts receivable
or the sale of defaulted accounts arising in the ordinary course of business in
connection with the compromise or collection thereof and not in connection with
any financing transaction;

 

73



--------------------------------------------------------------------------------

(e) any other Disposition of any assets or property, provided that (i) all
Dispositions made in reliance on this clause (e) shall be made for fair value,
(ii) the aggregate fair value of all assets or property subject to Dispositions
made in reliance on this clause (e) for less than 75% cash consideration shall
not exceed, in any fiscal year of the Company, $50,000,000 and (iii) at the time
of and after giving effect to any such Disposition, (A) the aggregate fair value
of all assets or property subject to Dispositions made in reliance on this
clause (e) shall not exceed an amount equal to 10% of the Consolidated Total
Assets as of such time and (B) no Default or Event of Default shall have
occurred and be continuing;

(f) Dispositions, and issuances or sales of shares of Capital Stock of any
Subsidiary, to the Company or any Subsidiary, provided that any such
Dispositions or issuances or sales of shares of Capital Stock involving a
Subsidiary that is not a Loan Party shall be made in compliance with subsections
8.7 and 8.8;

(g) leases, licenses, subleases or sublicenses of (i) intellectual property in
the ordinary course of business and (ii) other properties which are surplus to
the current needs of the business of the Company and its Subsidiaries;

(h) Dispositions arising as a result of (i) the granting or incurrence of Liens
permitted under subsection 8.3, (ii) transactions permitted under subsection
8.4, (iii) transactions constituting Investments permitted under subsection 8.7,
or (iv) transactions constituting the declaration and making of Restricted
Payments permitted under subsection 8.6 of this Agreement;

(i) Dispositions constituting terminations or expirations of leases, licenses
and other agreements in the ordinary course of business;

(j) Dispositions arising from or in connection with any Sale and Lease-Back
Transactions permitted under subsection 8.9 that is consummated substantially
contemporaneously with any such Disposition;

(k) Dispositions of accounts receivable or interests therein by any Subsidiary
which is not a Loan Party in connection with a Securitization Transaction
permitted by subsection 8.2(r); and

(l) Dispositions of assets or property with a fair value of less than $100,000,
provided that the aggregate fair value of all assets and property subject to
Dispositions made in reliance on this clause (l) shall not exceed $3,000,000.

8.6. Limitation on Restricted Payments. Declare or pay any dividend, or permit
any Subsidiary to declare or pay any dividend, (other than dividends payable
solely in Capital Stock (other than Disqualified Stock) of the Company (or in
stock options or warrants convertible into Capital Stock (other than
Disqualified Stock) of the Company)) on, or make, or permit any Subsidiary to
make, any payment as consideration for the purchase, redemption, defeasance,
retirement or other acquisition for value of, any shares of any class of Capital
Stock of the

 

74



--------------------------------------------------------------------------------

Company or any Subsidiary or any warrants or options to purchase any such
Capital Stock, whether now or hereafter outstanding, or make, or permit any
Subsidiary to make, any other distribution in respect of any such Capital Stock,
either directly or indirectly, whether in cash or property or in obligations of
the Company or any Subsidiary (collectively, “Restricted Payments”), provided
that, notwithstanding the foregoing, (a) any Subsidiary may make Restricted
Payments on a pro rata basis to the holders of its Capital Stock (or on terms
more favorable to the Company or any other Loan Party or, if neither the Company
nor any other Loan Party is a shareholder of such Subsidiary, on terms more
favorable to any other Subsidiary), (b) the Company or any Subsidiary may make
Restricted Payments at any time during any fiscal year of the Company in an
aggregate amount not to exceed the Annual Available Amount at such time for such
fiscal year; provided that no Default or Event of Default shall have occurred
and be continuing at such time and after giving effect thereto, (c) the Company
or any Subsidiary may make other Restricted Payments at any time in an amount
not to exceed the Available Amount at such time; provided that no Default or
Event of Default shall have occurred and be continuing at such time and after
giving effect thereto, (d) the Company or any Subsidiary may make noncash
repurchases of Capital Stock deemed to occur upon exercise of stock options if
such Capital Stock represents a portion of the exercise price of such options
and (e) the Company or any Subsidiary may pay any dividend or distribution
within 60 days after the date of declaration thereof, if at the date of
declaration such payment would have complied with the terms of this subsection
8.6.

8.7. Limitation on Investments. Make any advance (other than demand deposits),
loan, extension of credit or capital contribution to, or incur any Guarantee
Obligations in respect of obligations of, or purchase for value any Capital
Stock, bonds, notes, debentures or other securities of, any Person
(collectively, “Investments”), or permit any Subsidiary to do any of the
foregoing, except:

(a) Investments constituting advances and extensions of trade credit in the
ordinary course of business;

(b) Investments in cash and Cash Equivalents;

(c) Investments existing on the Effective Date and described on Schedule 8.7 and
any renewals, refinancings or restructurings thereof, provided that the original
amount of any such Investment is not increased (except to the extent any such
increase would be permitted under another provision of this subsection 8.7);

(d) Permitted Business Acquisitions;

(e) Investments constituting loans, advances and other extensions of credit to
directors, officers and employees of the Company or any of its Subsidiaries for
travel, entertainment, relocation and other business expenses in the ordinary
course of business in an aggregate amount for the Company and its Subsidiaries
not to exceed $1,000,000 at any one time outstanding;

(f) Investments by (i) the Company or any Subsidiary in the Company or any other
Loan Party, (ii) any Subsidiary that is not a Loan Party in any other Subsidiary
that is not a

 

75



--------------------------------------------------------------------------------

Loan Party and (iii) any Loan Party in any Subsidiary that is not a Loan Party,
provided that Investments made pursuant to this clause (iii) shall be in cash
and, at the time of incurrence and after giving effect to any such Investment,
the aggregate amount of all outstanding Investments made pursuant to this clause
(iii) shall not exceed the greater of (A) $150,000,000 and (B) 5% of the
Consolidated Total Assets as of such time provided, however, that the
limitations set forth in clauses (A) and (B) shall not restrict the incurrence
of any Investment made pursuant to this clause (iii) if, at the time of such
incurrence, and after giving effect thereto, the Springing Liquidity Amount
would be equal to or greater than $450,000,000;

(g) Investments made as a result of the receipt of non-cash consideration
(including Indebtedness) received in connection with any Disposition permitted
under subsection 8.5;

(h) Investments arising from the repurchase or redemption of Capital Stock or
Indebtedness or the conversion of Indebtedness to Capital Stock in any
transaction or manner not otherwise prohibited under this Agreement;

(i) Investments made with respect to any Plan;

(j) Investments (i) arising from or in connection with transactions by the
Company or any Subsidiary with customers, suppliers, vendors or other account
debtors in the ordinary course of business, including endorsements of negotiable
instruments and debt obligations and (ii) made or received in connection with
the bankruptcy, reorganization or liquidation of, or the settlement of
delinquent obligations or disputes with, any customers, suppliers, vendors or
other account debtors;

(k) Investments in joint ventures (including, without limitation, Investments by
the Company or any Subsidiary in any joint venture or similar arrangement with
Navis Co., Ltd.), provided that, at the time of incurrence and after giving
effect to any Investment made pursuant to this clause (k), the aggregate amount
of all outstanding Investments made pursuant to this clause (k) shall not exceed
the greater of (A) $50,000,000 and (B) 2% of the Consolidated Total Assets as of
such time;

(l) Investments arising as a result of Guarantee Obligations created under the
Loan Documents and Guarantee Obligations permitted by subsection 8.2 (other than
subsection 8.2(b), (f) or (g));

(m) Any other Investments by the Company or any Subsidiary in any other Person,
provided that, at the time such Investment is made and after giving effect to
any Investment made pursuant to this clause (m), the aggregate principal amount
of all outstanding Investments made pursuant to this clause (m) shall not exceed
the greater of (i) $50,000,000 and (ii) 2% of the Consolidated Total Assets as
of such time;

(n) Investments in the form of Hedging Agreements permitted by subsection 8.13;

(o) Investments to the extent that payment for such Investments is made with
Capital Stock (other than Disqualified Stock) of the Company;

 

76



--------------------------------------------------------------------------------

(p) preexisting Investments of a Subsidiary acquired after the Effective Date or
of an entity merged into the Company or merged into or consolidated with a
Subsidiary after the Effective Date, in each case, to the extent permitted under
this subsection 8.7 and, in the case of any merger or consolidation, in
accordance with subsection 8.4, in each case, to the extent that such
Investments were not made in contemplation of or in connection with such
Acquisition, merger or consolidation and were in existence of the date of such
Acquisition, merger or consolidation;

(q) Guarantee Obligations by the Company or any Subsidiary of operating leases
(other than Capital Lease Obligations), in each case entered into by the Company
or any Subsidiary in the ordinary course of business;

(r) Advances to suppliers or lessors in the form of prepayment of expenses
payable in the ordinary course of business, so long as such expenses are being
paid in accordance with customary trade terms of the Company or such Subsidiary;

(s) any Investment incurred by the Company or any Subsidiary at any time in an
amount not to exceed the Available Amount at such time; and

(t) any Investment incurred by the Company or any Subsidiary at any time during
any fiscal year of the Company in an amount not to exceed the Annual Available
Amount at such time for such fiscal year.

8.8. Limitation on Transactions with Affiliates. Enter into, or permit any
Subsidiary to enter into, any transaction, including, without limitation, any
purchase, sale, lease or exchange of property or the rendering of any service
(other than any transaction (a) consisting of a Restricted Payment permitted by
subsection 8.6, (b) solely involving Loan Parties, (c) solely involving
Subsidiaries that are not Loan Parties, (d) among the Company and its
Subsidiaries entered into in the ordinary course of business, (e) involving any
director, officer or employee compensation, benefit plan or arrangement, any
health, disability or similar insurance plan which covers employees, and any
reasonable employment contract and transactions pursuant thereto, in each case,
which is entered into or established in the ordinary course of business,
(f) pursuant to which the Company and the Subsidiaries enter into tax sharing
agreements requiring each party to make payments when such taxes are due or
refunds received of amounts equal to the income tax liabilities and refunds
generated by each such party calculated on a separate return basis and payments
to the party generating tax benefits and credits of amounts equal to the value
of such tax benefits and credits made available to the group by such party or
(g) involving no Affiliates other than the Company and its Subsidiaries, to the
extent permitted by the other covenants in this Agreement), with any Affiliate,
unless such transaction is upon fair and reasonable terms no less favorable to
the Company or such Subsidiary, as the case may be, than it would obtain in a
comparable arm’s length transaction with a Person which is not an Affiliate.

8.9. Limitation on Sales and Leasebacks. Enter into, or permit any Subsidiary to
enter into, any arrangement with any Person providing for the leasing by the
Company or such Subsidiary of real or personal property which is to be sold or
transferred by the Company or such Subsidiary to such Person or to any other
Person to whom funds have been or are to be advanced by such Person on the
security of such property or rental obligations of the Company or such

 

77



--------------------------------------------------------------------------------

Subsidiary (a “Sale and Lease-Back Transaction”), except for (a) Sale and
Lease-Back Transactions permitted by subsection 8.2(e) or (h) and (b) Sale and
Lease-Back Transactions between the Loan Parties or between Subsidiaries that
are not Loan Parties.

8.10. Limitation on Changes in Fiscal Year. Permit the fiscal year of the
Company to end on a day other than June 30.

8.11. Limitation on Amendment of Material Documents. Amend, modify or waive, or
permit any Subsidiary to amend, modify or waive, any provision of any
Convertible Notes Document in any manner that imposes additional covenant
restrictions on the Company or any Subsidiary that could reasonably be expected
to be adverse in any material respect to the Lenders.

8.12. Limitation on Prepayments of Indebtedness. Make or agree to pay or make,
or permit any Subsidiary to make or agree to pay or make, directly or
indirectly, any payment or other distribution (whether in cash, securities or
other property) of or in respect of principal of or interest on the Convertible
Notes or any other Indebtedness other than Prepayable Indebtedness, or any
payment or other distribution (whether in cash, securities or other property),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, acquisition, cancelation or termination of the
Convertible Notes or any other such Indebtedness, except:

(a) regularly scheduled interest and principal payments as and when due in
respect of such Indebtedness, other than payments, in respect of any
Indebtedness subordinated to the Obligations, which are prohibited by the
subordination provisions thereof;

(b) refinancings of Indebtedness to the extent permitted by subsection 8.2;

(c) payments of secured Indebtedness that becomes due as a result of the
voluntary sale or transfer of the assets securing such Indebtedness in
transactions permitted hereunder;

(d) payments of or in respect of Indebtedness made solely with (i) Capital Stock
(other than Disqualified Stock) of the Company or (ii) stock options or warrants
convertible into Capital Stock (other than Disqualified Stock) of the Company;

(e) payments on account of the purchase, redemption, retirement, acquisition,
cancelation or termination of the Convertible Notes, provided that, at the time
of and after giving effect to any such purchase, redemption, retirement,
acquisition, cancelation or termination, (i) the Liquidity Amount as of such
time shall be greater than or equal to the Minimum Liquidity Amount as of such
time and (ii) no Default or Event of Default shall have occurred and be
continuing;

(f) payments of or in respect of Indebtedness made at any time during any fiscal
year of the Company; provided that such payments shall not exceed the Annual
Available Amount at such time for such fiscal year; provided further that no
Default or Event of Default shall have occurred and be continuing at such time
and after giving effect to such payment; and

 

78



--------------------------------------------------------------------------------

(g) payments of or in respect of Indebtedness made at any time; provided that
such payments shall not exceed the Available Amount at such time; provided
further that no Default or Event of Default shall have occurred and be
continuing at such time and after giving effect to such payment.

8.13. Hedging Agreements. Enter into, or permit any Subsidiary to enter in, any
Hedging Agreement, except (a) Hedging Agreements entered into to hedge or
mitigate risks to which the Company or any Subsidiary has actual exposure (other
than in respect of Capital Stock or Indebtedness of the Company or any
Subsidiary), (b) Hedging Agreements entered into in order to effectively cap,
collar or exchange interest rates (from fixed to floating rates, from one
floating rate to another floating rate or otherwise) with respect to any
interest-bearing liability or investment of the Company or any Subsidiary and
(c) in connection with Indebtedness of the Company that is convertible into the
Company’s common stock, Hedging Agreements entered into to hedge against
increases in the price of the Company’s common stock.

8.14. Maximum Capital Expenditures. (a) Allow the aggregate amount of Capital
Expenditures made by the Company and the Subsidiaries in any fiscal year of the
Company to be more than an amount equal to (i) $200,000,000 plus (ii) the
Acquired Asset Amount, as calculated on the last day of such fiscal year.

(b) The amount of Capital Expenditures set forth in subsection 8.14(a) in
respect of any fiscal year of the Company shall be increased (but not decreased)
by an amount equal to the lesser of (i) $50,000,000 and (ii) an amount equal to
(A) 100% of the amount of unused Capital Expenditures for the immediately
preceding fiscal year minus (B) the amount of unused Capital Expenditures
carried forward to such immediately preceding fiscal year pursuant to this
paragraph.

SECTION 9

EVENTS OF DEFAULT

If any of the following events shall occur and be continuing:

(a) A Borrower shall fail to pay any principal of any Loan or any Reimbursement
Obligation when due in accordance with the terms thereof or hereof; or a
Borrower shall fail to pay any interest on any Loan, or any other amount payable
hereunder, within five days after any such interest or other amount becomes due
in accordance with the terms thereof or hereof;

(b) Any representation or warranty made or deemed made by any Loan Party herein
or in any other Loan Document or which is contained in any certificate, document
or financial or other written statement furnished by it at any time under or in
connection with this Agreement shall prove to have been incorrect in any
material respect on or as of the date made or deemed made;

(c) The Company shall default in the observance or performance of any agreement
contained in subsection 7.7(a), 7.9, 7.11 or Section 8;

 

79



--------------------------------------------------------------------------------

(d) Any Loan Party shall default in the observance or performance of any other
agreement contained in this Agreement or any other Loan Document (other than as
provided in paragraphs (a) through (c) of this subsection), and such default
shall continue unremedied for a period of 30 days after receipt of written
notice from the Administrative Agent thereof;

(e) (i) The Company or any of its Subsidiaries shall fail to make any payment
(whether of principal, interest, termination payment or other payment obligation
and regardless of amount) in respect of any Material Indebtedness, when and as
the same shall become due and payable (giving effect to any period of grace) or
(ii) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) (A) the holder or
holders of any Material Indebtedness or any trustee or agent on its or their
behalf, (B) in the case of any Hedging Agreement, the applicable counterparty or
(C) in the case of a Securitization Transaction, the purchasers or lenders
thereunder, to cause such Material Indebtedness to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity or, in the case of any Hedging Agreement or Securitization Transaction,
to cause the termination thereof; provided that this clause (e)(ii) shall not
apply to secured Indebtedness that becomes due as a result of the voluntary sale
or transfer of the assets securing such Indebtedness;

(f) (i) The Company or any of its Subsidiaries (other than any Immaterial
Subsidiary) shall commence any case, proceeding or other action (A) under any
existing or future law of any jurisdiction, domestic or foreign, relating to
bankruptcy, insolvency, reorganization or relief of debtors, seeking to have an
order for relief entered with respect to it, or seeking to adjudicate it a
bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,
winding-up, liquidation, dissolution, composition or other relief with respect
to it or its debts generally, or (B) seeking appointment of a receiver, trustee,
custodian, conservator or other similar official for it or for all or
substantially all of its assets; (ii) the Company or any of its Subsidiaries
(other than any Immaterial Subsidiary) shall make a general assignment for the
benefit of its creditors; (iii) there shall be commenced against the Company or
any of its Subsidiaries (other than any Immaterial Subsidiary) any case,
proceeding or other action of a nature referred to in clause (i) above which
(A) results in the entry of an order for relief or any such adjudication or
appointment or (B) remains undismissed, undischarged or unbonded for a period of
60 days; (iv) there shall be commenced against the Company or any of its
Subsidiaries (other than any Immaterial Subsidiary) any case, proceeding or
other action seeking issuance of a warrant of attachment, execution, distraint
or similar process against all or any substantial part of its assets which
results in the entry of an order for any such relief which shall not have been
vacated, discharged, or stayed or bonded pending appeal within 60 days from the
entry thereof; (v) the Company or any of its Subsidiaries (other than any
Immaterial Subsidiary) shall take any written action in furtherance of, or
indicating its consent to, approval of, or acquiescence in, any of the acts set
forth in clause (i), (ii), (iii) or (iv) above or (vi) the Company or any of its
Subsidiaries (other than any Immaterial Subsidiary) shall generally not, or
shall admit in writing its inability to, pay its debts as they become due;

(g) (i) The occurrence of any non-exempt “prohibited transaction” (as defined in
Section 406 of ERISA or Section 4975 of the Code) involving any Plan or
Multiemployer Plan

 

80



--------------------------------------------------------------------------------

with respect to which the Company or any Commonly Controlled Entity is a
“disqualified person” (within the meaning of Section 4975 of the Code) or a
“party in interest” (within the meaning of Section 3(14) of ERISA) or could
otherwise reasonably be expected to be liable, (ii) any failure of a Plan to
meet the minimum funding standards (as defined in Section 412 of the Code or
Section 302 of ERISA) applicable to such Plan, in each instance, whether or not
waived, or any Lien (other than any Lien permitted under subsection 8.3) in
favor of the PBGC or a Plan shall arise on the assets of the Company or any
Commonly Controlled Entity, (iii) a Reportable Event shall occur with respect
to, or proceedings under Title IV of ERISA shall commence to have a trustee
appointed, or a trustee shall be appointed under Title IV of ERISA, to
administer or to terminate, any Plan, which Reportable Event or commencement of
proceedings or appointment of a trustee is, in the reasonable opinion of the
Majority Lenders, likely to result in the termination of such Plan for purposes
of Title IV of ERISA, (iv) any Plan shall terminate for purposes of Title IV of
ERISA, or (v) the Company or any Commonly Controlled Entity shall incur any
liability in connection with a withdrawal from, or the Insolvency or
Reorganization of, a Multiemployer Plan, or the determination that such plan is
in “critical” or “endangered” status (as defined in Section 432 of the Code or
Section 305 of ERISA); and in each case in clauses (i) through (v) above, the
occurrence of any such event or condition, together with all other such events
or conditions existing at the time of such occurrence, if any, would reasonably
be expected to have a Material Adverse Effect;

(h) One or more final judgments or decrees of a court shall be entered against
the Company or any of its Subsidiaries for the payment of money in an aggregate
amount (to the extent not adequately covered by insurance) of the Dollar
Equivalent Amount of $50,000,000 or more, and all such judgments or decrees
shall not have been vacated, discharged, stayed or bonded pending appeal within
60 days from the entry thereof;

(i) Any Change of Control shall occur;

(j) Any Guarantee Obligation purported to be created under any Loan Document
shall cease to be, or shall be asserted by any Loan Party not to be, in full
force and effect, except (i) as permitted under the Loan Documents or
(ii) pursuant to the terms of the Loan Documents; or

(k) Any Lien purported to be created under any Collateral Document shall cease
to be, or shall be asserted by any Loan Party not to be, a valid and perfected
Lien on any material Collateral, with the priority required by the applicable
Collateral Document, except (i) as permitted under, or pursuant to the terms of,
the Loan Documents or (ii) as a result of the Administrative Agent’s failure to
maintain possession of any stock certificate, promissory note or other
instrument delivered to it under the Collateral Agreement;

then, and in any such event, subject to the provisions of subsection 2.13,
(a) if such event is an Event of Default specified in clause (i) or (ii) of
paragraph (f) of this subsection with respect to a Borrower, automatically the
Commitments shall immediately terminate and the Loans hereunder (with accrued
interest thereon) and all other amounts owing under this Agreement (including,
without limitation, all amounts of L/C Obligations, whether or not the
beneficiaries of the then outstanding Letters of Credit shall have presented the
documents required thereunder) shall immediately become due and payable by the
applicable Borrower as provided herein and (b) if

 

81



--------------------------------------------------------------------------------

such event is any other Event of Default, any or all of the following actions
may be taken: (i) with the consent of the Majority Lenders, the Administrative
Agent may, or upon the request of the Majority Lenders, the Administrative Agent
shall, by notice to each Borrower declare the Commitments to be terminated
forthwith, whereupon the Commitments shall immediately terminate, (ii) with the
consent of the Majority Lenders, the Administrative Agent may, or upon the
request of the Majority Lenders, the Administrative Agent shall, by notice to
each Borrower, declare the Loans hereunder (with accrued interest thereon) and
all other amounts owing under this Agreement (including, without limitation, all
amounts of L/C Obligations, whether or not the beneficiaries of the then
outstanding Letters of Credit shall have presented the documents required
thereunder) to be due and payable by the applicable Borrower as provided herein
forthwith, whereupon the same shall immediately become due and payable by the
applicable Borrower as provided herein or (iii) the Administrative Agent may, or
upon the request of the Majority Lenders, the Administrative Agent shall,
require the deposit of cash collateral in an amount equal to the aggregate
amount of all Lenders’ L/C Obligations as provided in subsection 3.10, in each
case without presentment, demand, protest or other notice of any kind, all of
which are hereby waived by the Company.

Except as expressly provided above in this Section, presentment, demand, protest
and all other notices of any kind are hereby expressly waived.

SECTION 10

THE ADMINISTRATIVE AGENT AND THE JOINT LEAD ARRANGERS

10.1. Appointment. Each Lender hereby irrevocably designates and appoints the
Administrative Agent as the agent of such Lender under this Agreement and the
other Loan Documents, and each Lender irrevocably authorizes the Administrative
Agent, in such capacity, to take such action on its behalf under the provisions
of this Agreement and the other Loan Documents and to exercise such powers and
perform such duties as are expressly delegated to the Administrative Agent by
the terms of this Agreement and the other Loan Documents, together with such
other powers as are reasonably incidental thereto. Notwithstanding any provision
to the contrary elsewhere in this Agreement, the Administrative Agent shall not
have any duties or responsibilities, except those expressly set forth herein, or
any fiduciary relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the
Administrative Agent.

10.2. Delegation of Duties. The Administrative Agent may execute any of its
duties under this Agreement and the other Loan Documents by or through agents,
advisors (of the type contemplated by any Loan Document to be engaged by the
Administrative Agent) or attorneys-in-fact appointed as such by the
Administrative Agent and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. The exculpatory provisions of this Section 10
shall apply to any such agent, advisor or attorney-in-fact of the Administrative
Agent.

10.3. Exculpatory Provisions. Neither the Administrative Agent nor any of its
officers, directors, employees, agents, advisors (of the type contemplated by
any Loan Document to be engaged by the Administrative Agent), attorneys in fact
or Affiliates shall be (a) liable for any

 

82



--------------------------------------------------------------------------------

action lawfully taken or omitted to be taken by it or such Person under or in
connection with this Agreement or any other Loan Document with the consent of or
at the request of the Majority Lenders or in the absence of its or such Person’s
gross negligence or willful misconduct or (b) responsible in any manner to any
of the Lenders for any recitals, statements, representations or warranties made
by the Borrowers or any officer thereof contained in this Agreement or any other
Loan Document or in any certificate, report, statement or other document
referred to or provided for in, or received by the Administrative Agent under or
in connection with, this Agreement or any other Loan Document or for the value,
validity, effectiveness, genuineness, enforceability or sufficiency of this
Agreement or any other Loan Document or for any failure of a Borrower to perform
its obligations hereunder or thereunder. The Administrative Agent shall not be
under any obligation to any Lender to ascertain or to inquire as to the
observance or performance of any of the agreements contained in, or conditions
of, this Agreement or any other Loan Document, or to inspect the properties,
books or records of the Borrowers.

10.4. Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely, and shall be fully protected in relying, upon any note,
writing, resolution, notice, consent, certificate, affidavit, letter, telecopy,
telex or teletype message, statement, order or other document believed by it to
be genuine and correct and to have been signed, sent or otherwise authenticated
by the proper Person or Persons and upon advice and statements of legal counsel
(including, without limitation, counsel to the Company), independent accountants
and other experts selected by the Administrative Agent. The Administrative Agent
may deem and treat the payee of any note as the owner thereof for all purposes
unless a written notice of assignment, negotiation or transfer thereof shall
have been filed with the Administrative Agent. The Administrative Agent shall in
all cases be fully protected in acting, or in refraining from acting, under this
Agreement and the other Loan Documents in accordance with the written request of
the Majority Lenders (to the extent that the Majority Lenders make any such
request in accordance with the Loan Documents), and such request and any action
taken or failure to act pursuant thereto shall be binding upon all the Lenders
and all future holders of the Loans.

10.5. Notice of Default. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default
hereunder unless the Administrative Agent has received notice from a Lender or
the Company referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default”. In the event that
the Administrative Agent receives such a notice, the Administrative Agent shall
give notice thereof to the Lenders. The Administrative Agent shall take such
action with respect to such Default or Event of Default as shall be reasonably
directed by the Majority Lenders; provided that unless and until the
Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem advisable in the best interests of the Lenders.

10.6. Non-Reliance on Administrative Agent and Other Lenders. Each Lender
expressly acknowledges that neither the Administrative Agent nor any of its
officers, directors, employees, agents, advisors, attorneys-in-fact or
Affiliates has made any representations or warranties to it and that no act by
the Administrative Agent hereinafter taken, including any review of the affairs
of the Borrowers, shall be deemed to constitute any representation or warranty
by the Administrative Agent to any Lender. Each Lender represents to the

 

83



--------------------------------------------------------------------------------

Administrative Agent that it has, independently and without reliance upon the
Administrative Agent or any other Lender, and based on such documents and
information as it has deemed appropriate, made its own appraisal of and
investigation into the business, operations, property, financial and other
condition and creditworthiness of the Borrowers and made its own decision to
make its Loans hereunder and enter into this Agreement. Each Lender also
represents that it will, independently and without reliance upon the
Administrative Agent or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
this Agreement and the other Loan Documents, and to make such investigation as
it deems necessary to inform itself as to the business, operations, property,
financial and other condition and creditworthiness of the Borrowers. Except for
notices, reports and other documents expressly required to be furnished to the
Lenders by the Administrative Agent hereunder, the Administrative Agent shall
not have any duty or responsibility to provide any Lender with any credit or
other information concerning the business, operations, property, condition
(financial or otherwise), prospects or creditworthiness of the Borrowers which
may come into the possession of the Administrative Agent or any of its officers,
directors, employees, agents, advisors, attorneys-in-fact or Affiliates.

10.7. Indemnification. The Lenders agree to indemnify the Administrative Agent
and the Joint Lead Arrangers in their capacities as such (to the extent not
reimbursed by the Borrowers and without limiting the obligation of the Borrowers
to do so), ratably according to their respective Commitment Percentages in
effect on the date on which indemnification is sought (or, if indemnification is
sought after the date upon which the Commitments shall have terminated and the
Loans shall have been paid in full, ratably in accordance with their Commitment
Percentages immediately prior to such date), from and against any and all
liabilities, obligations, losses, damages, claims, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind whatsoever which
may at any time (including, without limitation, at any time following the
payment of the Loans) be imposed on, incurred by or asserted against the
Administrative Agent in any way relating to or arising out of, the Commitments,
this Agreement, any of the other Loan Documents or any documents contemplated by
or referred to herein or therein or the transactions contemplated hereby or
thereby or any action taken or omitted by the Administrative Agent under or in
connection with any of the foregoing; provided that no Lender shall be liable
for the payment of any portion of such liabilities, obligations, losses,
damages, claims, penalties, actions, judgments, suits, costs, expenses or
disbursements resulting solely from the Administrative Agent’s gross negligence
or willful misconduct. The agreements in this subsection shall survive the
payment of the Loans and all other amounts payable hereunder.

10.8. Administrative Agent in Its Individual Capacity. The Administrative Agent
and its Affiliates may make loans to, accept deposits from and generally engage
in any kind of business with the Borrowers as though the Administrative Agent
were not the Administrative Agent hereunder and under the other Loan Documents.
With respect to the Loans made by it, the Administrative Agent shall have the
same rights and powers under this Agreement and the other Loan Documents as any
Lender and may exercise the same as though it were not the Administrative Agent,
and the terms “Lender” and “Lenders” shall include the Administrative Agent in
its individual capacity.

 

84



--------------------------------------------------------------------------------

10.9. Successor Administrative Agent. The Administrative Agent may at any time
give notice of its resignation to the Lenders, each Issuing Bank and the
Company. The Majority Lenders shall, within ten days after receipt of any such
notice of resignation, in consultation with the Company, appoint from among the
Lenders a successor agent for the Lenders, which successor agent shall, unless
an Event of Default shall then be continuing, be subject to approval by the
Company (such approval not to be unreasonably withheld), whereupon such
successor agent shall succeed to and become vested with all of the rights,
powers and duties of the retiring Administrative Agent, and the term
“Administrative Agent” shall mean such successor agent effective upon the date
of such appointment and approval, and the former Administrative Agent’s rights,
powers and duties as Administrative Agent under the Loan Documents shall be
terminated, without any other or further act or deed on the part of such former
Administrative Agent or any of the parties to this Agreement or any holders of
the Loans. The fees payable by the Borrowers to a successor Administrative Agent
shall be the same as those payable by the Borrowers to the retiring
Administrative Agent unless otherwise agreed between the Borrowers and such
successor. After any retiring Administrative Agent’s resignation as
Administrative Agent, the provisions of this Section 10 shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent under this Agreement and the other Loan Documents.

10.10. The Joint Lead Arrangers. The Joint Lead Arrangers, the Syndication
Agents and the Documentation Agents, in such capacities, shall have no duties or
responsibilities, and shall incur no obligations or liabilities, under this
Agreement or the other Loan Documents.

SECTION 11

MISCELLANEOUS

11.1. Amendments and Waivers Generally; Amendments to Schedule. (a) Neither this
Agreement nor any other Loan Document, nor any terms hereof or thereof may be
amended, supplemented or modified except in accordance with the provisions of
this subsection. The Majority Lenders and the Borrowers may, or, with the
written consent of the Majority Lenders, the Administrative Agent and the
Borrowers may, from time to time, (i) enter into written amendments, supplements
or modifications hereto and to the other Loan Documents for any purpose or
(ii) waive, on such terms and conditions as the Majority Lenders or the
Administrative Agent, as the case may be, may specify in such instrument, any of
the requirements of this Agreement or the other Loan Documents or any Default or
Event of Default and its consequences; provided, however, that no such waiver
and no such amendment, supplement or modification shall (A) reduce the principal
amount or extend the final scheduled date of maturity of any Loan or of any
installment thereof, or reduce the stated rate of any interest or fee payable
hereunder (except (1) in connection with any waiver of applicability of any
increase in interest rates during the continuance of an Event of Default (which
waiver shall be effective with the consent of the Majority Lenders) and (2) that
any amendment or modification of defined terms used in the financial covenants
in this Agreement shall not constitute a reduction in the rate of interest or
fees for purposes of this clause (A)) or extend the scheduled date of any
payment thereof or increase the amount or extend the expiration date of any
Lender’s Commitments, in each case without the consent of each Lender directly
affected thereby (except for adjustments from time to time in accordance with
this Agreement),

 

85



--------------------------------------------------------------------------------

(B) amend, modify or waive the voting rights of any Lender under this subsection
without the written consent of such Lender, (C) reduce the percentage specified
in the definition of Majority Lenders or consent to the assignment or transfer
by a Borrower of any of its rights and obligations under this Agreement and the
other Loan Documents without the written consent of all the Lenders, (D) amend,
modify or waive any provision of Section 10 without the written consent of the
then Administrative Agent. Notwithstanding any of the foregoing, (1) the
portions of the Fee Letter pertaining solely to any fees payable by the
Borrowers to the Administrative Agent may be amended, modified, supplemented or
waived in a written instrument signed only by the Borrowers and the
Administrative Agent; (2) this Agreement may be amended and supplemented in the
manner contemplated under and in accordance with subsection 2.10; (3) no
Defaulting Lender shall have any right to approve or disapprove of any
amendment, modification, waiver or consent hereunder, except that the Commitment
of such Defaulting Lender may not be increased or extended without the consent
of such Defaulting Lender; (4) the terms and provisions of any Letter of Credit
and any Time Draft may be amended, modified, supplemented or waived in a written
instrument signed only by the Issuing Bank that issued such Letter of Credit or
Time Draft (as applicable) and the Company (except to the extent provided in
subsection 3.1(a)(proviso) and 3.1(b)(ii)); and (5) the percentages contained in
the definitions of “Company Percentage” and “Additional Borrower Percentage” may
be amended in accordance with the definitions thereof without any consent of the
Administrative Agent or any Lender so long as at all times the percentages in
both such definitions shall equal 100% in the aggregate.

(b) Schedules I, II and IV may be amended as follows:

(i) Schedule I will be amended to add another Person as a Lender hereunder and
to include such new Lender’s Commitment, and/or to change any existing Lender’s
Commitment, in any such case in accordance with any increase in the Commitments
hereunder in accordance with subsection 2.10, upon execution and delivery by the
new Lender, the Borrowers and the Administrative Agent of a New Lender
Supplement or by the existing Lender, the Borrowers and the Administrative Agent
of a Commitment Increase Supplement, as applicable.

(ii) Schedule II will be amended to change administrative information contained
therein (other than any interest rate definition, Funding Time, Payment Time or
notice time contained therein), upon execution and delivery by the Company and
the Administrative Agent of a Schedule Amendment providing for such amendment.

(iii) Schedule II will be amended to amend or modify any Funding Time, Payment
Time or notice time contained therein, upon execution and delivery by the
Company, the Majority Lenders and the Administrative Agent of a Schedule
Amendment providing for such amendment.

(iv) Schedule II will be amended to change any interest rate definition
contained therein or to add additional Available Foreign Currencies (and related
interest rate definitions and administrative information), upon execution and
delivery by the Company, all the Lenders and the Administrative Agent of a
Schedule Amendment providing for such amendment.

 

86



--------------------------------------------------------------------------------

(v) Schedule IV will be amended to designate other Lenders as additional Issuing
Banks, and add administrative information with respect thereto, upon execution
and delivery by the Company, the Administrative Agent and such additional
Issuing Bank of a Schedule Amendment providing for such amendment.

(vi) Schedule IV will be amended to change administrative information with
respect to Issuing Banks, upon execution and delivery by the Company, the
Administrative Agent and such Issuing Bank, as the case may be, of a Schedule
Amendment providing for such amendment.

(c) Any waiver and any amendment, supplement or modification obtained or made in
accordance with subsection 11.1(a) or (b) shall apply equally to each of the
Lenders and shall be binding upon the Borrowers, the Lenders, the Issuing Banks,
the Administrative Agent and all future holders of the Loans. In the case of any
waiver, the Borrowers, the Lenders, the Issuing Banks, and the Administrative
Agent shall be restored to their former positions and rights hereunder and under
the other Loan Documents, and any Default or Event of Default waived shall be
deemed to be cured and not continuing; but no such waiver shall extend to any
subsequent or other Default or Event of Default or impair any right consequent
thereon.

(d) Notwithstanding anything to the contrary contained herein or in any other
Loan Document, the Administrative Agent is hereby irrevocably authorized by each
Lender (without any notice to or consent of any Lender unless expressly required
by subsection 11.1) to take any action reasonably requested by the Borrowers to
the extent necessary to permit the consummation of any transaction permitted by
the Loan Documents or that has been consented to in accordance with subsection
11.1.

11.1A. Amendments Relating to the Collateral and Guarantee Requirement and any
Intercreditor Agreement. (a) Notwithstanding the provisions of subsection 11.1,
no amendment, waiver or consent of this Agreement or of any other Loan Document
shall (i) release any Subsidiary Loan Party from its obligations under the
Collateral Agreement (except as expressly provided in subsection 11.17 or in
accordance with the terms of the Collateral Agreement), without the written
consent of all Lenders (other than any Defaulting Lenders); or (ii) release all
or substantially all the Collateral from the Liens of the Collateral Documents
(except as expressly provided in section 11.17 or in accordance with their
respective terms), without the written consent of all the Lenders (other than
any Defaulting Lenders).

(b) Notwithstanding anything to the contrary contained herein or in any other
Loan Document, each Lender irrevocably authorizes the Administrative Agent to
execute and deliver, on behalf of itself and the other Secured Parties, any
intercreditor agreement approved by the Majority Lenders that effects the
subordination of any Liens permitted by subsection 8.3 to the Liens securing the
Secured Obligations, and hereby agrees to observe the terms of and be bound by
any intercreditor agreement so executed and delivered.

11.2. Notices. (a) All notices, requests and demands to or upon the respective
parties hereto to be effective shall be in writing (including by facsimile
transmission) and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by

 

87



--------------------------------------------------------------------------------

facsimile, and in each case shall be deemed to have been duly given or made when
received in the case of registered or certified mail, postage prepaid (except
that, if not received during normal business hours of the recipient, shall be
deemed to have been received at the opening of business on the next Business Day
for the recipient), addressed as follows in the case of the Borrowers and the
Administrative Agent, and as set forth in Schedule I in the case of the other
parties hereto, or to such other address as may be hereafter notified by the
respective parties hereto:

 

The Borrowers:

  

Harman International

Industries, Incorporated

400 Atlantic Street

15th Floor

Stamford, CT 06901

Attention: Herbert Parker, Chief Financial

Officer and Executive Vice President

Fax: 203-328-3953

Attention: Todd Suko, Vice President and

General Counsel

Fax: 203-328-3978

The Administrative Agent:

  

For notices regarding Loans denominated in

Dollars:

JPMorgan Chase Bank, N.A.

Loan and Agency Services

10 South Dearborn, Floor 07

Chicago, IL 60603-2003

Attention: April Yebd

Fax: 1-888-208-7168

Email: jpm.agency.servicing.6@jpmchase.com

 

For notices regarding Loans denominated in

Available Foreign Currencies:

J.P. Morgan Europe Limited

125 London Wall

London, England EC2Y 5AJ

Attention: Loan Agency - Maxine O’Hara

Fax: 44-(0)-207-777-2360

provided that any Notice of Borrowing, Notice of Continuation, Notice of
Conversion, or any notice pursuant to subsections 2.4, 2.5 or 3.2 shall not be
effective until received. Notices delivered through electronic communications to
the extent provided in paragraph (b) below, shall be effective as provided in
said paragraph (b).

(b) Notices and other communications to the Administrative Agent, the Lenders
and the Issuing Banks hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures prescribed or approved by the Administrative Agent, provided that the
foregoing shall not apply

 

88



--------------------------------------------------------------------------------

to notices to any Lender pursuant to Section 2 if such Lender has notified the
Administrative Agent and the Company that it is incapable of receiving such
notices under such Section by electronic communication. The Administrative Agent
or the Company may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.

(c) Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(d) Any party hereto may change its address or telecopier number for notices and
other communications hereunder by notice to the other parties hereto.

11.3. No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of the Administrative Agent or any Lender, any right,
remedy, power or privilege hereunder or under the other Loan Documents shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.

11.4. Survival of Representations and Warranties. All representations and
warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans hereunder.

11.5. Payment of Expenses and Taxes. Each Borrower agrees (a) to pay or
reimburse the Administrative Agent for such Borrower’s Applicable Percentage of
all the Administrative Agent’s reasonable out-of-pocket costs and expenses
incurred in connection with the development, preparation and execution of, and
any amendment, supplement or modification to, this Agreement and the other Loan
Documents and any other documents prepared in connection herewith or therewith,
and the consummation and administration of the transactions contemplated hereby
and thereby, including, without limitation, the reasonable fees and
disbursements of counsel to the Administrative Agent, (b) to pay or reimburse
each Lender and the Administrative Agent for such Borrower’s Applicable
Percentage of all such Lender’s and the Administrative Agent’s costs and
expenses reasonably incurred in connection with the enforcement or preservation
of any rights under this Agreement, the other Loan Documents and any such other
documents, including, without limitation, the fees and disbursements of counsel
to each Lender and of counsel to the Administrative Agent and any advisor (of
the type

 

89



--------------------------------------------------------------------------------

contemplated by any Loan Document to be engaged by the Administrative Agent)
retained by the Administrative Agent, (c) to pay, indemnify, and hold each
Lender and the Administrative Agent harmless from, such Borrower’s Applicable
Percentage of any and all recording and filing fees and any and all liabilities
with respect to, or resulting from any delay in paying, stamp, excise and other
similar taxes, if any, which may be payable or determined to be payable in
connection with the execution and delivery of, or consummation or administration
of any of the transactions contemplated by, or any amendment, supplement or
modification of, or any waiver or consent under or in respect of, this
Agreement, the other Loan Documents and any such other documents, and (d) to
indemnify and hold the Administrative Agent, the Joint Lead Arrangers and each
Lender, their respective affiliates, and their and their affiliates’ respective
officers, directors, trustees, advisors, employees, agents and controlling
persons, (each, an “indemnified person”) harmless from and against such
Borrower’s Applicable Percentage of any and all liabilities, obligations,
losses, damages, judgments, claims, penalties, costs, expenses or disbursements
of any kind or nature whatsoever arising out of (i) claims, actions, suits or
proceedings brought by third parties with respect to the execution, delivery,
enforcement, performance and administration of this Agreement or the use of the
proceeds of the Extensions of Credit or (ii) any actual or alleged presence or
release of Materials of Environmental Concern on or from any property currently
or formerly owned or operated by the Company or any of its Subsidiaries, or any
violation of or liability under Environmental Laws related in any way to the
Company or any of its Subsidiaries (all the foregoing, collectively, the
“indemnified liabilities”), provided, that the Borrowers shall have no
obligation hereunder to any indemnified person with respect to indemnified
liabilities arising from (A) the gross negligence or willful misconduct of such
indemnified person or any affiliate, officer, director, trustee, advisor,
employee, agent or controlling person thereof, (B) any claim brought by a
Borrower against an Indemnitee for such Indemnitee’s bad faith breach of its
obligations under any Loan Document or (C) legal proceedings commenced against
such indemnified person by any security holder or creditor thereof arising out
of and based upon rights afforded any such security holder or creditor solely in
its capacity as such. The agreements in this subsection shall survive repayment
of the Loans and all other amounts payable hereunder.

11.6. Successors and Assigns; Participations and Assignments. (a) This Agreement
shall be binding upon and inure to the benefit of the Borrowers, the Lenders,
the Administrative Agent and their respective successors and assigns, except
that the Borrowers may not assign or transfer any of their rights or obligations
under this Agreement without the prior written consent of each Lender and no
Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an Assignee in accordance with the provisions of clause
(c) of this subsection, (ii) by way of participation in accordance with the
provisions of clause (b) of this subsection or (iii) by way of pledge or
assignment of a security interest subject to the restrictions of subsection
11.6(f) (and any other attempted assignment or transfer by any party hereto
shall be null and void). Nothing in this Agreement, expressed or implied, shall
be construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in subsection 11.6(f) and, to the extent expressly contemplated hereby,
the Related Parties of each of the Administrative Agent and the Lenders) any
legal or equitable right, remedy or claim under or by reason of this Agreement.

(b) Any Lender may, in the ordinary course of its commercial banking business
and in accordance with applicable law, at any time sell to one or more banks or
other

 

90



--------------------------------------------------------------------------------

entities (“Participants”) participating interests in any Loan owing to such
Lender, any Commitment of such Lender or any other interest of such Lender
hereunder and under the other Loan Documents. In the event of any such sale by a
Lender of a participating interest to a Participant, such Lender’s obligations
under this Agreement to the other parties to this Agreement shall remain
unchanged, such Lender shall remain solely responsible for the performance of
such obligations, such Lender shall remain the holder of any such Extension of
Credit for all purposes under this Agreement and the other Loan Documents, and
the Borrowers, the other Lenders, the Issuing Banks and the Administrative Agent
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement and the other Loan
Documents. Any agreement or instrument pursuant to which a Lender sells any such
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and the other Loan Documents and to approve any amendment
or waiver of any provision of any Loan Document, or any consent to any departure
by the Borrowers therefrom, except that such agreement or instrument may provide
that the Lender will not, without the consent of the Participant, agree to any
such amendment, waiver or consent that would (i) reduce the principal of, or
interest on (except in connection with any waiver of applicability of any
increase in interest rates during the continuance of an Event of Default), the
Loans or any fees payable to all of the Lenders hereunder, or postpone the date
of the final maturity of the Loans, in each case solely to the extent such
amendment, waiver or consent directly affects the Loan or Loans in which the
Participant is participating (provided that any waiver of any Default or Event
of Default shall not constitute any amendment to the terms of any such
participation, and that any increase in any Commitment or in the principal
amount of any Loan or any interest thereon shall be permitted without the
consent of any Participant if the Participant’s participation in any Loan is not
increased as a result thereof). The Borrowers agree that if amounts outstanding
under this Agreement are due or unpaid, or shall have been declared or shall
have become due and payable upon the occurrence of an Event of Default, each
Participant shall, to the maximum extent permitted by applicable law, be deemed
to have the right of setoff in respect of its participating interest in amounts
owing under this Agreement to the same extent as if the amount of its
participating interest were owing directly to it as a Lender under this
Agreement, provided that, in purchasing such participating interest, such
Participant shall be deemed to have agreed to share with the Lenders the
proceeds thereof as provided in subsection 11.7(a) as fully as if it were a
Lender hereunder. In the case of any such participation, the Participant shall
not have any rights under this Agreement or any of the other Loan Documents (the
Participant’s rights against such Lender in respect of such participation being
limited solely to those set forth in the agreement executed by such Lender in
favor of the Participant relating thereto) and all amounts payable by the
Borrowers hereunder shall be determined as if such Lender had not sold such
participation to such Participant; provided that each Participant shall be
entitled to the benefits of subsections 4.4, 4.5 and 4.6 with respect to its
participation in the Commitments and the Loans outstanding from time to time as
if it were a Lender; and provided, further, that no Participant shall be
entitled to receive any greater amount pursuant to any such subsection than the
transferor Lender would have been entitled to receive in respect of the amount
of the participation transferred by such transferor Lender to such Participant
had no such transfer occurred. Notwithstanding the foregoing, a Participant
shall not be entitled to the benefits of subsection 4.5 unless each Borrower is
notified of the participation sold to such Participant and such Participant
agrees, for the benefit of each Borrower, to comply with subsection 4.5 as
though it were a Lender.

 

91



--------------------------------------------------------------------------------

(c) Any Lender may, in the ordinary course of its commercial banking business
and in accordance with applicable law, at any time and from time to time assign
to any Lender or any Affiliate thereof or, with the consent of the Company and
the Administrative Agent (which in each case shall not be unreasonably withheld,
and provided that the Company shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within five Business Days after having received notice of
the proposed assignment), to an additional bank or financial institution (an
“Assignee”) all or any part of its rights and obligations under this Agreement
and the other Loan Documents pursuant to an Assignment and Acceptance executed
by such Assignee, such assigning Lender (and, in the case of an Assignee that is
not then a Lender or an affiliate thereof, by the Company and the Administrative
Agent) and delivered to the Administrative Agent for its acceptance and
recording in the Register, provided that, in the case of any such assignment to
an additional bank or financial institution, the aggregate amount of the
Commitment being assigned and, if such assignment is of less than all of the
rights and obligations of the assigning Lender, the aggregate amount of the
Commitment remaining with the assigning Lender are each not less than $5,000,000
(or such lesser amount as may be agreed to by the Company and the Administrative
Agent). Upon such execution, delivery, acceptance and recording, from and after
the effective date specified in such Assignment and Acceptance, (i) the Assignee
thereunder shall be a party hereto and, to the extent provided in such
Assignment and Acceptance, have the rights and obligations of a Lender hereunder
with a Commitment as set forth therein, and (ii) the assigning Lender thereunder
shall, to the extent provided in such Assignment and Acceptance, be released
from its obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all or the remaining portion of an assigning Lender’s rights
and obligations under this Agreement, such assigning Lender shall cease to be a
party hereto). Notwithstanding any provision of this paragraph (c) and paragraph
(e) of this subsection, the consent of the Company shall not be required for any
assignment which occurs at any time when any of the events described in
subsection 9(f)(i) or (ii) shall have occurred and be continuing.

(d) The Administrative Agent shall, on behalf of the Borrowers, maintain at the
address of the Administrative Agent referred to in subsection 11.2 a copy of
each Assignment and Acceptance delivered to it and a register (the “Register”)
for the recordation of the names and addresses of the Lenders and the
Commitments of, and principal amounts of the Loans owing by each Borrower to,
each Lender, from time to time. The entries in the Register shall be conclusive,
in the absence of manifest error, and each Borrower, the Administrative Agent
and the Lenders shall treat each Person whose name is recorded in the Register
as the owner of a Loan or other obligation hereunder as the owner thereof for
all purposes of this Agreement and the other Loan Documents, notwithstanding any
notice to the contrary. Any assignment of any Loan or other obligation hereunder
shall be effective only upon appropriate entries with respect thereto being made
in the Register. The Register shall be available for inspection by each Borrower
or any Lender at any reasonable time and from time to time upon reasonable prior
notice.

(e) Upon its receipt of an Assignment and Acceptance executed by an assigning
Lender and an Assignee (and, in the case of an Assignee that is not then a
Lender or an affiliate thereof, by the Company and the Administrative Agent)
together with payment to the Administrative Agent of a registration and
processing fee of $3,500, the Administrative Agent shall (i) promptly accept
such Assignment and Acceptance and (ii) on the effective date determined
pursuant thereto record the information contained therein in the Register and
give notice of such acceptance and recordation to the Lenders and the Company.

 

92



--------------------------------------------------------------------------------

(f) Each Borrower authorizes each Lender to disclose to any Participant or
Assignee (each, a “Transferee”) and any prospective Transferee, subject to the
provisions of subsection 11.16, any and all financial information in such
Lender’s possession concerning the Company and its Affiliates which has been
delivered to such Lender by or on behalf of such Borrower pursuant to this
Agreement or which has been delivered to such Lender by or on behalf of such
Borrower in connection with such Lender’s credit evaluation of such Borrower and
its Affiliates prior to becoming a party to this Agreement, provided, that the
Lenders shall take such steps as reasonably necessary to ensure that
confidential information will be treated in a confidential manner as required by
subsection 11.16.

(g) For the avoidance of doubt, the parties to this Agreement acknowledge that
the provisions of this subsection concerning assignments of Loans relate only to
absolute assignments and that such provisions do not prohibit assignments
creating security interests, including, without limitation, any pledge or
assignment by a Lender of any Loan to any Federal Reserve Bank in accordance
with applicable law.

11.7. Adjustments; Set-off. (a) Except as otherwise expressly provided herein,
and subject to the provisions of subsection 2.13, if any Lender (a “Benefited
Lender”) shall at any time receive any payment of all or part of its Loans to a
Borrower or other Company Obligations or Additional Borrower Obligations, as
applicable, then due and owing, or interest thereon, or receive any collateral
in respect thereof (whether voluntarily or involuntarily, by set-off, pursuant
to events or proceedings of the nature referred to in subsection 9(f), or
otherwise), in a greater proportion than any such payment to or collateral
received by any other Lender, if any, in respect of such other Lender’s Loans to
such Borrower or other Company Obligations or Additional Borrower Obligations,
as applicable, then due and owing, or interest thereon, such Benefited Lender
shall notify the Administrative Agent and purchase (for cash at face value) from
the other Lenders a participating interest in such portion of each such other
Lender’s Loans to such Borrower or other Company Obligations or Additional
Borrower Obligations, as applicable, or shall make such other adjustments as
shall be equitable, as shall be necessary to cause such Benefited Lender to
share the excess payment ratably by the Lenders in accordance with the aggregate
amount of principal of and accrued interest on their respective Loans to such
Borrower and other Company Obligations or Additional Borrower Obligations, as
applicable, owing to them; provided, however, that if any such participations
are purchased and all or any portion of such excess payment or benefits is
thereafter recovered from such Benefited Lender, such purchase shall be
rescinded, and the purchase price and benefits returned, to the extent of such
recovery, but without interest; and the provisions of this subsection shall not
be construed to apply to (i) any payment made by such Borrower pursuant to and
in accordance with the express terms of this Agreement or (ii) any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans to such Borrower or other Company Obligations
or Additional Borrower Obligations, as applicable, to any Transferee, other than
to the applicable Borrower (as to which the provisions of this subsection shall
apply).

(b) Subject to the provisions of subsection 2.13, if an Event of Default shall
have occurred and be continuing, each Lender shall have the right, without prior
notice to a

 

93



--------------------------------------------------------------------------------

Borrower, any such notice being expressly waived by the Borrowers to the extent
permitted by applicable law, upon any amount becoming due and payable by a
Borrower hereunder (whether at the stated maturity, by acceleration or
otherwise) to set-off and appropriate and apply against such amount any and all
deposits (general or special, time or demand, provisional or final), in any
currency, and any other credits, indebtedness or claims (other than Hedging
Agreements entered into by such Borrower and such Lender), in any currency, in
each case whether direct or indirect, absolute or contingent, matured or
unmatured, at any time held or owing by such Lender or any branch or agency
thereof to or for the credit or the account of such Borrower. Each Lender agrees
promptly to notify the Borrowers and the Administrative Agent after any such
set-off and application made by such Lender, provided that the failure to give
such notice shall not affect the validity of such set-off and application.

11.8. Judgment. (a) If for the purpose of obtaining judgment in any court it is
necessary to convert a sum due hereunder in one currency into another currency,
the parties hereto agree, to the fullest extent that they may effectively do so,
that the rate of exchange used shall be that at which in accordance with normal
banking procedures the Administrative Agent could purchase the first currency
with such other currency on the Business Day preceding the day on which final
judgment is given.

(b) The obligation of a Borrower in respect of any sum due to any Lender or the
Administrative Agent hereunder shall, notwithstanding any judgment in a currency
(the “Judgment Currency”) other than that in which such sum is denominated in
accordance with the applicable provisions of this Agreement (the “Agreement
Currency”), be discharged only to the extent that on the Business Day following
receipt by such Lender or the Administrative Agent (as the case may be) of any
sum adjudged to be so due in the Judgment Currency such Lender or the
Administrative Agent (as the case may be) may in accordance with normal banking
procedures purchase the Agreement Currency with the Judgment Currency. If the
amount of the Agreement Currency so purchased is less than the sum originally
due to such Lender or the Administrative Agent (as the case may be) in the
Agreement Currency, the applicable Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify such Lender or the
Administrative Agent (as the case may be) against such loss, and if the amount
of the Agreement Currency so purchased exceeds the sum originally due to any
Lender or the Administrative Agent (as the case may be), such Lender or the
Administrative Agent (as the case may be) agrees to remit to such Borrower such
excess.

11.9. Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts (including by facsimile
transmission or other means of electronic communication), and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. A set of the copies of this Agreement signed by all the parties
shall be lodged with the Company and the Administrative Agent. Delivery of an
executed counterpart of a signature page of this Agreement by telecopy shall be
effective as delivery of a manually executed counterpart of this Agreement.

11.10. Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

94



--------------------------------------------------------------------------------

11.11. Integration. This Agreement and the other Loan Documents represent the
agreement of the Borrowers, the Administrative Agent and the Lenders with
respect to the subject matter hereof, and there are no promises, undertakings,
representations or warranties by the Administrative Agent or any Lender relative
to the subject matter hereof not expressly set forth or referred to herein or in
the other Loan Documents.

11.12. GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

11.13. Submission to Jurisdiction; Waivers. Each of the parties hereto hereby
irrevocably and unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
exclusive jurisdiction of the Courts of the State of New York, the courts of the
United States of America for the Southern District of New York, and appellate
courts from any thereof;

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Borrower at its
address set forth in subsection 11.2 or at such other address of which the
Administrative Agent shall have been notified pursuant thereto;

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
subsection any special, exemplary, punitive or consequential damages;

provided that nothing in this Agreement shall affect any right that the
Administrative Agent or any other Secured Party may otherwise have to bring any
action or proceeding against the Company, the Additional Borrower, any Loan
Party or any of their respective properties in the courts of any jurisdiction
for the purpose of the recognition or enforcement of any judgment or in order to
proceed against or exercise any rights or remedies with respect to the
Collateral.

11.14. Acknowledgements. Each Borrower hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents;

 

95



--------------------------------------------------------------------------------

(b) neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to the Borrowers arising out of or in connection with
this Agreement or any of the other Loan Documents, and the relationship between
Administrative Agent and Lenders, on one hand, and the Borrowers, on the other
hand, in connection herewith or therewith is solely that of debtor and creditor;
and

(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Borrowers and the Lenders.

11.15. WAIVERS OF JURY TRIAL. THE BORROWERS, THE ADMINISTRATIVE AGENT AND THE
LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL
ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND
FOR ANY COUNTERCLAIM THEREIN.

11.16. Confidentiality. (a) Each of the Administrative Agent, each other Agent,
each Issuing Bank and each Lender agrees to keep confidential all information
provided to it by the Company or any of its Subsidiaries pursuant to or in
connection with this Agreement, other than any information that is available to
such Person on a non-confidential basis prior to disclosure by the Company or
any of its Subsidiaries (collectively, the “Information”); provided that nothing
herein shall prevent any Lender from disclosing any such Information (i) to the
Administrative Agent or any other Lender, (ii) to any Transferee or prospective
Transferee which agrees to be bound by the provisions of this subsection 11.16
or substantially equivalent provision, (iii) to its employees, directors,
agents, attorneys, accountants and other professional advisors (it being
understood that all such Persons to whom disclosure is made shall be informed of
the confidential nature of such Information and shall be instructed to and agree
to keep such information strictly confidential), (iv) upon the request or demand
of any Governmental Authority having jurisdiction over it, (v) in response to
any order of any court or other Governmental Authority or as may otherwise be
required pursuant to any Requirement of Law, (vi) which has been publicly
disclosed by the Company or (vii) in connection with the exercise of any remedy
hereunder.

(b) Notwithstanding anything herein to the contrary, “Information” shall not
include, and the Company, the Administrative Agent, each Lender and the
respective Affiliates of each of the foregoing (and the respective partners,
directors, officers, employees, agents, advisors and other representatives of
each of the foregoing and their Affiliates), and any other party, may disclose
to any and all Persons, without limitation of any kind, (i) any information with
respect to the U.S. federal and state income tax treatment of the transactions
contemplated hereby and any facts that may be required to understand such tax
treatment, which facts shall not include for this purpose the names of the
parties or any other Person named herein, or information that would permit
identification of the parties or such other Persons, or any pricing terms or
other nonpublic business or financial information that is unrelated to such tax
treatment or facts and (ii) all materials of any kind (including opinions or
other tax analyses) that are provided to any of the Persons referred to above
relating to such tax treatment or facts

 

96



--------------------------------------------------------------------------------

11.17. Release of Liens and Guarantees. A Subsidiary Loan Party (other than the
Additional Borrower) shall automatically be released from its obligations under
the Loan Documents, and all security interests created by the Collateral
Documents in Collateral owned by such Subsidiary Loan Party (other than the
Additional Borrower) shall be automatically released (a) in accordance with the
terms of the Collateral Agreement and (b) upon the consummation of any
transaction permitted by this Agreement as a result of which such Subsidiary
Loan Party ceases to be a Subsidiary; provided that, if so required by this
Agreement, the Majority Lenders shall have consented to such transaction and the
terms of such consent shall not have provided otherwise. Upon any sale or other
transfer by any Loan Party (other than to a Borrower or any other Subsidiary) of
any Collateral in a transaction permitted under this Agreement, or upon the
effectiveness of any written consent to the release of the security interest
created under any Collateral Document in any Collateral pursuant to
Section 11.1A, the security interests in such Collateral created by the
Collateral Documents shall be automatically released. In connection with any
termination or release pursuant to this Section, the Administrative Agent shall
execute and deliver to any Loan Party, at such Loan Party’s expense, all
documents and take all such actions that such Loan Party shall reasonably
request to evidence such termination or release. Any execution and delivery of
documents pursuant to this Section shall be without recourse to or warranty by
the Administrative Agent.

11.18. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts that are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) that may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this subsection shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

11.19. USA PATRIOT Act. Each Lender that is subject to the requirements of the
USA PATRIOT Act hereby notifies each Borrower that pursuant to the requirements
of the USA PATRIOT Act, it is required to obtain, verify and record information
that identifies such Borrower, which information includes the name and address
of such Borrower and other information that is required to enable such Lender to
identify such Borrower in accordance with the USA PATRIOT Act. Each Borrower
will provide such information to such Lender at its written request.

 

97



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

HARMAN INTERNATIONAL INDUSTRIES, INCORPORATED By:  

/S/ TODD A. SUKO

  Name: Todd A. Suko  

Title: Executive Vice President,

General Counsel & Secretary

HARMAN HOLDING GMBH & CO. KG By:  

/S/ TODD A. SUKO

  Name: Todd A. Suko   Title: Managing Director JPMORGAN CHASE BANK, N.A., as
Administrative Agent and Lender By:  

/S/ SUSAN H. ATHA

  Name: Susan H. Atha   Title: Vice President



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO

THE MULTI-CURRENCY CREDIT AGREEMENT

 

Name of Lender,

HSBC Bank USA, National Association

    by    

/s/ Diana M. Zieske

  Name: Diana M. Zieske   Title: Senior Vice President For any Lender requiring
a second signature line:     by    

 

  Name:   Title:



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO

THE MULTI-CURRENCY CREDIT AGREEMENT

 

 

Name of Lender,

UniCredit Bank AG

New York Branch

    by    

/s/ Richard Cordover

  Name: Richard Cordover   Title: Director For any Lender requiring a second
signature line:     by    

/s/ Kimberly D. Sousa

  Name: Kimberly D. Sousa   Title: Director



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO

THE MULTI-CURRENCY CREDIT AGREEMENT

 

 

Name of Lender,

Bank of America, N.A.

    by    

/s/ Steven J. Melicharek

  Name: Steven J. Melicharek   Title: Senior Vice President For any Lender
requiring a second signature line:     by    

 

  Name:   Title:



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO

THE MULTI-CURRENCY CREDIT AGREEMENT

 

 

Name of Lender,

RBS Citizens, N.A.

    by    

/s/ Paul Darrego

  Name: Paul Darrego   Title: Senior Vice President For any Lender requiring a
second signature line:     by    

 

  Name:   Title:



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO

THE MULTI-CURRENCY CREDIT AGREEMENT

 

 

Name of Lender,

Wells Fargo Bank, N.A.

    by    

/s/ Robert Milas

  Name: Robert Milas   Title: Vice President For any Lender requiring a second
signature line:     by    

 

  Name:   Title:



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO

THE MULTI-CURRENCY CREDIT AGREEMENT

 

 

Name of Lender,

KEYBANK NATIONAL ASSOCIATION

    by    

/s/ Jeff Kalinowski

  Name: Jeff Kalinowski   Title: Senior Vice President For any Lender requiring
a second signature line:     by    

 

  Name:   Title:



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO

THE MULTI-CURRENCY CREDIT AGREEMENT

 

 

Name of Lender,

The Governor and Company of the Bank of Ireland

    by    

/s/ Wendy Hobson

  Name: Wendy Hobson   Title: Authorized Signatory For any Lender requiring a
second signature line:     by    

/s/ P. Rushe

  Name: P. Rushe   Title: Authorized Signatory



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO

THE MULTI-CURRENCY CREDIT AGREEMENT

 

 

Name of Lender,

Sovereign Bank

    by    

/s/ Christine Gerula

  Name: Christine Gerula   Title: Senior Vice President For any Lender requiring
a second signature line:     by    

 

  Name:   Title:



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO

THE MULTI-CURRENCY CREDIT AGREEMENT

 

 

Name of Lender,

Fifth Third Bank

    by    

/s/ Garland F. Robeson IV

  Name: Garland F. Robeson IV   Title: Assistant Vice President For any Lender
requiring a second signature line:     by    

 

  Name:   Title:



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO

THE MULTI-CURRENCY CREDIT AGREEMENT

 

 

Name of Lender,

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

    by    

/s/ Maria Iarriccio

  Name: Maria Iarriccio   Title: Authorized Signatory For any Lender requiring a
second signature line:     by    

 

  Name:   Title:



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO

THE MULTI-CURRENCY CREDIT AGREEMENT

 

 

Name of Lender,

DBS BANK LTD., LOS ANGELES AGENCY

    by    

/s/ James McWalters

  Name: James McWalters   Title: General Manager For any Lender requiring a
second signature line:     by    

 

  Name:   Title: